10

11

12

13

14
15
16
17
18
19
20
21
22
23
24

25

 

 

Case 5:18-cv-05558-BLF Document 30

Shikeb Saddozai-CDCR#AY1590
Corcoran State Prison
P.O.Box 3461

Corcoran C.A. 93212

In Pro se

Filed 03/06/20 Page 1 of 96

FILED
HAR 8 6 por

SUSAN ¥ Soc
NonFHERS HB BIE e Sou,
SAN Jose CALIFORNIA

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SHIKEB SADDOZAI,
Plaintiff,
Ve

CLAWSON,et al.,

Defendants,

Case No. 18-cv-05558-BLPF

MOTION FOR RECONSIDERATION
ORDERING APPOINTMENT OF

COUNSEL UNDER NEW GROUNDS
NECESSARY FOR DUE PROCESS

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 2 of 96

’ Statement of the Case

te prisoner,filed tue instant pro se civil

u
i
mo
re
2
rT
tee
ry
Py

~
iw
on
cr
»

rights action pursuant to 42 U.S.C. § 1682. The Court graated

plaintiff's in forwa pauperis,and found plaintiff's complaint,
Stated a cognizable claim and ordered tne matter served on the
defendants. Plaintifeé nas Filed a declaration with tnis motion

requesting appointment of counsel,

preliminary tnjunction, court ordering prison officials to cease
and desist violenze,narassment and retaliation to intecfer with
Jed scct +s : anid j S 4 of 4
plaintiff's civil action,and snowinz good cause way court should

not dismiss tnis action, due to the ciccimstences at nis

surrent place of confinement.

Statement of Facts

Plaintirf nas been transfered and placed at a Mental

cE
oO
[v4
~
cr
=
a)
mt
rt .
wh
iy
Hh
(b
2
o
ow
cr
cy
D
a)
$95)
pos
bo
mm
Oo
rt
=o
$4
to
bom
3
a
+
e~
cr
(=
cr
Rr
mt,
©
ry
©
=
~
sa)
3
C.

ir

clinically assessad to‘‘Mental Health Services Delivery Systen
under tne Correctional Clinical Case Management System Level of
caresgupon arcival on November 12,2019,and cemained under doetor
care to Novenberc 20,2019.See.Ex.A. Thereaftec plaintiff was

transtered to designated custody prison at Corcoran State Prison,
(CSP) ,and placed on lockdown status for over FifEthte 2en(15)days

without privileges,witnout reason,exacerbating his mental uealtn

illiess by depravity of nis confinguent,and without nis -pcropecty

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 3 of 96

wn

e.,exnibdit

°
o
a
cr
C3
be.
3
ee
a

ya
os
Bh.
u“
~~
G

9
$85)
eo
m3
is
cr
ma
ry
th
o
ees
w

fo
a3
Oo.
QO
(3
2
D
a
ct
w
—_—_~
tH
tv

?

pl

o
$84]

Gings,writing materials,dcatt paper,civil action complaint,
legal references,court adcress,stationary ete.,)illezally seized
and confiscated by custody officec's outside plaintiff's access

aud control and at all times withheld at prior institution at

Ironwood State Prison,tnereby preventing plaintiff fromcontacting
) y t 5 >

[ ard

tae court,attoraey,and family. Plaintiff's legal correspondence
failed to iimediately follow him to his placement of custody,
witaneld,delayed,destroyed and or returned to sender, taereby
preventing plaintiff from discovering updates and developments of
case. Plaintiff was denied physical access and Law Library

ources necessary to obtain draft papec,writing watecials,

nm
m
YI

conduct lesal researen,wake legal copies,and legal envelopes,

available oaly upon physical access to cacility law library
during operating schedule tnat failed to be breovided, despite
plaintiff's efforts made taroush acvance notices establisning
active couct actions,and foc reasons above plaintiff mas shown
extraocdinacy circumstances,as well as “in tne iatecest of just
ice” tie court may exempt a general civil case it exceptional
circuistances will prevent meeting the goals and deadlines
icposed.Cal.Rules.of Ct 3.714(c)(1). @laintiff seeks appointment
of counsel for a limited pucpose necessary for due process. as

plaintiff is incapable based on nis clinical assessine

a
ct
“

disabilities,due to beinz strivped of ais lezal materials,

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

denial of Law library and resource

 

 

Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 4 of 96

ais legal materials,obstruction of legal mail correspondence,

ga

narassment,cetaliation,

w

3
rorce,fear,and tirreat by prison officials to intentionally
interfer witn plaintiff's Legal Litigation activities,ace

reasonable grounds why court should not dismiss plaintiffs

actions and appoint counsel,

LEGAL ARGUMENT
A. Appointment of Counsel under 28 U.S.C. § 1915(e)(1)

wouads estadlisning exceptional

in

Plaintiff nas asserted

Qe

rc

circumstances warranting appointment of counsel.See.Franklin v.
Murpny,745 F.2d 1221,1225, (9th Cir.1684)3 Asyenan v. Corrections

Corcp.of America,390,F.3d 1101,1104 (Sta Cir.2004) Plaintiff nas

intentionally nad his Llezal materials isisting of pleadings,
efendants discovery cequest,and legal documents related to case
illegally contiscated,lost and or destroyed of essential legal

documents and confinement without his Legal saterials and or

access to legal materials is a factor supporting appointment of

counsel especially in tne need of documentary discovery followe:!

by depositions to identify tne proper defendants. Under tne

provisions of tne in forma pauperis statute the federal court

may request an attorney to represent an indigent litigant 28

U.S.C. § 1915(2)(1). As one court put it, counsel can

explain the applicable legal principles
to the complainant and...linit Aitigate,
Lon to potentially mecitorious is ‘sua

lo adcition,a@pcolotaent of a lawyer

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 5 of 96

’

provides the unlettered inmate witn
an opportunity to obtain represent-
ation equally qualified with the pr
ofessional counsel usually provided
by the state for the dafendants. Fr
equently,as in the present instance,
a lawyer can negotiate tne settlement
of a meritorious claim.If the case
goes to trial,counsel ror the plaint-
iff can shorten the trial and limit
evidence to relevant issues,benefit-
ting his client,opposing parties and
the court.See, Knighton v. Watkins,
616 £.2d 795, 799(5th Cir, 1°80)

Plaintiff will aot have access to relevant regulations througn
discovery.See.Agyenan v. Corrections Cocp.of America,390 F.3d
1101,1104 (9th Cir.2604). Plaintifé's imprisonment nas prevented
him from taking necessary discovery requests and encountered
multiple obsticles and interference by prison officials in
addition to the intricacies of tne discovery rules.See, Montzon-=
ety v. Pintcnak,294 F.3d 462,502 (3d Cir.2002). Plaintiff's

need for discovery request supports appointment of counsel.See.
Taoron v. Grace,S F.3d at 156 (3d Cir. 1993). Plaintiff's lack of
legal expertence and complex discovery rules clearly put nim at
a disadvantage in countering the cefendants dise ovecy tactics
and these rules are preventing plaintiff€ from presenting an
effective casa.See.Parnam v. Jonnson,126 F.3d 454,459(3d Cir.1999)
Claintiff can not effectively invastizate case arising at a
place of incarceration from which née nad been transfe .See,
Tucker v. vandall,¢4s F.2d 3£6,3¢1-92 (7tn Cir.1691),as well as

obbain xc

oO

cords tast might nelp platutify discover anc bocate

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 6 of 96

Witnesses that ace forbidden to mim tnat can oe obtaines by
counsel See.Joanson v. Howard,Z0 F.Supp.2d 1128,1129 (W.D.BMic
1998); Tucker v. Randall,948 F.2d 388,391-92(7ta Cic.1S9l),

For reasons stated in this motion counsel should be reconsidered,

B. Law Library and Legal Assistance.
flaintitt nas no access to (CSP)facility law library and

pointment

tw

resources, that are only provided to plaintiff upon
tnrougn inmate request forms that are repeatedly unrasponded and
unresolved upon presenting libcavian stafé court cocumentation,

indicating active criminal appeal for custody offense and civil

litigations witn 30day established court deadlines as Pro se,

denied plaintitt

w

See.Ex.B. (CSP),and prior prison Faczili ity Aa
photo-copying of Legal document ts,notarizing services,legal book-
eneck-outs,print from Lezal reference materials and case laws
fron tne Electconic Law Libcary Delivery System with necessary

peint or otnec elestroniz supplements of the Lexis- “Nexis~Systemn,

Je

and failed to provide type-writer, nor ace libcarians trained ina

the field of law and nave refused to conply with the rules of the

court and facility policy.See.Pfounds v. smito,430 U.S.817,828,97
S.Ct.1401(1677). Facility law library prevents inmates fron

retaining copies of thnsic legal docuneats,nec xeap purchased

na be octained From law Library,and

wn
oT

legal envelope

rr
C3
sus
nd
°
wo
re
“
C

Upon COrpletion must suomit legal documents via law libracy Leg gal

mail services or aave unsoupleted lezal work ntiscratesd,

ds

 
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 7 of 96

requiring plaintiff to start all overs again and reco copi

tu
“i
oO
er

uw
G
rh

nis legal docuuents. Plaintiff is denied fron making copii

inmate complaints or atfidavits frou inmates ia suppoct of

plaintiff's claims oc otner lezal documencs in advancing
litigation,and forced to nave his submissions seceened by staff

prior to sending to the courts,thereby preventing plaintiff froia
SAowing tne court good cause why action snould not be dismissed,

and sucn obsticles impair plaintiff's ability ta present one's

case effectively are also actionable.See.Cojdy v. Wabear,256 F.3
764,768 (cth Cir.2001). Facility law library nas cepeatedly

failed operating pursuant to schedule denying plaintiff immediate

access on November-22,25,26,27,28,29, December-2,2,4,5,5,12,15,

fh

15,17,18,19,20,25,24,25,26,27,30,31, of 2619, and January-1,2,3,

9,7,8, of 2020, as needed to make legal copies,conduct legal

mt
tt
un
@

arco on tne Lexis-hexis-System,obtain legal draft paper,and
legal isanila envelopes for mailing via law library legs weil
services ,available only Upon pnysical access to racility law
Library.See.Ex.C. Law librarian in aer own owission to vlaintift's
inmate requests ordered plaintiff to request an extension of time
from tne courts acknowledging the inadequacies and deficiencies
of facility law liberary,showing plaintiff's aulciple attempts and
due diligent efforts that he did not willfully cisobey or refuse

ons due to circumstances not within plaiatifi's

He

court act

control,

 
10
12
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

citations and without physical access to facility law library or

 

 

Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 8 of 96

C. District Court and Defendants Argument Relied on Citations
and Responses to Plaintiff's Pleadings.

in tae tne District Courts responses to plaintiff's

undoubtedly contained seemingly autnoritivea

ea

pleadings ha

in the alternative to print citations,at all times denied to
plaintiff that are only obtained from the electronic database
only available during physical access ta facility law library
with a limited time during operating schedules woich have been
inconsistent to facility schedule,plaintiff cannot rebut the
district courts ,or cefendants arguments relied on citations,

@ at even greater disadvantage,nor can

Ww

placing plaintiff Tu Pro

s to litigate effectively, thereby

ib

no

itt

a

laintiff£ discover evriav
2

preventing plaintiff ,meaningful access to tne courts,post filing

tr
cr
wm
Co
SG
a
ry
er
us
CQ.
co
QO
~
w
re
©
rm
o>
5
ion

oO

v6)

needs ,ceseacch tools to form tae basi

to comply.in acdition facility law libeary nas Failed to follow

current and update legal materials and case laws or their
equivalents from legal publishers. Plaintiff is not even able to

we

identify the matecials hesneeds or a system of assistance b

persons with leg al training,and without tne level of assistance

cr

or direct access to law library has been concluded Dy tne Cour
Witnout some legal assistance in addition to law library whici
logically aust be provided in order to file suca pleadings and
ceference case laws,plaintiff has little nope for pucsuing court

actions ,defendants arguments and diszave ery cequests for:

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 9 of 96

Constitutiongl violations arising from conditions ef incacceration
also inwaicn unforeseen and exceptional circumstances Later
develop that ace not within plaintiff's control or access,

See. Lindquist v. Idano State Roar of Corcection,775 F.2d 851,855
~56(9tn Cir.19§5); Bribiesca v. Galaza,215 F.3d 1015,1026

(9th Cir.2000); Taylor v. List,S8O F.2d 1040,1047 (Stn Cir.19&%);

Milton v. Morris,767 F.2d 1443,1447 (Yth Cir.1985).

D. Interference with Court Access.

OG
iv)
a0]
3
et

Plaintiff at all times,is denied ability to pr
atfirmative evidence, while forced to invest time and cesearch in
filing inmate complaints,tnereby feustcating,impeding and impaic-

o prison officials

cb
ct

ing plaintiff's litiesation activities di
intentional interference,made evident by deliberately violating
plaintiff's lezal mail sorcespondence in witonolding ,delaying,

k to sender. Plaintiff ia

[e)

and returning mail correspondence ba

using the inmate prison complaint m aas Aad ais complaints

n
Set
”)
er
i

repeatedly canceled and cejected, leaving him without remedy and

isal actions ty correctional

5

only inviting additionel reap
officers. Tne Supreme Court has explained such retaliation
oftends tne constitution is tnat it tnreatens to inhibit exercise
of the protected rignt...Retaliation is thus akin to an

‘unconstitutional condition'demanded for receipt of a government-

@e.Cravford-El v. fritton,522 U.S.574,588 v.10

WY

peovided benefit".

po
ee
~
fy
.
c)
cr
*
net.
Lp
in
“
hm
wo
wn
x
wee
1

PLaintte&r is not siven or have an:.

6c

 
 

10
11
12
23
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 10 of 96

adequate remedy of law" there is actual danger of violation to
plaintif£'s clignts.See.Orantes-Hernandez v. Thornbucgh,919 F.2d
549,564 (9th Cir.1960). Plaintifé under pressure of Litigation

aud interference of that litigation by prison officials has

z

effected him personally inwnicn the court nas the ability to

rt)

handle to preserve that cignt.See.Clement v. California Dep't o

Car

Corrections,364 F.3d 1148,1152-53(Sta Circ.2094);Ashker v.
50

California Dep't of Corcections 13 F.3d $17,924 (Sta Cir.2003),

fender Management

rh

Prison officials have used the Strategic 0
System (SOUS) to “Rad Flag" plaintifé resulting Fror using tne

inmate complaint Systen,and are viewed by correctional officers

o

in their activities set by a seccecy code of conduct causing
plaintiff prejudice, bias,and 5 timulating violence condoned by

icials,and those files of plaintiff may be altered and

poe
uw
rr,

prison of £
modified by officers without a court order,for example; posting
plaintift's actual inmate complaintwitn pa rsonal,nezative
notations to impose additional cruel and unusual punishment,
making plaintiff the subject of natred to all correctional

officer!s,made evident by prison officials persistent series of

iscation of plaintiffé'

~
r2
te
rm
©
yo
>
ge 2
om

narassmen nt,retaliation, threats
legal materials deliberately placed outside his access and
control, lockdown exceeding Z4hours for over locays excluding
brivilezes without reason,thereby forcing plaintiff into mental

a

Nealtn care with the intent to Unjustitiably obstruct plaiatifé's

10

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 11 of 96

3G¢
v4

,41¢0,

oN
wr

Poo s@ pleading's.See.Procuniar v. Martinez,415 U.S.
§.Ct.1800(1974). In Ramirez v. Yates,tne Courts nave neld tnat the
time Limit was equitacly tolled for prisoners who missed the dead-

inadequate facilities or assistaizd

rt

line because of interferenze o

r

from prison officials.Sec.Ramirez v. Yates,471 F.3d 99%

Gs

(9th Cir.2005).See.Ex.D.

E. Plaintiff's Mental Health Issues and Physical
Disabilities.

Tne Court snould consider plaintiff's mental nealta issues
warranting appolatment of counsel oc gaucdian ad Litem under
Federal Rule of Civil Procedure 17(c),or issue another appointment

order to protect a incompetent pacson wao is. unrepresented in an

m

action Fed.R.Civ.P.17(c)(2). Plaintiff Clinical assessment
inaccordance with the Mental Health Services Delivery Sys
under tne Correctional Clinical Case Management System(CCCMS) Lavell
of care reflected in plaintiff's assesscent forms.See.Ex.R.

In addition plaintiff nas pnysical disabilities and is taking

psychotropic medications.See.Ex.ff. showing evidence,trig: erin:

v
go
qo

ufFicient to raise

a
C
O >

tne courts duty to order counsel is also

substantial questions rendering plaintiff effective representation

In Pro se.See.e.g.,Powell v. Syinons,680 F.Sd 307 (ird Cir. 2019
sFercrelli v. #iver Manor Health Care Canter,323_F.3d 166,203

i

(2dCir.2602). Plaintiff nas presented ‘varifiaple evidence” at tie

time was not available to nim,resulting of confiscation of his

11

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 12 of 96

at

propecty by custody officecs,and while placed oa lockdowa status,
in the form of records from a mental nealta professional
surficient to trigger courts duty of inquiry under Rule 17(c).See,
Ferrelli,323 F.3d at 201-02. Plaintiff is unable to state nis
claims due to his mental mealtn issues as wall as his physical
cisabilities suffered sufficiently related to plaintiff's
coafinenment nas psychologically effected ais competence,as well as
impeded,frustrated,and impaired nis ability to accurately initiate
and maintain legal litigation activities, In addition Plaintiff's
mental health issues has caused significant disruption in plaint-
ift's everyday life and which prevents his funetioning. Plaintiff
nas been diagnosed with serious depression,anxiety,and such

mental impairsents constitutes disabilities under tnose Statutes,
See. 42 U.S.C. § 10803,requicing represcatation,See.Oregon
Advocacy Centec v. Mink,322 F.3d 1101,1121,22 (Stn Cic.2003).

Cae Court has neld that persons sentenced nave a right to "a trea-
tient program that will address taeir particular needs with

reasonatle objectives of rehabdilitation. Tae same is true for

mn

tance From counsel to ensure due process

on

plaintiff receiving assi

and not to be deprived of fair representation caused by disadvan-

tage of nis mantal health issues.See.Chlinger v. Watson,652 F.2d
775,777-79 (Sto Cir.1S80). Given tae difficulty of tae case

involving multiple defendaats plaintiff is not competent to

litigate it nimself making plaintiff£ ill-suited.See.karonowski v.

i

’
i

re

dact,486 F.3d 112,125¢5t0 Cir. 2u07)3So0 v. County ot Los Angeles,

12

 
10
11
12
13
14
15
16
17
18
19
20

21

‘99

23

24

25

26

27

28

 

 

Case 5:18-cv-05558-BLF Document:30 Filed 03/06/20 Page 13 of 96

514 F.3d 946,958 (Sth Cic.2008). There is. evidence in cecord with
plaintiff's declaration bearing on his intellectual capacity and
paychological nistory relevant.See.Hamilton v. Leavy,117 F.3d 742,

749, (3rd Cir.1997).

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 14 of 96

‘ CONCLUSION
For tne foregoing seasons, plaintiff's motion should be
granted in its entirety. If plaintiff is denied motiontplaintiff
objects ruling and does not waive his cight on issues for appeal
on genuine issues of material fact that preclude dismissal of

plaintiff's claims.

Date:

rs
—_
ww
"Oo
&

Snikeb Saddozai-CDCR#A
Corcoran State Prison
?.0.80xk 3461

Corcoran California 92212

14

 
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 15 of 96
EXHIBIT ~ 4

EXHIBIT A

 

LIGTHXG .

Vv.

 
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 16 of 96

November 20, 2019

Saddozai, Shikeb
DOB: 04/21/1977
CDCR: AY1590

To Whom It May Concern,

Mr. Saddozai was hospitalized and under my care from 11/12/2019 through 11/20/2019.

Sincerely,

AL  D-~

Kort Ulicny, MD

California Institution for Men

14901 Central Ave, Chino, CA 91710
(909) 597-1821
Name: SADDOZAI, SHIKEB

:18-cv- - D nt 30 Filed 03/06/20 Page 17 of 96
CDC: AY1S90 CASE 9 ev oe OL re WADDOZAL SHIREB

Bed Assignments

1 of

CDC #: AY1590 PID #: 1192757

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IPTSO22A Monday November 18, 2019 09:13:44 4
1 - 20 of 48
Date Time | Facility Name Housing Area Bed # Housing Program Status
11/12/2019 | 22:40 | CIM-Facility D DOHU1 115001L Mental Health Crisis Bed Moved
10/25/2019 13:23 | ISP-Facility B B 002 2 201001L | Sensitive Needs Yard Unassigned
09/25/2019 | 15:27 | ISP-Facility B B0011 131001L | Sensitive Needs Yard Unassigned
09/10/2019 15:23 | ISP-Facility B BOO1 1 145001L | Sensitive Needs Yard Unassigned
09/10/2019 11:46 | ISP-Facility B B 001 2 210001L | Sensitive Needs Yard Unassigned
09/05/2019 21:09 | ISP-Facility B B 004 1 143001L | Sensitive Needs Yard Unassigned
09/04/2019 22:43 WSP-Facility B B 004 2 235001L Reception Center Unassigned
06/04/2019 20:46 | CCI-Facility C C002 1 139001L | Sensitive Needs Yard Unassigned
10/19/2018 15:36 | CClI-Facility C C001 2 243001L Sensitive Needs Yard Unassigned
10/18/2018 21:10 DVI-Facility A ALI 043001L Administrative Segregation Unit Unassigned
08/23/2018 21:27 | SQ-Facility A A SB A4 007001L Reception Center Unassigned
08/23/2018 21:15 SQ-Facility A A SB A4 039001U Reception Center Unassigned
08/18/2018 07:55 | SQ-Facility A ASBC3 OSOOOIL Administrative Segregation Unit Unassigned
08/14/2018 21:25 | SQ-Facility A ASBC2 014001L Administrative Segregation Unit Unassigned
07/30/2018 12:44 | SQ-Facility A A SB B3 027001L Reception Center Unassigned
10/28/2015 11:59 | SQ-Facility A ASB B3 032001L Reception Center Unassigned
04/30/2007 19:27 | SQ-Facility A N 5 00000000 O26L General Population Unassigned
04/30/2007 19:24 | SQ-Facility A W 2 00000000 105L Reception Center Unassigned
03/14/2007 20:57 | SQ-Facility A W 2 00000000 105L Reception Center Unassigned
03/08/2007 08:43 | SQ-Facility A W 3 00000000 O66L Reception Center Unassigned
Next Page
Taf

CDC: AY1590

Name: SADDOZAI, SHIKEB

 
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 18 of 96

STATE OF CALIFORNIA — DEPARTMENT OF CORRECTIONS AND REHABILITATION GAVIN NEWSOM, GOVERNOR

DIVISION OF ADULT INSTITUTIONS
IRONWOOD STATE PRISON

19005 Wiley's Well Road

P.O. Box 2229

Blythe, CA 92226-2229

 

Date: November 12, 2019

Saddozai, Shikeb

CDCR#: AY1590

Ironwood State Prison (ISP)
Blythe, CA 92225

Dear Mr. SADDOZAI:

This memorandum is being generated as formal response to the CDCR 22, INMVATE/PAROLEE
REQUEST FOR INTERVIEW, ITEM OR SERVICE REQUEST dated October 28, 2019, addressed to the
Warden N. McDowell, Chief Deputy Warden R. Smith, and Associate Warden, S. Moore.

On Tuesday, November 12, 2019, during an interview conducted at your request, you presented
the Investigative Services Unit (ISU) with multiple documents you identified as being
documentary evidence of potential violations, which prevented you from disclosing on an inmate
request form. Upon review of the documents submitted by you, it was determined your safety
would be at risk if remained housed at ISP; therefore Administrative Segregation Unit (ISU)
placement was warranted in order to protect your safety and the safety of the institution. ISU
has initiated an Investigation into your safety/enemy concerns at ISP, based on your allegations
of being harassed and threaten by inmates housed on Facility B, who you identified as being
active Security Threat Group (STG) members/associates. You may remain in ASU pending
completion of the investigation and or review by the Institutional Classification Committee (ICC)
to determine your future programming needs.

Furthermore, your allegations regarding the staff misconduct should be addressed and submitted
utilizing a CDCR 602, INMATE/PAROLLE APPEAL Form.

4.

F. DUENAS

Correctional Lieutenant
Investigative Services Unit
Ironwood State Prison
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 19 of SOOKHTBIT - 3

EXHIBIT B

‘= LIGIHX” -

d
ta

~~

Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 20 of 96

DECLARATION BY PERSON IN STATE CUSTODY
Shikeb Saddozai , declare under penalty of perjury:

I am an inmate in the lezal custody of the California Department
of Corrections and Rnabilitation,confined in the Corcoran State
Prison,in Corcoran California.

I have personal knowledge of the facts stated in my declaration,
and could and would competently testify to these facts as a
witness.

At ali times relevant,while in the custody of Corcoran State
prison,I followed prison procedures,upon accessing the fasility
law library and upon my access,law librarian has repeatedly
Failed and refused to provide copies of lagal reference materials
or print case laws from the Electronic Law Library Delivery
System(Lexis-Nexis) ,which is out-dated,and has prevented me fron
legal research and from responding to case laws relied on by the
courts in their rulings and for rebuttal.

Law library will not provide me equal access to type-writers that
are mace available to all inmates in CDCR custody,nor am I

permitted to retain the legal copies made of my documents, or copy
over 50 pages to advance in my legal litigations.

Law librarian will not permit me to retain legal manila-envelopes
only available,and must be mailed out,during law Library access,
Law library has failed to operate Monday-to-Friday pursuant to
institutional schedule approved by prison Warden and has re astadly
canceled law library services witnout advance notice.

Law librarian has repeatedly reviewed my confidential-legal docu-
ments without my consent prior to submitting to the court and has
denied me law library resources to correspond with members of the
state bar. -

I do not have direct access to law library and must await appoint-
ment,wnich has caused me delay and prejudice on legal actions,

Law librarian is uatrained in the field of law and can not provide
fe proper direstion,nor will librarian provide me pleading paper to
advance on ay litigations or provide legal book check-outs,also

are out-dated.

I MAKE THIS DECLARATION FREELY,VOLUNTARILY,AND WITHOUT INDUCEMENT , AND
I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE STATE OF
CALIFORNIA THE FOREGOING IS TRUE AND CORRECT AND THAT THIS DECLARATION
WAS EXECUTED ON: 02-07-2020 KINGS COUNTY ,CALIFORNIA

LA sdboe vs

Shikeb Saddozai-CDCR#AY1590
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 21 of 96

DECLARATION BY PERSON IN STATE CUSTODY
David Garrett » declare under penalty of perjury:

I am an inmate in the legal custody of the California Department
of Corrections and Rhabilitation,confined in the Corcoran State
Prison,in Corcoran California.

I have personal knowledge of the facts stated in my declaration,
and could and would competently testify to these fasts as a
witness, :

At all times relevant,while in the custody of Corcoran State
prison,I followed prison procedures,upon accessing the facility
law library and upon my access,law librarian has repeatedly
failed and refused to provide copies of legal reference materials
or print case laws from the Electronic Law Library Delivery
System(Lexis-Nexis) ,which is out-dated,and has prevented me from
legal research and from responding to case laws relied on by the
courts in their rulings and for cebuttal. ‘

Law library will not provide me equal access to type-writers that
are mace available to all inmates in CDCR custody,nor am I
permitted to retain tne legal copies made of my documents, or copy
over 50 pages to advance in my legal litigations.

Law librarian will not permit me to retain legal manila-envelopes
only available,and must be mailed out,during law library access,

Law library has failed to operate Monday-to-Friday pursuant to
institutional scnedule approved by prison Warden and has repeatedly
eanceled law library services witnout advance notice.

Law librarian has repeatedly reviewed my confidential-legal docu-
ments without my consent prior to submitting to tne court and has
denied me law library resources to correspond with members of the
State bar,

I do not have direct access to law library and must avait appoint-
meut,wnich has caused me delay and prejudice on legal actions,

Law librarian is untrained in the field of law and can not provide
me proper direction,nor will librarian provide me pleading paper to
aaqvance on my Litigations or provide lezal book check-outs,also

are out-dated.

I MAKE THIS DECLARATION FREELY,VOLUNTARILY,AND WITHOUT INDUCEMENT, AND
I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE STATE OF
CALIFORNIA THE FOREGOING IS TRUE AND CORRECT AND THAT THIS DECLARATION
WAS EXECUTED ON: 02-07-2020 KINGS COUNTY,CALIFORNIA

we cece r ene ;
Ate Lo

eo DAVID GARRETT-CDCR#AS6897

   
tar

a

Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 22 of 96
DECLARATION BY PERSON IN STATE CUSTODY

7
ap
-

21

9

Leon Morris ; re under penalty or perjury:

I am an inmate in the legal custody of the California Department
of Corrections and Roabilitation,confined in the Corcoran State
Prison,in Corcoran California.

I have personal knowledge of the facts stated in my declaration,
and could and would competently testify to these facts as a
witness.

At all times relevant,while in the custody of Coreoran State
prison,I followed prison procedures,upon accessing the facility
law library and upon my access,law librarian has repeatedly
failed and refused to provide copies of legal reference materials
or print case laws from the Electronic Law Library Delivery
System(Lexis-Nexis),which is out-dated,and has prevented me from
legal researcn and from responding to case laws relied on by the
courts in their rulings and for rebuttal.

Law library will not provide me equal access to type-writers that
are mace available to all inmates in CDCR custody,nor am I
permitted to retain the legal copies made of my documents, or copy
over 50 pages to advance in my legal litigations.

Law librarian will not permit me to retain legal manila-envelopes
only available,and must be mailed out,during law library access,
Law library has failed to operate Monday-to-Friday pursuant to
institutional schedule approved by prison Warden and has repeatedly
canceled law library services witnout advance notice.

Law librarian has repeatedly reviewed my confidential-legal docu-
ments without sy consent prior to submitting to tne court and has
denied me law library resources to correspond with members of thea
State bar. ,

I do not nave direct access to law library and ust await appoint-
ment,wnich has caused me delay and prejudice on legal actions,

Law Librarian is untrained in the field of law and can not provide
me proper direction,nor will Librarian provide me pleading paver to
advance on my litigations or provide legal book cneck-outs,also

are out-dated.

I MAKE THIS DECLARATION FREELY,VOLUNTARILY,AND WITHOUT INDUCEMENT, AND
I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE STATE OF
CALIFORNIA THE FOREGOING IS TRUE AND CORRECT AND THAT THIS DECLARATION
WAS EXECUTED ON: 02-07-2020 KINGS COUNTY, CALIFORNIA

Lun & Meus"
CUk_* ~
LEON MORES SDE REABOS
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 23 of 96

DECLARATION BY PERSON IN STATE CUSTODY
Tiwon McGhee , declare under penalty of perjury:

I am an inmate in the legal custody of the California Department
of Corrections and Rnabilitation,confined in the Corcoran State
Prison,in Corcoran California.

I have personal knowledge of the Facts stated in my declaration,
aud could and would competently testify to these facts as a
witness. :

At all times relevant,while in the custody of Corsoran State

prison,I followed prison procedures,upon accessing the facility
law library and upon my access,law librarian has repeatedly
failed and refused to provide copies of legal reference materials
or print case laws from the Electronic Law Library Delivery
System(Lexis-Nexis) ,which is out-dated,and has prevented me from
legal research and from responding to case laws relied on by the
courts in their rulings and for rebuttal.

Law library will not provide me equal access to type-writers that
are made available to all inmates in CDCR custody,noc an I
permitted to retain the legal copies made of my documents, of copy
over 50 pages to advance in my legal litigations.

Law librarian will not permit me to retain legal manila-envelopes
only available,and must be mailed out,during law library access,

Law library has failed to operate Monday-to-Friday pursuant to
institutional schedule approved by prison Warden and has repeetedly
canceled law library services witneut advance notice,

Law librarian has repeatedly reviewed my confidential-legal docu-
ments without my consent prior to submitting to tne court and has
denied me law library resources to correspond with members of the
State bar.

I do not have direct access to law library and iwust await appoint-
ment,waich has caused me delay and prejudice on legal actions,

Law librarian is untrained in the field of law and can not provide
me proper direstion,nor will librarian provide me pleading paver to
advance on my litigations or provide legal book check-outs,also

are out-dated.

I MAKE THIS DECLARATION FREELY,VOLUNTARILY,AND WITHOUT INDUCEMENT , AND
I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE STATE OF
CALIFORNIA THE FOREGOING IS TRUE AND CORRECT AND THAT THIS DECLARATION
WAS EXECUTED ON: 02-07-2020 KINGS COUNTY ,CALIFORNIA

Lian } ne Mh ee

— a

TIWON MCGHEE-CDCR# B19253
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 24 of 96

 

 

 

STATE OF CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION

INMATE/PAROLEE APPEAL

COCR 602 (REV. 03/12) Side 1
IAB USE ONLY | “Institution/Parole Region ake

    

 

 

La

Po ees “FOR STAFF USE ONLY

 

 

 

You may appeal any California Department of Corrections and Rehabilitation (CDCR) decision, action, condition, Policy or regulation that has a material
adverse effect upon your welfare and for which there is no other prescribed method of departmental review/remedy available. See California Code of
Regulations (CCR), Title 15, Section 3084.1. You must send this appeal and any supporting documents to the Appeals Coordinator (AC) within 30 calendar
days of the event that led to the filing of this appeal.- If additional ‘space is needed,-only one CDCR Form 602-A will be accepted. Refer to CCR 3084 for further
guidance with the appeal process. No reprisals will be taken for using the appeal process.

 

 

 

 

Appeal is subject to rejection if one row of text per line is exceeded. WRITE, PRINT, or TYPE CLEARLY in black or blue ink,
Name (Last, First): COC Number: UnivCell Number: Assignment: cs pe A D pe 3 Ll
Saddozai Shikeb AY1599 CSP-2401-203| G00rdinator

State briefly the subject of your appeal (Example: damaged TV, job removal, etc.):

DENTAL OF ACCESS TO Law LIERARY/RESOURCES/AND THE CouaTts
A. Explain your issue (If you need more space, use Section A of the CDCR 602-A);O0 Or abou
i submitted COCR -602-Appeal co Corcoran State Prison(cC
ice of Appeals Coordinator and my apzeal(s)went ignored with-
OUE reésponse,as @ rasult J an cesubmitting apoesal on date ba Ow
B. Action requested (If you need more space, use Section B of the cpcreo2-a): 1 request ti
following actions: (1) 1 vecuast Law-Libcary operate var inst
Ltutional scassule eusucin2g services are uaigtaine Q
inuates in facility. (2)1 request photo-conying& print of
Supporting Documents: Refer to CCR 3084.3.
a Yes, | have attached supporting documents.
List supporting documents attached (¢.g., CDC 1083, Inmate Property Inventory; CDC 128-G, Classification Chrono):

a By 7 . i >; ,aoe ate
COCR-22-Forias SOC2-i858-Focms

 

 

Oo No, | have not attached any supporting documents. Reason:

 

 

 

 

STAFF USE ONLY

inmate/Parolee Signature: Ad add 3 Lia Date Submitted: Ol- 07-2620
[ By placing my initials in this box, | waive my right to receive an interview.

 

 

C. First Level - Staff Use Only Staff ~ Check One: Is CDCR 602-A Attached? (] Yes ONo
This appeal has been:

(1 Bypassed at the First Level of Review. Go to Section E.

0 Rejected (See attached letter for instruction) Date: Date: Date: Date:

O01 Cancelled (See attached letter) Date:

O Accepted at the First Level of Review.

Assigned to: Title: Date Assigned: Date Bue:
First Level Responder: Complete a First Level response. Include Interviewer’s name, title, interview date, location, and complete the section below.

Date of interview: Interview Location:
ee

 

 

 

 

 

 

 

Your appeal issue is: [1] Granted CZ) Granted in Part OJ Denied 0 Other:
See attached letter. If dissatisfied with First Level response, complete Section D.
Interviewer: Title: Signature: Date completed:
(Pant Name}
Reviewer: Title: Signature:
(Print Name)
Date received by AC:

 

AC Use Only
Date mailed/delivered to appellant i i

 

 

 

 
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 25 of 96

STATE OF CALIFORNIA
INMATE/PAROLEE APPEAL FORM ATTACHMENT
CDCR 602-A (REV. 03/12)

DEPARTMENT OF CORRECTIONS AND REHABILITATION

Side |

 

  

 

 

FOR STAFF USE ONL

Attach this form to the CDCR 602, only if more space is needed. Only one CDCR 602-A may be used.

Appeal is subject to rejection if one row of text per line is exceeded.

WRITE, PRINT, or TYPE CLEARLY in black or blue ink.

 

 

 

 

 

Name (Last, First): CDC Number: Unit/Cell Number, Assignment: CSP-aA peal
eo roe eee =F
Saddozal Snikeb AY1590O CSP-sA01L-20SL [Coocdinator
- . Tiyq t Jr am = fl ap
A. Continuation of CDCR 602, Section A only (Explain your issue): ‘' + le in the custody of
(CSP) assigned to 24-Yard,on Nov-22,25,26,27,28,29,& fec-2,3

 

 

 

 

 

 

 

 

 

 

nor my inmate-teq

 

 

 

 

 

 

 

 

 

lonal, aysical sueantal

distress,against Policy.

STAFF USE ONLY

 

va Tr ddoges:

Inmate/Parolee Signature:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

tro bo ge SSC SLY bat "h35% fe ioe . : 1 :

of legal related dotuuents upon raquast par CC QSLSo Ca} L.CepT e ast
declaration toat th: cfs and omissions violated CCR 15 998 obeily 3121 20,5125,
sae 9314 1.;5162 aye fotate, Faqera al Cons Tre st,4tn, } En, 14 ta 1,4 iends.

 

 

Inmate/Parolee Signature: A LL 1 d Oni

Date Submitted: f- O1T- 2616

 
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 26 of 96

STATE OF CALIFORNIA »DEPARTMENT OF CORRECTIONS ANDO REHABILITATION

RIGHTS AND RESPONSIBILITY STATEMENT
CDCR 1858 (Rev. 10/06)

RIGHTS AND RESPONSIBILITY STATEMENT

The Califomia Department of Corrections and Rehabilitation has added departmental language (shown
inside brackets, in non-boldface type) for clarification purposes.

Pursuant to Penal Code 148.6, anyone wishing to.file an “allegation of misconduct by a depart-
mental peace officer must read, sign and submit the following statement: ;

YOU HAVE THE RIGHT TO MAKE A COMPLAINT AGAINST A POLICE OFFICER [this includes a
departmental peace officer] FOR ANY IMPROPER POLICE [or peace] OFFICER CONDUCT,
CALIFORNIA LAW REQUIRES THIS AGENCY TO HAVE A PROCEDURE TO INVESTIGATE
CITIZENS’ [or inmates'/parolees'] COMPLAINTS. YOU HAVE A RIGHT TO A WRITTEN DESCRIPTION
OF THIS PROCEDURE. THIS AGENCY MAY FIND AFTER INVESTIGATION THAT THERE IS NOT
ENOUGH EVIDENCE TO WARRANT ACTION ON YOUR COMPLAINT; EVEN IF THAT IS THE CASE,
YOU HAVE THE RIGHT TO MAKE THE COMPLAINT AND HAVE IT INVESTIGATED IF YOU BELIEVE
AN OFFICER BEHAVED IMPROPERLY. CITIZEN [or inmate/parolee] COMPLAINTS AND ANY
REPORTS OR FINDINGS RELATING TO COMPLAINTS MUST BE RETAINED BY THIS AGENCY FOR
AT LEAST FIVE YEARS.

 

 

 

 

 

 

 

COMPLAINANT'S PRINTED NAME COMPLAINANT'S SIGNATURE DATE SIGNED

INMATE/PAROLEE PRINTED NAME yt kako LEE’ rh SIGNATURE COC NUMBER {DATE SIGNED .
Shikeb Saddozai avi590 |¢2-28-2019
RECEIVING STAFF'S PRINTED NAME RECEIVING on S SIGNATURE DATE SIGNED ~ ~
DISTRIBUTION:

ORIGINAL -

Public - Institution Head/Parole Administrator
Inmate/Parolee - Aitach to COC form 602
Employee - Institution Head/Parole Administrator
COPY - Complainant
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 27 of 96

STATE OF CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION
PRIORITY LIBRARY USER (PLU) REQUEST AND DECLARATION
CDCR 2171 (9/09)

PRIORITY LIBRARY USER (PLU) REQUEST AND DECLARATION
Date of Request: [172  / {72  / 2019

 

 

Shikel Saddozai AYISGG
Inmates Full Name (Print Legibly) CDCR #

Complete Inmate Housing Assignment Information:

C8P~ Coreoran State Prison ~ ZAOI-203L — Pd .GBdx Hel Corcoran GA-43712

Complete sections A through D below to describe your established court deadline and certify your
eligibility for Priority Legal User (PLU) status.

A. My established court deadline is based on (check one and provide information):

A court imposed deadline for an active case (ATTACH COURT DOCUMENT HOWING THE DEADLINE),
Specify court (e.g., Kern County Superior Court): ) SD¢ -Nor icf
Specify case number: [ACY O4047 and wew oe LA NB ~cN-O4SII
OR

A statutory deadline. ae
Identify the statute or court rule that compels the deadline: ACtive / requir In réSpo ASE

 

 

 

B. My deadline pertains to a(n) (check one and provide information if needed):

wh Writ of habeas corpus Estate or Federal action concerning prison conditions
Appeal of criminal conviction CJ Petition for certiorari conceming criminal conviction
Ri Other legal action (specify) USPC Nerlern Distnet — i&cv 67% 31
open /ack ve CLS2S

 

 

 

 

C. The day of my established court deadline is: aX
wy Dy WW) 2 eet
D. Inmate’s self certification of eligibility. (Check all that apply. Sign and date below): —- ~
Lam not represented by an attorney. wore Sarco “
Ky! am working on, and will only work on, my individual case. ' 2
(Pfr
I certify that all of the above information is true and correct. I understand that my application for PLU Uv
status, or the granting of my PLU status, will be revoked for falsifying information on this request; and aadete fo
that I will be guilty of an administrative rule violation. Ot Cares
« * #48 ‘ Cont
0 by &y oiwithoutpmiudie AY iSGG i2 /_ }7 /_ZO\4 bowk
Inmate’s Signature CDCR # Date hacera
eh
CDCR Staff Use Only vA ;
PLU status is GRANTED \2(27(19
Priority Legal User (PLU) status begins on / /

 

Priority Legal Us status ends on /
PLU status is DENLED for'the eee reason(s):
Dee HAD UA wok Cor Usd CAND IP)-Cu-OY¥<(( ts uababes ad_

hee, wot cleo.) en Leb bins. No doen weit proub sl fe USPC CANES

Reviewing Staff Certification: {4 avo YouT. Kis verG cv See ALing
I have reviewed this request and before gracing this request I have verified that the r requesting inmate has
a valid court deadline that has been established by a Court, Statute, or Rules of Court.

lee was PY) Jrrtpre, i2, 22, (9%

Reviewing Staff Name (Print) Staff Signature’ Date
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 28 of 96

STATE OF CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION
PRIORITY LIBRARY USER (PLU) REQUEST AND DECLARATION
CDCR 2171 (9/09)

PRIORITY LIBRARY USER (PLU) REQUEST AND DECLARATION

 

 

DateofRequest: /2 / 1) / 2a 7G | O
ADDOZA | AMISG 2 hx <4

Inmates Full Name (Print Legibly) CDCR#

Complete Inmate Housing Assignment Information:

ShOlL- ZO3L

 

 

Complete sections A through D below to describe your established court deadline and certify your
eligibility for Priority Legal User (PLU) status.

A. My established court deadline is based on (check one and provide information):

A court imposed deadline for an active case MEN ;
Specify court (e.g., Kern County Superior Court): 1).G. D.C astern Disk
Specify case number: }#/4~m¢~00063-SHB and 7 19°C -DIgll- 1b P(PL)
OR

tr

A Statutory deadline.

: . . PSE
Identify the statute or court rule that compels the deadline: Aetive / (2s po A$2 feo He

B. My deadline pertains to a(n) (check one and provide information if needed):

OC writ of habeas corpus © Edstate or Federal action concerning prison conditions
C1 Appeal of criminal conviction C1 Petition for certiorari concerning criminal conviction
(C1) Other legal action (specify)

 

C. The day of my established court deadline is: / /
(MM) (DD) (YY)
D. Inmate's self certification of eligibility. (Check al! that apply. Sign and date below):
£41 i am not represented by an attorney.
Fy! am working on, and will only work on, my individual case.

I certify that all of the above information is true and correct. I understand that my application for PLU
Status, or the granting of my PLU status, will be revoked for falsifying information on this request; and
that I will be guilty of an administrative rule violation.

Shidal Gaddoza without Crewe  AVISGO 12 /_ Hl ;_20r4

Inmate’s Signature CDCR # Date

 

 

 

CDCR Staff Use Only
PLU status is GRANTED
Priority Legal User (PLU) status begins on / /
Priority Legal Use U) status ends on / f
PLU status is ‘aoa the following reason(s):

NJ O GAwet wg

 

 

Reviewing Staff Certification;
I have reviewed this request and before granting this request I have verified that the requesting inmate has
a valid court deadline that has been established by a Court, Statute, or Rules of Court.

Lip eos LC) Jurca (2) 16 G

Reviewing Staff Name (Ppintf Staff Signature Date
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 29 of 96

STATE OF CALIFORNIA OEPARTMENT OF CORRECTIONS AND REHABILITATION
PRIORITY LIBRARY USER (PLU) REQUEST ANO DECLARATION
CDCR 2171 (9/09) :

PRIORITY LIBRARY USER (PLU) REQUEST AND DECLARATION
Date ofReques: (2 / O64 / Zol%

- 2ea3l FY1S4S

inmates Full Name (Print Legibly) CDCR #

Complete Inmate Housing Assignment Information:

Shiels Gnddazei

 

 

Complete sections A through D below to describe your established court deadline and certify your
eligibility for Priority Legal User (PLU) status.

A. My established court deadline is based on (check one and provide information):

A court imposed deadline for an active case | \ N
Specify court (e.g., Kern County Superior Court): __| one flo rH On Araneh eciof Lb.
BUS) Y Bae ides

 

 

 

 

 

Specify case number: —§» C_VV_/ l 5 LR-Civ- 03234
OR
A statutory deadline. Mateo Cou SU per
Identify the statute or court rule that compels the deadline: Nem “ (C, re
B. My deadline pertains to a(n) (check one and provide information if needed): Ueewing
CO writ of habeas corpus E3State or Federal action concerning prison conditions 2/1 4/14
C1] Appeal of criminal conviction O Petition for certiorari fone aig criminal conviction I 30 aq
‘BJ Other legal action (specify) Z do not cecal] Ca%2 numbers please lonkan Courts yor en
Active .
C. The day of my established court deadline is: / / Ce court
(MM) (DD) (YY) deal t

* D. Inmate's self certification of eligibility. (Check all that apply. Sign and date below):

Tarn not represented by an attorney.
Ff J am working on, and will only work on, my individual case.

I certify that all of the above information is true;and correct. I understand that my application for PLU
status, or the granting of my PLU status, will be revoked for falsifying information on this request; and
that [ will be guilty of an administrative rule violation.

ShileloSuddozar ss AIS GO 2; 06 ; 209

 

 

 

 

Inmate’s Signature CDCR # Date
CDCR Staff Use On
PLU status is G +
Priority Legal Use U) status begins on | 1% {f 1g
Priority Legal User (PLU) status ends on ip / (8 /_14

 

PLU status is DENIED for the following reason(s):

 

 

Reviewing Staff Certification: .
I have reviewed this request and before granting this request | have verified that the requesting inmate has
a valid court deadline that has been established by a Court, Statute, or Rules of Court.

(wo nes BLL Jreay 1-7 Hy 19

Reviewing Statf Name (Print) Staff Sigeature Date
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 30 of 96

STATE OF CALIFORNIA
© GiN-22 (0192)

[

Shin INTERVIEW - DePARTMENT oF conned “TIONS AND

Es { im
‘ad

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- INMATE REQI EST F ro rear AEdLNnege
DATE RS pa Ale nt { | FROM (LA HA A CDC NUMDER: tsb i ‘ +
I~ 30-2614 [Law library ACEeSS | Saddor AYISGO
HOUENE 7730 HED NUMAER WORK SSIGNMENT JOD NUMBER Pope
BAl- 2034 20st |Nh- ron WA 10 Up
OTHER ASSIGNMENT (SCHOOL, THERAPY, ETC.) | ASSIGNMENT HOURS
NVA FROM WA ‘TO a L
Clearly state your heason for requesting this interview Ht.
You will be called in for an interview in the i car future if the matter cannot be handled by correspon lence |

 

L haveactive Court deadlines teguir ving law |

forary access and or aypomtmen- tine

 

Urrder Priority Legul User Status heeded to

Td

phate and Mali kain court | |

 

actions (quiring my Immedied o

 

response

 

 

 

Pucsuant- to OCR IS aellon 3)

 

INTER VIEWRI WY 7\ > 7

DISPOST| TON

 

No bea 22.-Farms gle Atal te

  

dipin 3h Buss uni pedi 0 assist PASE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 31 of 96

STATE OF CALIFORNIA

CORCORAN STATE

URESON~3A-YARD~LAW-LIERARY

DEPARTMENT OF CORRECTIONS AND REHABILITATION

INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE

 

 

 

CDCR 22 (10/09)
SECTION A: INMATE/PAROLEE REQUEST ay
NAME (Print): (LAST NAME} {FIRST NAME} COC NUMBER: SIGNATURE:
Saddozai Snikeb AYL590 ShikebSaddozai
HOUSINGIBED NUMBER: ASSIGNMENT: TOPIC (LE, MAIL, CONDITION OF CONFINEMENTIPAROLE, ETC):
CSP-3A01+203L HOURS FROM___TO. DENTAL OF LAW=LIBRARY

 

 

 

 

 

 

CLEARLY STATE THE SERVICE OR ITEM REQUESTED OR REASON FOR INTERVIEW:

to institutional schedule nor

_ paysical access,and its resou
ww 253,4,5,6,12,43,16,17,18,19,
2020,as needed to:
LEGAL DRAFT PAPER,& LEGAL ENVELO
VICES has prevented me f£romap
METHOD OF DELIVERY (CHECK APPROPRIATE BOX ) **NO RECEIPT WIL

20 ,23,24

MAKE LEGAL COPIES

, RESEARCH LEXIS-NEXIS~SYSTEM, OBTAIN
PES FOR MAILING VIA LAW LI ERARY LEGAL MAIK SER~
rogecu ting legal cases appeals, complaints, __

L BE PROVIDED IF REQUEST IS MAILED **

ATTN: Law Librapy did not operate pursuant
provided me access per my inmate requests for
rees,I submitted on: Nov-22,25,26,27,28,259, Dec-
+25,26,27,30,31, 2019, Jan-1,2,3,.46:7

—j-4_9

 

oa

a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XU SENT THROUGH MAIL: ADDRESSED To: 3A~Yard-Law rary DATEMALEDQ? 072020 a
Xi) DELIVERED TO STAFF (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO INMATE/PAROLEE): —
RECEIVED BY: PRINT STAFF NAME: DATE: SIGNATURE: FORWARCED TG ANOTHER STAFF? { : A 5
opt en et ne (CIRCLE OME) = YES) ss .
2 ee ae a ‘
nn ee > =
iF FORWARDED - TO WHOM: a . DATE DELIVEREDIMAILED: METHOD OF DELIVERY: \
L * / . i. (CIRCLE ONE) IN PERSON C BY US MAIL \
3A-Yard~LAW LIBRARY _§1-07-2020 “ NEED
~ " mannan 4
SECTION B: STAFF RESPONSE
“hy RESPONDING STAFF NAME: DATE: SIGNATURE: DATE RETURNED:
‘
/
* . ,
- i af
7 ny
%

SECTION C: REQUEST FOR SUPERVISOR REVIEW

PROVIDE REASON WHY YOU DISAGRE:

COPY.

£ WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR IN PERSON OR BY US MAIL. KEEP FINAL CANARY

 

 

 

 

SIGNATURE:

DATE SUBMITTED:

 

SECTION D: SUPERVISOR'S REVIEW

we

 

RECEIVED BY SUPERVISOR (NAME):

 

DATE:

 

SIGNATURE:

 

af » [OBATE RETURNED:

-~y

 

 

 

 

so!

 

 

 

 

 

 

»

Distribution: Original - Return to tnmate/Parolee; Canary - Inmate/Parolee's 2nd Copy; Pink - Staff Members Copy; Goldenrod - Inmate/Parolee's 1st Copy.
en

aa

ee
™ RR TATE EY Ow Re er CIN PR Te TA Re oes AA MONET pW rere ON on yon So eine ee et ee See ieee Spr ner et es oa

f CBPCOTER Sa BO OESK SRS Cats brary

 

 

 

 

 

 

 

 

STATE OF CALIFORNIA OEPARTMENT OF CORRECTIONS AND REHABILITATION
INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE
COCR 22 (10/09)
SECTION A: INMATE/PAROLEE REQUEST
NAME (Print: (LAST NAME) (FIRST NAME) CDC NUMBER: . SIGNATURE:
Saddozay?: Shikely -[AYIS4O | Shi rab Saddorai
HOUSING/BED NUMBER: Cs -- _ | ASSIGNMENT: CS : ET] TOPIC (LE. MAIL, CONDITION.OF CONFIMEMENT/PAROLE, ETC.}:
SAoI-203L | ORL.cor.co4 ——|ronnmmr_” SAW LIBRARY ACCESS

 

 

CLEARLY STATE THE SERVICE OR ITEM REQUESTED OR REASON FOR INTERVIEW: T fl\y wi .
- he we

dD td r) Og

 

RoVOU Tae
Ot “RIO Shy fond 1214mr COG ARs 1215 Ob - Lo CASE y Pda Al
ond refusing + provide me (PLU) Forthe oumase of - inihatina & fw nalaina an esta lishe
ed cauct ation , needed | ile - cen bet + lend incs , BHonS, and o her dotyments -
lea li sbiane ny =f la is = Ih 8 Npo ck AE DP an in‘ ) inadattion fo

viking a pointer ARLEN ti ow Ni aut 1 ores hads piracy fel tayaccestto ee aeeete caart.

Nialating= CCR ££ 3920 ,W\2 4, 2160., 3162... 3162 .¢

METHOD OF DELIVERY (CHECK APPROPRIATE BOX ) **N CEIPT wi LBE PROVIDED IF fei hy IS MAILED ee
yf SENT THROUGH MAIL: ADDRESSED TO: = DATE MAILED: #218 ! 8, 291 a
(1) DELIVERED TO STAFF (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO INMATE/PAROLEE): . -

RECEIVED BY: PRINT STAFF NAME: DATE: SIGNATURE: FORWARDED TO ANOTHER STAFF?
Ke S t am 3 13 a Ee ae (circle =.

—

IF FORWARDED ~ TO WHOM: DATE OELIVERED/MAILED: maa
C5P- BAN ard-LAaw Lary [42-18-2014 |emeee =p

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECTION B: STAFF RESPONSE { / i Vole 4 : ce
NMC len ya [b/6> breil Tia.
Ng arts Sa cna ete) & : . - , ~ N

 

 

 

 

SECTION C: REQUESDFOR SUPERVISOR REVIEW

PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR IN PERSON OR BY US MAIL. KEEP FINAL CANARY
copy.

 

 

 

 

nocder forme to coquesk an _€ tension en a lenal case pend
~- ad ria rine wot JA +3 ‘| SL or 62

On A Lars k AO LA Mets 4, n\

fe av=

SIGNATURE: * ha? ' . |. DATE SUBMITTED:

wh,

: S leg \ , C A l at ft noe Ol- o8- - 2626 recieved wad gent

SECTION D: SUPERVISOR’S REVIEW

RECEIVED BY SUPERVISOR (NAME): DATE: | SIGNATURE: DATE RETURNED:
ae

 

 

 

 

 

 

 

 

 

 

 

 

 

Distribution: Original - Retum to Inmate/Parolee; Canary - Inmate/Parolee's 2nd Copy; Pink - Staff Members Copy; Goldenrod - Inmate/Parolee's 1st Copy.
ee

Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 / Page 33 of 96

CORCORAN STATE PRISON-LITIGATION COORDINATOR

 

 

 

STATE OF CALIFORNIA 7 DEPARTMENT OF CORRECTIONS AND REHABILITATION
INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE
CDCR 22 (10/09)

SECTION A: INMATE/PAROLEE REQUEST

NAME (Print): (LAST NAME) . (FIRST NAME) COC NUMBER: SIGNATURE:

Saddozai Shikeb AY1590 ShikebSaddozai
HOUSING/BED NUMBER: T: “s al. TOPIC (1.E. MAIL, CONTITION OF CONFINEMENTIPAROLE, ETC):
CSP-3A01-203L HOURS FROM_____TO DENIAL OF LAW LIBRARY

 

 

 

 

 

 

 

CLEARLY STATE THE SERVICE OR ITEM REQUESTED OR REASON FOR INTERVIEW: ATTN s L ITIGAT ION- COORD I NATOR < ( Cc S P) ] aw l i b -
tary did not operate pursuant to schedule or provide me physical access or respon-
ded to or reso lve multiple inmate requests I submitted tg access law library and
its resources onor about :Nov~22,25,26,27,28,29, Dec~2,3,4,5.6,12,13,16,17,18,
19,20,23,26,2 230531, 2019, Jan-1, 93, 2020,as needed to:make copies,res-
earch Lexis-Nexis-System,obtain legal draft-paper,& legal envelppes for mailing
via law library legal mail Services ,has prevented me from prosecuting legal cases,

METHOD OF DELIVERY (CHECK APPROPRIATE BOX) **NO RECEIPT WILL BE PROVIDED IF REQUEST IS MAILED ** .

 

 

    

 

 

 

 

 

 

 

3% sent THROUGH MAIL: aporessep To CS P* LITIGATION ~COORDINATOR DATE MAILED: 01,05, , 2¢ 020
DELIVERED TO STAFF (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO INMATE/PAROLEE): f

RECEFVED BY: PRINT STAFF NAME: . DATE: SIGNATURE: , FORWARDED To ANOTHER STAFF? -

OEE a Led a - (CIRCLE <i NO

i FORWARDED - TO WHOM: DATE DELIVEREO/MMAILED: METHOD rr GELIVERY:

CSP-LITIGATION-COORDINATOR 83% 01-05-2020 (ORCLE ONE) INPERSON BY US MAIL

SECTION B: STAFF RESPONSE *

RESPONDING STAFF NAME: DATE: SIGNATURE: DATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

SECTION C: REQUEST FOR SUPERVISOR REVIEW

PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR IN PERSON OR BY US MAIL. KEEP FINAL CANARY
COPY. 2 :

 

 

 

 

 

SIGNATURE: DATE SUBMITTED:

 

SECTION D: SUPERVISOR'S REVIEW

RECEIVED 8Y SUPERVISOR (NAME): DATE: SIGNATURE: DATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Distribution: Original - Return to Inmate/Parolee; Canary - Inmate/Parolee's 2nd Copy; Pink - Staff Members Copy; Goldenrod - Inmate/Parolee’s ist Copy.

 

Ne ee ee ee we eg

 

a
“tice
fen

Case 5:18-cv- 05558- BLF Document 30 Filed 03/06/20 Page 34 of 96
C Crile rey State Pr, Son - [ “ial Li lprat V Sfi- Vata

Su per visor

 

 

 

 

STATE OF CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION
INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE
CDCR 22 (10/09)
SECTION A: INMATE/PAROLEE REQUEST
NAME (Prt _fLAST NAME} {FIRST NAME) COC NUMBER: SIGNATURE:
oa toe 4, - 1 . i . + .
wdder Spileel AY (S40 Shrieeb Saddora
HOUSING/GED NUMBER: C 4 a . ASSIGNMENT: TOPIC (LE. MAIL, CONDITION OF CONFINEMENT/PARGLE, ETC.):
ZAgl- 202 iL HOURS FROM To | AW LIBRARY ACCESS

 

 

 

 

 

 

CLEARLY STATE THE SERVICE OR ITEM REQUESTED OR REASON FOR INTERVIEW: ave \

C$? -2n Nord Law Library Supesyignre
Law liocarcy Aid MOT opecake pec fcezilby Sch Aule = Dec -\2 12 fa, ‘1, 18,
\¥,20 . 1 Gaus Tatablished Court dead\ine ¢ And aoprved PL “Status
in addjhionte active C4586, anoeuls , COMPIAMES and without

Aliess (so luw tibeory and re Source S Cie, Cooving Ep amet leg
(estarcch Vegel evucl lobes, stationary ate,,) TL "yn? de laut io my achive
legal ibgautions Vleuse Provide = Apouintraznt t We / Dac at | Pas ing Jos abn Cmenns.

sr OF DELIVERY (CHECK APPROPRIATE BOX,} me RECEIPT. eM iP PROVIDED IF REQUEST IS MAILED **

 

o
SENT THROUGH MAIL: aDbatssep T0:_C.9 P- A-Ne td thrary Gu perdisor patematen: {2 Z) Zb| 4
DELIVERED TO STAFF (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO INMATE/PAROLEE):
RECEIVED GY: PRINT STAFF NAME: DATE: SIGNATURE: : FORWARDED TO ANOTHER STAFF?

wy. . \ To oo. oye
uo
tF FORWARDED - TO WHOM: _ DATE OELVEREDINALED: METHOD OF DELIVERY:
CS5P-SA-Yard Law Libary Sup. |p 2-Bi-z01 4 | oston seme erenm [OD
’ i

SECTION B: STAFF RESPONSE ~

RESPONDING STAFF NAME: DATE: SIGNATURE: DATE RETURNED:

 

pow (CIRCLE ONE) no

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECTION C: REQUEST FOR SUPERVISOR REVIEW
PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENTS SUPERVISOR IN PERSON OR BY US MAIL. KEEP FINAL CANARY
COPY.

 

 

 

 

 

SIGNATURE: OATE SUSMITTED:

 

SECTION D: SUPERVISOR'S REVIEW

RECEIVED BY SUPERVISOR (NAME): DATE: SIGNATURE; OATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

 

Distribution: Original - Return to Inmate/Parolee; Canary - inmate/Parolee's 2nd Copy; Pink - Staff Members Copy; Goldenrod - Inmate/Parolee’s 1st Copy.
‘ Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 35 of 96

 

 

 

 

 

 

 

STATE OF CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION
INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE
CDCR 22 (10/09)
SECTION A: INMATE/PAROLEE REQUEST
NAME (Print: = (LAST MAME} {FIRST mane CDC NUMBER: SIGNATURE: .
Sag coet. Sinks & ANISSE Gihaten Doao Zee
HOUSING/GED NUMBER: ASSIGNMENT; TOPIC (LE. MAIL, CONDITION OF CONFINEMENT/PAROLE, ETC.}:
Pe oy Ley? TS or N- Ys HOURS FROM, To cate i fy 2, .
CSPLA- 20S IC, qorcuns HP Wetec COUT MOLES

B
ts

[- -
ne
s
cs
=
o
Ts

CLEARLY STATE THE SERVICE OR ITEM REQUESTED OR REASON FOR INTERVIEW: p_, .
Att dpa erie |

(ed 1 POiq As COV Cornea. AiO. Ucignn Ag cle eis dati Vo
Witiste ana Maintain mar covet dend limes ants onewals nar wcanide |
Oite 6, Ls lau Wieary 65 nliees ans Vaniwi- a 4 Eel Shi dis fhe ts Ex C0. 2 lias
2h yaeue Leg 2louhias ; He votd ox cise 1OLi a: ney ALAS pas 7» tee EAT Ob be whe SA
(\éwlArrige lie Ae: — sails bane oa LaAAbyt: it tl ons A terse ANS Aiy for lose )
Prulegs BK va\fes vy plivt { mat are and AS 21) ih is predentin roe ir. yyy, We gla chions |

METHOD OF DELIVERY (citeck APPROPRIATE pox) *eN RECEIPT WILL BE PROVIDED IF REQUEST IS MAILED **

 

 

 

 

 

 

 

 

 

SENT THROUGH MAIL: ADDRESSED T0:/¢_<, p) wf 0 lan pate mated: J | Zi, Ber i

(1) DELIVERED To STAFF (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO INMATE/PAROLEE):

RECEIVED BY: PRINT STAFF NAME: | DATE: SIGNATURE: . FORWARDED TO ANOTHER STAFF?
ee . spe a, Lee tN
eee, W220 fe cree ow) Ym

Y FORWARDED ~ TO WHOM: 7 Y OATE DELIVERED/MAILED: METHCD OF DELIVERY: deen

C S P) C é£u Di Tay 3 , ss iy { f- oP 1m? (CIRCLE ONE) INPERSON (BY US MAIL >

wi) aa arene

SECTION B: STAFF RESPONSE

RESPONDING STAFF NAME: DATE; SIGNATURE: DATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

SECTION C: REQUEST FOR SUPERVISOR REVIEW

PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPER VISOR [N PERSON OR BY US MAIL. KEEP FINAL CANARY
COPY.

 

 

 

 

 

SIGNATURE: DATE SUBMITTED:

 

SECTION D: SUPERVISOR’S REVIEW

RECEIVED BY SUPERVISOR (NAME): DATE: SIGNATURE: DATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

 

Distribution: Original - Retum to Inmate/Parolee; Canary - Inmate/Paralee's 2nd Copy; Pink - Staff Members Copy; Goldenrod - Inmate/Paralee’s 1st Copy.
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 36 of 96
Corcoran Staie Migon- SaNora Lew b Lorary

STATE OF CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION
INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE
COCR 22 (10/09)

SECTION A: INMATE/PAROLEE REQUEST

 

 

 

 

 

 

Saddozayj Shikel AY 1S46 ShikebGaddoza;
HOUSING/BED NUMBER: cs Pr — ASSIGNMENT: CS TOPIC (LE. MAIL, CONDITION OF CONFINEMENT/PAROLE, ETC.) .
SACI- 2O3BL ORL: OO. ood HOURS FROM____To SAW LIBRARY ACCEA

 

 

 

CLEARLY STATE THE SERVICE OR ITEM REQUESTED OR REASON FOR INTERVIEW: Ti

né followin court cases: lAcvONa4T; 1BeveHs 1};
-Morthe LOGE SRE, + in ewe ede Eastern. provide d ace Active

Ond ce basing te Denia me ( (PLU) Eacthe purnpse of - inthating & Men taining Aan eshablish-

€d cauct action  neadact to Gils - ce phy loribl blend inns. mations. Gnd aPrer dal ments -

legalduolicubans research | legal mallouts - in “sunoort at fetibnn(s), inaddition ta

Aw 4 Gopontmert + Ane f\ witha n ie NA A ut

Mialating - OCR Title 15 9§ 3420.,3123., 3124, 3160, 3162. 3162. Gi, a 3138.¢ (n) 1.

wa
METHOD OF DELIVERY (CHECK APPROPRIATE Pe Sp. Ae Vard wep BE al a Ar IF ‘EH Ity IS MAILED we
SENT THROUGH MAIL: ADDRESSED 1: (Ary tae} VV DATE MaiLeD: f2 18, 18, 29o i x
1 DELIVERED TO STAFF (STAFF TO 10: BOX BELOW AND GIVE GOLDENROD COPY TO INMATE/PAROLEE): : ,

RECEIVED BY: PRINT STAFF NAME: DATE: /; SIGNATURE: FORWARDED TO ANOTHER STAFF? -
t a (CIRCLE ONI YES
Or SIAR ALS fe fre fl ——
a

i FORWARDED ~ TO WHOM: DATE DELIVEREDIMAILED: _ | MeTHaD oF ae Lf
CSP- BA- Yard - Law Library iz2me- 1é _ POL” (CIRCLE ONE) nro eran =

SECTION B: STAFF RESPONSE

RESPONDING STAFF NAME: DATE: SIGNATURE: OATE RETURNED:

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECTION C: REQUEST FOR SUPERVISOR REVIEW

PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR IN PERSON OR BY US MAIL. KEEP FINAL CANARY
COPY.

 

 

 

 

 

SIGMATURE: DATE SUBMITTED:

 

SECTION D: SUPERVISOR’S REVIEW

RECEIVED BY SUPERVISOR (NAME): DATE: SIGNATURE: OATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

 

Distribution: Original - Return to inma! :2/Parolee; Canary - Inmate/Parolee's 2nd Copy; Pink - Staff Members Copy; Goldenrod - inmate/Parolee’s 1st Copy.

 

 

a Sa eS ee
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 37 of 96

 

 

 

STATE OF CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION
INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE
CDCR 22 (1 0/09)
&
SECTION A: INMATE/PAROLEE REQUEST
NAME {Print): {LAST NAME) (First NAME} CDC NUMBER; SIGNATURE: .
‘ “~~ . , } \ .
Saddozai  Shikeb AY 1546 Dhikels Saddoza}
HOUSING/BED NUMBER: CL Sy -~ ASSIGNMENT: TOPIC (LE, MAIL, CONDITION OF CONFINEMENT/PARQLE, ETC):
HOURS FROM To
2ani- 2oZt | DRL .o61. D4 Law Libaary Denial

 

 

 

 

 

 

CLEARLY STATE THE SERVICE OR ITEM REQUESTED OR REASON FOR INTERVIEW: Altn - CSP- 2p Na cA i aus tbeaced : Law

library did not onamte ourcuant ta facility ¢ / ;

tL 2of4 [awe Jetabichercauct. Abend lind Ss. Gnprole d Priocity \ 2o4t | fon’
Ota law lorary Lack of A608 SS And (essunec

the court ail dstau Pom Atte coSee Pisace provide anon intmen?}

rime aucat , panning Semvires and or ACLESoTH ang altenhtig Vf)

PLLC far mé tr nA Winte and route eae LOns £ Atceals 2

METHOD OF DELIVERY (CHECK APPROPRIATE BOX ) **NO Ae Yard WILL BE PRO D IF REQUEST IS MAILED nay 4
SENT THROUGH MAIL: ADDRESSED TO: ( SP—2 lL awilib, 5 DATE MAILED: } 21720 7

C BELIVERED TO STAFF STARE TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY yo hdr /PARDLEE):

   
     

 

 

 

a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ee PRINT SOT DATE: SIGNATURE} / FORWARDED TO ANOTHER SRQFF?

7, ~/ / Ua ; L / (CIRCLE ONE) ” ‘ Yes NO

ii. — — 4 {
Ze C fo-l f~ - ‘ —
IF FORWARDED ~ TO WHOM: . DATE of EREDIMAILED: METHOD OF DELIVERY: 7” )
LC 5 p_ ‘AA Wh tel . L a Ww l orang eG _ i 7- Zod o (CIRCLE ONE} IN PERSON! BY US MAIL r
SECTION B: STAFF RESPONSE
RESPONDING STAPF NAME: DATE: SIGNATURE: DATE RETURNED:
e

 

 

 

 

 

SECTION C: REQUEST FOR SUPERVISOR REVIEW

PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR IN PERSON OR BY US MAIL. KEEP FINAL CANARY
COPY, ‘ .

 

 

 

 

 

 

SIGNATURE: DATE SUBMITTED;
&
SECTION D: SUPERVISOR'S REVIEW

 

RECEIVED BY SUPERVISOR (NAME}: DATE: SIGNATURE: DATE RETURNED:
\

 

 

 

 

 

 

 

 

 

 

 

Distribution: Original - Return to Inmate/Parolee; Canary - Inmate/Paralee's 2nd Copy; Pink - Staff Magahers Copy; Goldenrod - Inmate/Parolee's 1st Copy.

 

a ee
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 38 of 96

»

STATE OF CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION
INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE
CDCR 22 (10/09)

 

SECTION A: INMATE/PAROLEE REQUEST

NAME {Print}: {LAST NABIE) ((é BSL MAME) f COC NUMBER: a “T SIGNATURE: o
- . ~, ; A
CLs “ey A Lyfe fe, bons .

HOUSINGIBED al amar ca 7 “i TOPIC (1.E. MAIL, CONDITION OF CONFINEMENT/PAROLE, ETC.):

pe . ek ae : i”
Ch SX | whi hye | em PAC ASE LAW [CITATION

ae
CLEARLY STATE THE SERVICE OR ITEM REQUESTED OR REASON FOR INTERVIEW:

 

 

 

 

 

 

 

 

Can T Qex A Coon of tnisg case law L Citation belauw)

 

ofinted: Richtec. awe Hickman , S7Q F.3d 944 956-~
. 57 (4% Ctr, 2004 ) ‘

 

 

METHOD OF DELIVERY (CHECK APPROPRIATE BOX ) **NO RET WILL BE RQVIDED IF REQUEST IS MAILED ee
Bef sent THROUGH MAIL: ADDRESSED TOLLS fac DATE MaiLED AZ AHA

( DELIVERED TO STAFF (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO INMATE/PAROLEE):

 

 

 

 

RECEIVED BY: PRINT-STAFF NAME: DATE: SIGNATURE: FORWARDED TO ANOTHER STAFF?
” a ¢ .
ae ta “on ot :
L a : ae . “+ : : (CIRCLE ONE) Yes ko
a =—
IF FORWARDED - TO WHOM: DATE OELIVERED/MAILED: METHOD OF DELIVERY:

; : aa
CSP- BA- Yard Law Library opnbec \4, ZO\G (CIRCLE ONE) IN PERSON (ovveman

 

SECTION B: STAFF RESPONSE

 

 

RESPONDING STAFF NAME: DATE: SIGNATURE: GATE RETURNED:

 

 

 

 

 

 

 

 

 

- _
* r : ~ va

 

SECTION C: REQUEST FOR SUPERVISOR REVIEW

PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR IN PERSON OR BY US MAIL. KEEP FINAL CANARY
COPY.

 

 

 

 

 

SIGNATURE: OATE SUBMITTED:

 

SECTION D: SUPERVISOR’S REVIEW

 

 

RECEIVED BY SUPERVISOR {NAME): DATE: SIGNATURE: DATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

Distribution: Original - Return to Inmate/Parolee; Canary - Inmate/Parolee’s 2nd Copy; Pink - Staff Members Copy; Goldenrod - Inmate/Parolee's 1st Copy.
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 39 of 96

*

. STATE OF CALIFORNIA ' DEPARTMENT OF CORRECTIONS AND REHABILITATION

INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE

 

CDCR 22 (10/09)
SECTION A: INMATE/PAROLEE REQUEST _. «
NAME (Print): {LAST NAME} . . hik ob coc NUMBER SIGNATURE:
DAddozai AY 1S40 Shikolo Saddoza3

 

. | HOUSINGBED NUMBER; Cc ASSIGNMENT: lL , (.E. MAIL, CONDITION OF CONFINEMENT/PAROLE, §TC.):

_ DRL .ool opt _[reusrrom——re_ 1] gy Libaacy Denial

CLEARLY STATE THE SERVICE OR ITEM REQUESTED OR REASON FOR INTERVIEW:
Atth : CSP-30 “tard Lay

ility

 

 

 

 

 

 

 

 

   

 

 
    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Library aid not operate. oursuant fo facility ,

| est bliskedtourt dead A Friodty Leaal User
Status, ‘and OW ly hragy | OCK of ACCESS "and ‘resaur acy Big |
t uct wi t aecea + my OLN ye casee: Plonce provide nui tnimen}
time, ducaty pada eS And or alce analternite law
Theaey fac mé Xo ti Eiate and mania m Ons —

Seon OF DELIVERY (CHECK APPROPRIATE BOX) **NO RE IPT, WILL BI P. O D3 IF Qt EST 1S MAILED: +e

THROUGH MAit!“AbprEssep To: (° 4D— “ - DATE MAILED: 12. ! 7. 20) if

Ob LayERED ‘TO STAFF (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY AR a

 

 

 

i

 

we ‘L2-/7- / $f:

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IF FORWARDED — ——— . DATE 0: EREDIMAILED: =< = + : . “
i $P-3A Sarl - Lap: ! ibbrary = -17- 2014 oes oe vont —= )
_ SECTION B: STAFF RESFONSE | f be nh” la]an ie oo te me
Oa RESPONDING STAFF NAME" “gt ree “DATE: SIGNATURE: --. Tae: :
delat ese peta al WT 2] es, foe
of { a Of . Abs CA Baie ORLY 2 fh L £4 2,
. AOC Te! VS. gg Cs se ~t Doe Os
. e vege nn feag tre pee om eee ? Seas WEY o At Ol Toa i ree = Soe =
“SECTION C: REQUEST FOR SUPERVISOR ante 4 me. acl. dots Latealt Be Sn
> BROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE A AND FORWARD TO RESPONDENTS SUPER UeAdRerrmenvar CANARY ©
~ _ COPY, ;
| ro . - “ i = = 5 wu m3 - — kaa ~ / a oy £ wm - = : eG : eat ’ Re : ; a 7 .
_ | signature: . a os ‘oaTE SUT, . \, Sita apie pen
| Shikeb Saddles Zoi ___t 12 bal [19 she 2ciene ‘e/25| 2019 | _-
“SECTION D: SUPERVISOR'S REVIEW __ | L 2 ef es
RECEIVED BY SUPERVISOR (NAME): . / a DATE: ; Sa - \ DATE RETURNED: .
ow
VAAN x:
ah J
— ay aw
oe oe ANTS
aa Ny — =
; : :
| - 4° Distribution: Original - Return to Inmate/Parolee; Canary - Inmate Perolees 2nd copy Pink - taf Magers Cop. Goldenred-inmate/Parolg's ist Copy.
| + ma A Le . ; 4 ; i . . . : . / | i / fy

a a
 

 

- - Case 5:18-cv-05558-BLF Documént 30 Filed 63/06/20 Page 40 of 96

 

 

 

 

: ; 2 :
" STATE OF CALIFORNIA DepARTHIENT OF CORRECTIONS ANO REHABILITATION
* YNMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE _ : ott , OO
“CDGR 22 (10/09) _ . —
"SECTION A: INMATE/PAROLEE REQUEST __ eee
a NAME (Pratl (LAST NAME). * / {FIRST NAME) - COC NUMBER: SIGNATURE:
af |>—~ Sadderai _ Shikeb PNISGO [| Slkeb epee
| se HOUSING/BED NUMBER: . : ASSIGNMENT: Core Re Ya ¢ a] : TOPIC (1.6. MAIL, CONDITION OF CONFINEMENT/PAROLE, ETC): oO
; 2 L ibra Vv HOURS FROM____TO |LAw LI BRA RY PELE: oF

 

 

 

 

 

  
    

. CLEARLY STATE THE SERVICE OR ITEM REQUESTED oR REASON FOR INTERVIEW: ATTA: Cz S$ p CH -f ail ty “ LAW ie \ B R ARY -
tne _fe3

 

 

 

 

 

op

 

 

 

 

 

 

   
 

 

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. oe | METHOD orpeLivery (CHECK APPROPRIATE BOX ane soma mages PROVIDED 1 IF REQUEST IS MAILED ee
nee ENT THROUGH MAIL: “ADDRESSED To: CS cliky “Agblers - !DATE MAILED: AUD 2h 20) 1A
. f ‘DELIVERED TO STAFE (STAFF TO COMPLETE =SF BELOW AND GIVE GOLDENROD au Morten
” . a RECEIVED BY: PRINT STAFF NAME: ~~ , A \~ -2 |- 1g SIGMATURE:. : FORWARDED BO. TROTTER saree -
— 2: 408 TE Q - SERGE - crm GED |
a4 TF FORWARDED - TO WHORE + DATE DELIVEREDIMAILED: . HETHOD OF GELVERY: — . - a :
[ese TrwLenney Cayneoy[TRSrI7 aS) \
j: STAFF. RESPONSE. feet a i .
RESPONDING: STAN NAME: = Be wey "DATE: ih PS OHATURE: wt
bag rm La, [ib Jotele oe
teat ~y ot
ay Ly y OI XQ MO BS
=\1QO Vays, woe
: * : - ny ~ .
we t= ee < : a = — 4 be 4 i ot = 2 ONT
SECTION C: REQUEST FOR SUPERVISOR REVIEW os ae
PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR IN PERSON OR BY US MAIL.-KEEP.FINAL conn:
“copy, - : an o | . eee
Te ee A. w 28 ale « “ A inder ot vA A€ See 286 Curt Fea £ -G 44 PAS ond ae
2 : ist foe daily nv —— 4 nd ay. Da ate nA eC fiAL. t e UN int 2 ee

 

 

 

 

 

 

iis Tee COC) USDC, Eactem Di Pt base update Pll) with ad Iho on cn

+ Semen

 

 

 

 

 

 

 

 

 

 

 

 

 

-' [stonature: ea = ; " - =r -
|’Shikeb Saddorai “ine Ob- 2014 and a edened sald
" SECTION D: SUPERVISOR'S REVIEW eee | -
RECEIVED BY SUPERVISOR (NAME): DATE: a SIGNATURE: , = ” "Toate RETURNED: ™
i _

 

 

 

Distribution:-Originat - Retum to Inmate/Parolee; Canary - Inmate/Pardiee's 2nd Copy; Pink - Staff Members Copy; Gotdenrad - Inmate/Parolee’s ist Copy.
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 41 of 96

STATE OF CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION

RIGHTS AND RESPONSIBILITY STATEMENT
COCR 1858 (Rev. 10/06)

RIGHTS AND RESPONSIBILITY STATEMENT

The Califomia Department of Corrections and Rehabilitation has added departmental language (shown
inside brackets, in non-boldface type) for clarification purposes,

Pursuant to Penal Code 148.6, anyone wishing to file an allegation of misconduct by a depart-
mental peace officer must read, sign and submit the following statement:

YOU HAVE THE RIGHT TO MAKE A COMPLAINT AGAINST A POLICE OFFICER [this includes a
departmental peace officer) FOR ANY IMPROPER POLICE [or peace] OFFICER CONDUCT.
CALIFORNIA LAW REQUIRES THIS AGENCY TO HAVE A PROCEDURE TO INVESTIGATE
CITIZENS’ [or inmates'/parolees'] COMPLAINTS. YOU HAVE A RIGHT TO A WRITTEN DESCRIPTION
OF THIS PROCEDURE. THIS AGENCY MAY FIND AFTER INVESTIGATION THAT THERE IS NOT
ENOUGH EVIDENCE TO WARRANT ACTION ON YOUR COMPLAINT; EVEN IF THAT IS THE CASE,
YOU HAVE THE RIGHT TO MAKE THE COMPLAINT AND HAVE IT INVESTIGATED IF YOU BELIEVE
AN OFFICER BEHAVED IMPROPERLY. CITIZEN [or inmate/parolee] COMPLAINTS AND ANY
REPORTS OR FINDINGS RELATING TO COMPLAINTS MUST BE RETAINED BY THIS AGENCY FOR
AT LEAST FIVE YEARS.

 

 

 

 

 

 

 

COMPLAINANT'S PRINTED NAME COMPLAINANT'S SIGNATURE DATE SIGNED

INMATE/PAROLEE PRINTED NAME NPR LEE'S SIGNATURE CDC NUMBER [DATE SIGNED _
Shikeb Saddozai Ayi5an | 62-24-2019
RECEIVING STAFF'S PRINTED NAME RECEIVING STAFF'S SIGNATURE DATE SIGNED .
DISTRIBUTION:

ORIGINAL -

Public - institution Head/Parole Administrator
Inmate/Parolee - Attach to CDC form 602
Employee - Institution Head/Parole Administrator
COPY - Complainant
. Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 42 of $ 96

eo

 

 

 

. Coreoran State Prison
> 4 :
* STATE OF CALIFORNIA DEPARTMENT CF CORRECTIONS AND REHABILITATION
INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEMOR SERVICE ~ ! =
CDCR 22 (10/09) ,
SECTION A: INMATE/PAROLEE REQUEST
RAME (Print): (LAST NAME) . (FIRST HAME) - boc HUMBER: : SIGNATURE:
Saddozai . Shikeb ~~  —--JAY1590 Shikeb Saddozai
HOUSING/BED NUMSER: ASSIGNMENT: : . TOPIC (LE. MAIL, CONDITION OF CONFINEMENT/PARGLE, ETC.):
. HOURS FROM TO
CSP-3A04-237L | -- —_ DENIAL OF BOOK DELIVERY |

 

 

 

 

 

 

CLEARLY. STATE THE SERVICE OR ITEM REQUESTED OR REASON FOR INTERVIEW: ‘A t tn: CSP- c/o J. Sheri 1 l ( R&R- Of fi icer ys

On or about-January-22 (2020 ,Bookstore shipped a''Federal Rules of Civil Procedure"
law book,mailed via U.S.postal & addressed tome,and.as of today's Date:February

6th, 2020,1 have not received law book, confirmed by bookstore to. be sent,

Law book relates.to and is needed for my active legal: cases,and under 13-_

-Qunces subjecting book to regular mail standards Please return hook with.

 

 

:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a i ssi i ry time frame, thank you
METHOD OF DELIVERY (CHECK ‘APPROPRIATE BOX ) **NO RECEIPT WILL BE PROVIDED IF REQUEST IS MAILED **
KO SENT THROUGH MALL: ADDRESSED TOC S. P-C/O J. Sherrill ( R&R-Of fFicer) ___ DATEMAILED: 02/06 2020
C1 DELIVERED TO STAFF (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO INMATE/PAROLEE):
RECEIVED BY: PRINT STAFF NAME: . DATE: SIGNATURE: . . FORWARDED TO ANOTHER STAFF?
, . . mo, Oo : = , (CIRCLE ONE) NO
we Seve lacs | ee >
IF FORWARDED - TO WHOM: : . DATE DELIVEREDIMANLED: . . METHGD OF DELIVERY:
CSP-C/O J.Sherill (R&R- -0fficer) 0206-2020 romete ony imensonpvusna
_ SECTION B: STAFF RESPONSE .
RESPONDING STAFF NAME: DATE: . SIGNATURE: . DATE RETURNEG:
Oo | ees . ZL S Lao eS =~ 2/13 “eto

 

 

 

To _fonken mw) Hhe 5 Bok Ard it shows jas pst— loa ts,
j a sy)

 

THe ooks tee iver 2-U- 222m 4 6 Lf. Fin RES TE Vo
~~ Arve ah cect ted yout books Contact So H.. Floces_ a 3A a

 

- s . x . 7 a toy om . . on Loo ;

. SECTION C: REQUEST FOR SUPERVISOR REVIEW

PROVIDE REASON WHY ‘YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENTS SUPERVISOR IN PERSON OR BY US MAIL. KEEP FINAL CANARY
COPY.

I_did not receive said law book.I did not sign for Law book.I do not have book item
in my possession, Officers incharge of wydelivery of my law book are commit-
ting fraud, theft, and forgery. Return _law book in your possession belonging
to me.

 

 

 

SHGNATURE: . DATE SUBMITTED:

 

 

Shikeb Saddozai | | 02-20-20,Received,and Sent
SECTION D: SUPERVISOR'S REVIEW :
RECEIVED BY SUPERVISOR (NAME}: DATE: SIGNATURE: . . DATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

Distribution: Original - Retum to Inmate/Parolee: Canary - Inmate/Parolee's 2nd Copy; Pink - Staff Members Copy; Goldenrod - Inmate/Parolee's 1st Copy.
semen Rn Oe Re NS ee oe te

‘Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 “Page 43 of 96
Corcozan State Prison

 

 

 

 

oe.

‘ state OF CALIFORNIA 4 DEPARTMENT OF CORRECTIONS AND REHABILITATION
INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE
CDCR 22 (10/09)

SECTION A: INMATE/PAROLEE REQUEST
NAME {Print}: (LAST NAME) (FIRST NAME) COC NUMER: SIGNATURE:
Saddozai Shikeb AY1590 Shikeb Saddozai
HOUSING/BED NUMBER: ASSIGNMENT: TOPIC (LE. MAIL, CONDITION OF CONFINEMENT/PAROLE, ETC,):
CSP=3A04-237 HOURS FROM____T9. denial of book delivery

 

 

 

 

 

 

CLEARLY STATE THE SERVICE OR ITEM REQUESTED OR REASON FOR INTERVIEW:

7 ATIN: T.Noland (CSP-R&R- -OFFICER):
On or about- ~January- -22,2020,Bookstore shipped a "Federal Rules of Civil Procedure"

 

 

    

 
 

32 regular
‘time frame “Please return “book to me aT TSE i ta your He aseS8iOn Thank you,
METHOD OF DELIVERY (CHECK APPROPRIATE Box) **NO RECEIPT WILL BE PROVIDED IF REQUEST IS MAILED **

 

 

 

 

 

XC] SENT THROUGH MAIL: ADDRESSED TO: = = = = DATE MAILED: 2 /O6/ 2020
C1 DELIVERED TO STAFF (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO INMATE/PAROLEE):
RECEIVED BY: PRINT STAFF NAME: DATE: SIGNATURE: . FORWARDED TO ANOTHER STAFF?
a { (CIRCLE ONE) QS NO
Qe ce 2-& Ze a
_IF FORWARDED — TO WHOM: DATE SELIVEREDIMAILED? . METHOO OF DELIVERY: .
CSP-R&R- OFFICER-T.Noland/3A-Yard 02-06-2020 (CIRCLE ONE) INPERSON BY US MAIL

 

SECTION B: STAFF RESPONSE

RESPONDING STAFF NAME: DATE: SIGNATURE: DATE RETURNED: .

% J Crores As feoro B= ts boars

 

 

 

 

 

 

 

*

Denke reeer fo attaleled Coee free 7e tne Gueshing S gee

 

 

 

 

 

 

___ Ansicctece,
” SECTION CG: REQUEST FOR SUPERVISOR REVIEW 26-0 E + ae .
PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENTS SUPERVISOR IN PERSON or BY is MAIL. KEEP FINAL CANARY ‘

col
1 ‘did. fot receive law book described above.I did not sign for law book.I

“do not have book'item in my possession-Officers incharge of. delivering my. te &:
law book did not provide my law book to me and any claim alleging delivery” ,

is false, fraudulent, theft ,and forgery.Return my law book to me.

 

 

 

 

SIGNATURE: : DATE SUBMITTED:

Shikeb Saddozai =02-20-20,Received and Sent
SECTION D: SUPERVISOR’S REVIEW
RECEIVED BY SUPERVISOR (NAME): DATE: SIGNATURE: DATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

Distribution: Original - Return to Inmate/Parolee; Canary - Inmate/Parolee's 2nd Copy; Pink - Staff Members Copy; Goldenrod - tnmate/Parolee's 1st Copy.
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 44 of 96
CORCORAN STATE PRISON

STATE OF CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION

INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE
CDCR 22 (10/09) .

SECTION A: INMATE/PAROLEE REQUEST

 

 

 

 

 

 

 

NAME (Print): {LAST NAME} (FIRST NAME) CDC NUMGER: SIGNATURE:

Saddozai Shikeb Shikeb Saddozai
HQUSING/BED NUMBER: ASSIGNMENT: . TOPIC (LE. MAIL, CONDITION OF CONFINEMENT/PAROLE, ETC.):
CSP-3A04-237L HOURS FROM 70. DENIAL OF MAIL/LAW-BOOK

 

 

 

CLEARLY STATE THE SERVICE OR ITEM REQUESTED OR REASON FOR INTERVIEW ATTN : cs P -MAIL ~ ROOM - S GT/ Ss UPERVI S OR :

Feb-6,2020,1 alerted mail-room-supervisor, that a "Federal Rules of Civil PROCED-
URE" law book was mailed via U.S.postal by bookstore, order#0508-53,on Jan-21,2020,

As of today Feb-15,2020,I have not received law book,needed for my active
legal court cases.Please assist me in the return of item withheld,which
initially must be processed via mail room,and subjected to regular mail

standards and under 10 ounces.Thank you. _

METHOD OF DELIVERY (CHECK APPROPRIATE BOX) **NQ RECEIPT WILL BE PROVIDED IF REQUEST IS MAILED **
SENT THROUGH MAIL: ADDREssep To: GOP =Mal fRoom-Sergean t/Supervi sor DATE matteo O2 15, 202 0

( DELIVERED TO STAFF (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO INMATE-PAROLEE):

RECEIVED (1 a AFF NAME: DATE: SiG! RE: ) tA FORWARDED TO ANOTHER STAFF?
_ - 0 (CIRCLE ONE) Ce) NO
Q.. dean 9 |\S- IQ SEW)
_ 7

RED/MAILE0: METHOD OF CELIVERY:

 

 

 

 

 

IF FORWARDED - TO WHOM: OaATED

CSP-MAIL-ROOM~SERGEANT/SUPERVISOR | 02*15~-2020 CCRCLE ONE) INPERSON BY US MAL
SECTION B: STAFF RESPONSE

RESPONDING STAFF NAME: DATE: SIGNATURE:

- Rather He [202 K Betprer 2(\a[ 2029

“This bok was em sent to DAP an Se/ao209. Anu SSW
regarding Upc book. needs “to be taken v2) baths kd CG

 

 

OATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

 

SECTION C: REQUEST FOR SUPERVISOR REVIEW
PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR IN PERSON OR BY US MAIL. KEEP FINAL CANARY

COPY.
I did not receive law book described above.Idid not sign. for law book.

I_ dot not have law book item in my possession.Officers incharge of
delivering my law book did not provide me item and any claim allegin
delivery is false,fraudulent,theft,and Forgery.Please assist me in return.

 

 

 

 

 

 

 

 

SIGNATURE: DATE SUBMITTED:

Shikeb Saddozai 02-20-20,Received and Sent.
SECTION D: SUPERVISOR'S REVIEW
RECEIVED BY SUPERVISOR (NAME): DATE: SIGNATURE: DATE RETURNED:
Mra ate I Ve SIO a = wv. 7 O

 

 

 

 

Spey Melemd shes Oi: ot We pe et ok nr 4 it wo wh og ie
ews ~o oo he aie Svnre jewt amy FO". wd Id, Vlenrte
lowtn rt Sof x fA Aw ve y POR eo rere &,

 

 

Distribution: Original - Retum to tnmate/Parolee; Canary - nmate/Parolee’s 2nd Copy, Pink - Staff Members Copy; Goldenrod - Inmate/Parolee's 1st Copy.
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 45 of 96

STATE OF CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION
INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE
CDCR 22 (10/09)

SECTION A: INMATE/PAROLEE REQUEST

 

 

 

 

 

 

 

 

NAME (Print): (LAST NASIE) (FIRST NAME) COC NUMBER: SIGNATURE:
Saddozai Saiked AY1550 Suikeb Saddozal
KOUSING/BEO NUMBER: ASSIGNMENT: TOPIC (.E. MAIL, CONDITION OF CONFINEMENT/PAROLE, ETC.):
. ne ann HOURS FROM TO
CSP-3A01-2030 |ILAW LIBRARY ACCESS

 

 

CLEARLY STATE THE SERVICE OR ITEM REQUESTED OR REASON FOR INTERVIEW: ATTN: ( C S p Kk 2 A- -\ ard- LAW L 7 SE 2 AR y PA io I L I TY :
1.Can I pcint legal infocaation from the Computers/Sooks/liews-papecs.

2. Can I keep lezal Manila envelopes obtained from law library. 3. €an I keep
legal materials IL make copies of. 4.Can I obtain more than 20-sheets of pleading
paper within tne same week. 5,Can Lobtain,& keep pens/pencils/blank-paver
fron law library, This information requested is for my advance knowledge

a YES or NO answer is sufficient. Please respond belbow.Tnank You.

METHOD OF DELIVERY (CHECK APPROPRIATE BOX ) ** NO RECEIPT WILL BE PROVIDED IF REQUEST IS MAILED **

XI SENT THROUGH MAIL: ADDRESSED 10:CSP-3-A-Yard-Law Library-Facility DATE MAILED: G1. O11 2G 2 2020

¥ DELIVERED TO STAFF (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO INMATE/PAROLEE):
SIGNATURE: FORWARDED TO ANOTHER STAFF?

 

RECEIVED BY: PRINT STAFF NAME: DATE:

M : rea ag ltl 2010 Wireman | (CIRCLE ONE) YES <>)

[F FORWARDED - TO WHOM: OATE DELIVERED/MAILED: METHOO OF DELIVERY:
CSP-3-A-Yard-Law Library-Facility | !-2/,-1079) Canes Meee sr »
SECTION B: STAFF RESPONSE , ih YAPBO2®

Lyenanclehen 1 Ta expose Weed) ew (ag |a020

‘to. ! AS

ae :
A128

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘ | 4

 

 

 

“kh Dlis eo. 5. NID: °

SECTION C: REQUEST FOR SUP) RVISOR REVIEW

PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR [IN PERSON OR BY US MAIL. KEEP FINAL CANARY

COPY.

1. Can IT use Law Library Legsal-Manila-Envelopes to communicate with attordey.
2. without appointm: 1 ;
the 3Anyard. faci Lity-LAu LIBRARY have a Lyoo-weiter or printers atiosned with

computers. 4. Is law-librarian,trained in the field of LAW. Tnank you.

  

 

 

 

 

 

SIGNATURE: DATE SUBMITTED:

From: Shikeb Saddozai 01-28-20-Received,and Sent
SECTION D: SUPERVISOR'S REVIEW
RECEIVED BY SUPERVISOR {NAME}: DATE: SIGNATURE: DATE RETURNED:
Ligonies Waifeo | 77 feces [se] 20

 

 

 

 

ts Pe TK (8 szelion 3(3oCh), (0 begat tanec, Shull ewe Gree aubk unGwtty mel fo Bn Court ow tre Alfv
Gen ersS's hece Per <cclios 213g CUIC2) 6 The care es Sacouptes. ry Phy court he aad for bite en pres
ard GU eveludtel evra. tase y . the aller we ee +; an all
fou rk pequives you Fo seud sroal fo, Abu way ute enve lose, orputeh by fhe Cloyne, if cb ts an wont
Youd anne Covet paved so wf Wow mon Cue Your inka sent wating Supetie, - see THK IS se how 3138 {a} ‘

2s Uo netk an aupr V atee | beeot bo enter t. Eduestion "pets, wire tf, Geen ic loath. 3: 2” Lbvery
hoes nok howe a ty pees vitae No cache 1 eteatal fe Va wee Cangeulera. 4. liber < a RIE can aaacsh Yom ow
irdiny legak eSources, bibrer s € ane aot aborvrenss anh caunel ae legad adie,

Distribution: Original - Retum to Inmate/Parolee; Canary - inmate/Parolee's 2nd Copy; Pink - Staff Members Copy; Goldenrod - Inmate/Parolee's 1st Copy.
Case 5:18-cv-05558-BLF Document 30. Eiled C306 p: BV el
Cortecan S rigon— & One
Late library
STATE OF CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION
INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE
CDCR 22 (10/09)

SECTION A: INMATE/PAROLEE REQUEST

KOUSING/BED NUMBER: C. S P —_ ASSIGNMENT: . TOPIC (LE. MAIL, a OF CONFINEMENT/PARCLE, ETC,):

>AOL- 203L ORL. ool. O©oY HOURS FROM Cas lL awe |

CLEARLY STATE THE SERVICE OR ITEM REQUESTED OR REASON FOR INTERVIEW:
Calan vide Mea
cop) Of UNeSe CASE jp Aq ve mar i» ena toa Bes
f)

 

 

 

 

 

 

 

 

 

 

 

Osh 4 »

fy * Le La f)
#. 4)

eZ R 2S Hear tap): Lagat aC 1 S20 11S: 26!
(4% Cir.1997); Franklin \ nN Mucahy hy, 248 EZ L1Z3b £05 284).

METHOD OF DELIVERY (CHECK APPROPRIATE BOX) **NO RECEIPT WILL B PROVI EDIF UEST 18 MAILED **
SENT THROUGH MAIL: ADDRESSED T0:_ COP) - Sb »“YARD-~ WLI paTEMaiLeD: f2-/ (29. 29

DELIVERED TO STAFF (STAFF TO COMPLETE BOX BELOW-AND GIVE GOLDENROD COPY TO INMATE/PAROLEE):

 

 

 

 

 

 

RECEIVED BY: PRINT STAFF NAME: DATE: SIGNATURE: FORWARDED TO ANOTHER STAFF?
a (CIRCLE ONE) Ge) rr)
a Z .
€
<<
F FORWARDED ~ TO WHOM: DATE DELIVEREDIMAILED:

 

CSP - Law Libmry (BAYARD) (2-24-2014 [eps sme fom DS
SECTION B: STAFF RESPONSE ,

WW |'1/8 (6050 dlel* [sia
TADSO Emel pecs SA la. GT yas una?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECTION C: REQUEST FOR SUPERVISOR REVIEW

PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR IN PERSON OR BY US MAIL. KEEP FINAL CANARY
COPY.

\ “

_

Fleas t¥ . i \ Yn
have the ahave efse laws panted .

 

 

 

 

SIGNATURE: DATE SUBMITTED:

Shikeb Srddozay Q!- 14 ~-2020- recieved and goyvt

SECTION D: SUPERVISOR’S REVIEW

RECEIVED BY SUPERVISOR (NAME: OATE: SIGNATURE:

 

 

DATE RETURNED:

[Zo WSS \[23 [20 MM a

Fea 42. AR Atta seo aed Gove teal be iC eat pata re. Penn tne
is pvp ob Cone ta Jed Da baok tarmslablc ow they Lelocern’. Nido ea hemi

Ss gina ibe Cone YWralin ate cn vera | adie ba the Ui Owen ru when fhu Irene s

dye Nag Ubpard Ver Some ew urere <olaghiled Gene ‘aber, i/o / [0 (4 Mowers

aloe f Z ataa\ | Vif ro Lf beue ) hi¢lee { Y loser | esol (2 Lewes),

itfro{2\ecr) , Yorl es £2. Lowes | Yaa |r. Lf lrewace | awk Sod l ze (>t was

 

 

 

 

 

 

 

Distribution: Original - Return to Inmate/Parolee; Canary - Inmate/Parolee's 2nd Copy: Pink - Staff Members Copy; Goldenrod - inmate/Parolee's 1st Copy.
e 5:18-cv-05558-BLF cument 30 Filed 03/0 “ rary 47 6
Ortoran State Prigon- Law 3h -Vara

 

 

 

Su per vl (or r

STATE OF CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION
INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE
CDCR 22 (10/09)

SECTION A: INMATE/PAROLEE REQUEST

NAME (Print): {LAST NAME) (FIRST NAME) CDC NUMBER: SIGNATURE:

Saddozai Shikel RY 1S490 Shlikeb Saddoza
HOUSINGEED RUMBER: CSP- ASSIGNMENT: TOPIC (LE. MAIL, CONDITION OF CONFINEMENT/PAROLE, ETC.}:
SAGI- 2o3 HOURS FROM _TO, LAW LiBe@prey ACCES

 

 

 

 

 

 

 

 

 

  

 

CLEARLY STATE THE SERVICE OR ITEM REGUESTED OR REASON FOR INTERVIEW: A thy : C 4 e -3 h -X ara Law Librar v Supesyisor-
i } ity & Vle- - |
———a . i cs /
14,2 My Court i an uv S
uadlivian te actus cases -appents domlal t
access to law Iibmry and resourées Cie. cooving 4 : Peete \e5c.\
lot stutte etc, anth a Je

 

research, legal envelopes, ofa t

legal Kngations. Plesse provide --Appoinkméat ima, Ducat] fag! tr oc means.
METHOD OF DELIVERY (CHECK APPROPRIATE BOX) **N Sd WILL BE PROVIDED IF eee IS MAILED **

Sa MAIL: ADDRESSED TO: "C5P- 3hVard Law Library Su pert Sor pare matteo: (2 ZL Z.0)4

DELIVERED TO STAFF (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO INMA EPAR! LEE):

RECEIVED BY: PRINT STAFF NAME: DATE: SIGNATURE FORWARDED TO ANQTHER STAFF?
\ Pooon> yD Z\-4 4 enost on (Ces) Ko
‘

__| Zz 4
IF FORWARDED - TEWVHOM: CATE DELIVERE! LEO: METHOD OF DELIVERY:

05P-3p-Yard Law Libury Sup. | y2-ar-2014 [rrr women [>
SECTION B: STAFF RESPONSE w/ pOCt (A/S//QO/F _

RESPONDING STAFF NAME:

ame $1 lal2 14 lweoavle) dr] o%) |
INA Ge  CVSt yn. Le OO mtn, oT _ i
SOE a Ciurabel } om fi cs _\ YO att HLA I
[> CANOLA ) TNE. ASO) CNLLDSecA to

Ug “Tyre aren EM ach hos fe)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

SECTION C: REQUEST FOR SUPERVISOR REVIEW

PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR IN PERSON OR BY US MAIL. KEEP FINAL CANARY
COPY.

TLnordec foc me to entres 3 + fequest an

eo \ iy \ \ ~-
library Proided only during Playsicah nee eee to bLiain \ Ce sources

that "Was cepeatedly. toe!) denied to me Upon My inmate quests

SIGNATURE: DATE SUBMITTED:

Shike b Sadd oze3 Ol- OT- 2020

SECTION D: SUPERVISOR’S REVIEW

RECEIVED GY SUPERVISOR (NAME): OATE:

(Ro NES '/)3(2 FEY fase, Vy 2] 2
Fer Some you were sebetudel Gee law Wilrrney, \arrserecss {, Coz, LY hore
Nomar, (0, doze CZ bows | Janice iz, 20 2 CU mera | and \e \ 2
Lu hom Uou ven, Contec & bat Coppa Yond ns eects, bo fhe Gro rt Sue
ating Peele and ert Lope prow ks i “poe hienat 4 wiry t,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Distribution: Original - Return to Inmate/Parolee; Canary - Inmate/Parolee's 2nd Copy; Pink - Staff Members Copy: Goldenrod - Inmate/Parolee's 1st Copy.
Lyge

a
i

et

te ee

fr eyo eee ee OP eT IRS I oe TE

~ Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 48 of 96

CORCORAN STATE | PR iso

STATE OF CALIFORNIA

INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE

“UAL ROOM SUPERVISOR
IN} MATE. TRUST ACCOUNT SUPERVISOR

DEPARTMENT OF CORRECTIONS AND REHABILITATION

 

 

 

 

 

 

 

 

 

 

 

 

CDCR 22 (10/09) t
SECTION A: INMATE/PAROLEE REQUEST '
NAME (Print): | (LAST NAME) ; (FIRST NAME} : coc ae SIGNATURE:
Saddozai . Shikeb_ - AY1590 Shikeb Saddozai
HOUSING/BED NUMBER? CSP- : ASSIGNMENT: ae = = TOPIC (I.E. MAIL, CONDITION OF CONFINEMENT/PAROLE, ETC):
3A01-203L el” a ? DENIED INDIGENT ENVELOPES
“* CLEARLY STATE THE SERVICE OR ITEM REQUESTED OR REASON FOR mR ep > (CSP)MAIL “ROOM SUPERVI SOR: =
Upon arrival to €orcoran State Prison-11/21/2019,I have submitted multiple
inmate requests to Institutional Mail-Room, ,& Inmate Trust Account Office for
her indige Vv ic ,a

“(SENT THROUGH MAIL:

--_ METHOD OF DELIVERY (CHECK APPROPRIATE BOX ) **NO RECEIPT WILL BE PROVIDED IF REQU

Appressep To: CSP=Inmate Trust Account Supervisor®’
“s[] DELIVERED TO STAFF (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO INMATE/PAROLEE):

es,& emotional Support.

s
‘TIS MAILED **

pare amend. 2 29, 2019

 

RECEIVED BY: PRINT STAFF NAME:

DATE:

 

SIGNATURE:

FORWARDED TO ANOTHER STAFF?

 

 

 

 

 

SECTION B: STAFF RESPONSE

—

 

areliatecitiy STAFF NAME:

ie Kod quiv2.
ee

 

DATE:

Lf] 2

 

SIGNATURE:

Vhdun,

 

DATE RETURNED:

 

 

3 at

 

 

 

spss Slik nice pelts. at inaagert ral ath
ofGcev ain. Bach waid

pee. Te

   

   

to bi

id, Aa ABE Be oe

SECTION C: REQUEST FOR SUPERVISOR REVIEW
PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR IN PERSON OR BY US MAIL. KEEP FINAL CANARY

COPY.

    

  

ufhicrer a a ce

ik and tt 1s {Ap Ch:
up Hey eoligerd ict
otice chou, Id then reguest Q

from the

Trust 7
ot

   

Jam alerting-Inmate Trust Account Office, because I havé no means in obtaining
indigent envelopes that are only in control of Inmate Trust Account Office to.
provide pursuant to CCR 15 § 3138. (e)-stating"indigent envelopes SHALL be 4

Se authorized by the Institutional Tnmate Trust Account Office".Please advise’

&
Z

 

SIGNATURE:

Shikeb Saddozai

DATE SUBMITTED:

04= 59,/ - 20/Received and Sent

 

SECTION D: SUPERGowS ROTO . Ne

 

 

RECEIVED BY SUPERVISOR (NAME):

 

"yU], DATE:
7.1:
.

 

 

 

| SIGNATURE:

DATE RETURNED:

 

 

 

 

 

 

 

 

 

Distribution: Original - Return to Inmate/Parolee; Canary ~ Infr@tayParolte's 2nd Copy; Pink - Staff Members Copy; Goldenrod - inmate/Parolee's 1st Copy.

an Sresecan” (2 -29-/9 ———s (CIRCLE ONE) = NO
IF FORWARDED ~ TO WHOM: DATE DELIVEREDIMAILED: METHOD OF DELIVERY:
CSP-INMATE TRUST ACCOUNT, SUPERVISOR} 12-29-2019 eons wv |)

ts)
a, have went unanswered/unresolved depriving me of staté‘issued indigent envelopes
ge for the months of :NOVEMBER,& DECEMBER, thereby preventing me from corresponding

-» with the courts ,a&torney,and family,regarding active

‘Ay

Ee
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 49 of 96 .

CORCORAN STATE PRISON

STATE OF CALIFCRNIA
INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE
CDCR 22 (10/09)

SECTION A: INMATE/PAROLEE REQUEST |

DEPARTMENT OF CORRECTIONS AND REHABILITATION

 

COC NUMBER:

 

 

 

 

 

 

 

NAME {Printh: (LAST NAME) (FIRST NAME} SIGNATU RE:

Saddozai Shikeb AY15950 Shikeb Saddozai
HOUSING/BEO NUMBER: ASSIGNMEMT: : TOFIC (LE, MAIL, CONDITION CF CONFINEMENT/PAROLE, ETC.}:
CSP+3A04~237. Hours FROM———T°_—— | DENTAL OF MAIL:

 

 

CLEARLY STATE THE SERVICE OR ITEM REQUESTED OR REASON FOR INTERVIEW: ATTN: .

CSP-Mail-Room Supervisor:

On or about - ~January- -22,2020, Bookstore shipped a "Federal Rules of Civil

Procedure"Law book, mailed via U.S.postal addressed to me and as of%Today' s
Date:February-6th,2020,I have not received law book,confirmed by bookstore

to be sent.In addition law book relates to and is needed for my active

leeal. cases... Please return. booki withheld jin’ your. possession.Furthermore....

 

book is undér 13 ounces subjecting book to regular mail standards.

METHOD OF DELIVERY (CHECK ‘APPROPRIATE BOX ) **NO RECEIPT WILL BE PROVIDED IF REQU EST IS MAILED **

 

 

 

 

 

YO SENT THROUGH MAIL: ADDRESSED To:_CSP=-Mai l-Ro DATE MAILEDR), 2_/ L0G! 20
(0 DELIVERED TO STAFF (STAFF TO COMPLETE BOX BELOW, AND GIVE GOLDENROD COPY TO INMATE/PAROLEE):
RECEIVED GY: PRINT STAFF NAME: DATE: + | SIGNATURE: FORWARDED TO ANOTHER STAFF?
. {CIRCLE ONE) Y' NO
meen <a e© 2 - ce
IF FORWARDED - TO WHOM: DATE DELIVEREDAQAILED: | METHGD OF DELIVERY: : .

-MATL~ROOM SUPERVISOR- ‘COR-CSP

(CIRCLE CNE) INPERSCR BY US MAIL

02-06-2020.

 

SECTION B: STAFF RESPONSE

 

Ye STAFF NAME: DATE:

 

 

 

SIGNATURE: DATE RETURNED:

 

 

 

 

 

 

Ke eather 27 2020 KI 4 ARH Lok 2(1(26z2o
| Nir : Decks eh hye GH Tk bli} Ae £ Lie Ahiet te pak ve He OOF leita ct ;
thedn vecnArbia oly Lick. ‘ ) |
/ J + \

 

~

 

 

.

 

SECTION C: REQUEST FOR SUPERVISOR REVIEW

a”

yf
f

PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENTS SUPERVISOR IN PERSON OR BY US MAIL. KEEP FINAL CANARY

Please Explain:;-Are- -books/manuscripts | that are under-13-ounces which are

 

sent via U.S.

postal ,delivered to an inmate through the General "Prison

 

Mail...Also-Please provide me log of my Out-going,and In-~- coming, legal

mail correspondence. Thank you.

/

/

 

SIGNATURE:

Shikeb Saddozai

J oate suemitteo:

02-10-2020- RECEIVED “AND SENT

 

SECTION D: SUPERVISOR'S REVIEW

 

RECEIVED BY SUPERVISOR (NAME): CATE:

 

 

 

SIGNATURE: OATE RETURNED:

 

 

 

 

 

 

 

 

 

Distribution: Griginal - Return to Inmate/Parolee: Canary - Inmate/Parolee's 2nd Copy; Pink - Staff Members Copy; Goldenred - tnmate/Parolee's 1st Copy.

4

M
Se
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 50 of 96°
EXHIBIT - ¢

EXHIBIT ¢

LIATAXY

9-
oa

Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 51 of 96
CORCORAN STATE PRISON-LITIGATION COORDINATOR

STATE OF CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION

 

 

 

INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE
CDCR 22 (10/09)

SECTION A: INMATE/PAROLEE REQUEST

RAME {Print}: {LAST NAME) {FIRST NAME) COC NUMBER: SIGNATURE:

Saddozai Shikeb _AY1590 Shikehs
HOUSING/BEO NUMBER: Cc S P - ASSIGNMENT: TOPIC (LE. MAIL, CONDITION OF CONFINEMENT/PAROLE, ETC.}:
KOURS FROM TO.
3A01-203L _ DENIED ACCESS TO COURT

 

 

 

 

 

 

CLEARLY STATE THE SERVICE OR ITEM REQUESTED OR REASON FOR INTERVIEW: A TT N : ( C S Pp ) L I T I GAT I ON Coo R D I MNATOR :
I am DENIED access to CSP-law library, failed to operate per schedule,& upon my mult-

_iple inmate request that went unanswered/unresolved on of December~-12,13,16,17,18,

19 ,20,23,24,25,26,27, of 2019, thus preventing me from:copying,and mailing legal
documents ,conducting legal research on the LEXIS NEXIS SYSTEM,& resources needed

to prosecute active court deadlines, appeals, complaints while self represented.
THIS 1S MY THIRD REQUEST TO YOU FOR ASSISTANCE THAT HAS WENT UNRESPONDER,
-, METHOD OF DELIVERY (CHECK APPROPRIATE BOX ) **NO RECEIPT WILL BE PROVIDED IF REQUEST IS MAILED **

 

 

 

 

 

 

“’K) sent THROUGH Mall: ADDRESSED TU: CSP=-LITIGATION COORDINATOR DaTEMAILED: 22/29; 2019

(0 DELIVERED TO STAFF (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO INMATEPAROLEE):
RECEIVED BY: PRINT STAFF NAME: DATE: SIGNATURE: FORWARCED TO ANOTHER STAFF?

ee . wth Fe me — (CIRCLE ONE} GE No

Fe on ——
(F FORWARCEDO - TO WHOM. DATE DELIVERED/MAILED: METHOD OF DELIVERY:
- 7 {CIRCLE ONE) {tN PERSON SY US MAIL

CSP-LITIGATION COORDINATOR 12-29-2019 _..
SECTION B: STAFF RESPONSE , :
RESPONDING STAFF NAME: DATE: SIGNATURE: DATS RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

 

SECTION C: REQUEST FOR SUPERVISOR REVIEW ;
PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR IN PERSON OR BY US MAIL. KEEP FINAL CANARY
Copy.

 

 

 

 

SIGNATURE: DATE SUBMITTED:

 

SECTION D: SUPERVISOR’S REVIEW

RECEIVED BY SUPERVISOR (NAME): bate: SIGNATURE: . DATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

 

Distribution: Original - Return to tnmate/Parolee; Canary - Inmate/Parolee’s 2nd Copy; Pink - Staff Members Copy; Goldenrod - Inmate/Parolee'’s 1st Copy.
 

 

 

° Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 52 of 96
CORCORAN STAT! PRISON-3A-YARD-LAW-LIESRA
STATE OF CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION
INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE
CDCR 22 (10/09)
SECTION A: INMATE/PAROLEE REQUEST
HAME (Print: {LAST NAME) (FIRST NAME) COC NUMBER: SIGNATURE:
Saddozai Snikeb AYLS¢0 SnikebSadsozai
MOUSING/SED NUMBER: ASSIGNMENT: TOPIC (1.6. MAIL, CONDITION OF CONF AROLE, ETC.):
CSP-3A01-203L HOURS FROM___ TO. DENTAL OF LAW-LIS2ARY

 

 

 

 

 

 

CLEARLY STATE THE SERVICE OR ITEM REQUESTED OR REASON FOR INTERVIEW:

ATTN:Law libcayy did not operate pursuant

to institutional sehedule, nor provided me access uer my inmate requests for

physical access,and its resources,I submitted on:Nov-22,25,26,27,28,29, Dec-
16 17,18 ,19,20,23,24,25,26,27,30,31, 2019, Jan-1,2,3,%6,7,
B LEGAL COPIES, RESEARCH LEXIS-NEXIS-SYSTEM,GHTAIN
LEGAL BHVELOPES FOR MAILING VIA LAW LIERARY LEGAL MAIL SER-

2,3,4,5,6,12,1
2020,as neaded to:
LEGAL DRAFT PAPER,&

MAK

VICES ,has prevented we from prosecuting lesal cases appeals,conplaints.

 

METHOD OF DELIVERY (CHECK APPROPRIATE BOX) **NO RECEIPT WILL BE PROVIDED IF REQUEST IS MAILED **
J SENTTHROUGH MaIL: aDpressep To: 3A-Yard-Law Library pate maLeDO1 O07» 2020
Ki DELIVERED TO STAFF (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO INMATE/PAROLEE):

 

 

 

 

 

 

 

RECEIVED BY: PRINT STAFF NAME: DATE: SIGNATURE: FORWARDEO TO ANOTHER STAFF?
(CIRCLE ONE) YES kO
MOOT, 7H SS
ns md .
{F FORWARDED ~ TO WHOM: DATE DELIVEREDIMAJLEO: METHOD OF GELIVERY:
3A-Yard-LAW LIBRARY 01-07-2020 Ree ONE) IMPERSON Cura}

 

SECTION B: STAFF RESPONSE

Sint

 

OATE:

 

 

 

Vis 2g gs

 

 

 

 
 

   

 

 

 

  

 

 

 

 

enor < eon Ca

SECTION C: REQUEST FOR SUPERVISOR REVIEW

PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR IN PERSON OR BY US MAIL. KEEP FINAL CANARY
COPY.
Pec CCR 15 § 3120. library access schedule approved by Warden "SHALL" ensure
library services are maintained for the benefit of all inmates.See.Also §3160.
As a result of lack of access and timely responses tomy inmate requests nas

prevented me from responding to court actions.Please clearify law library schedule.

 

 

 

OATE SUBMITTED:

01-16-2020, DATE RECEIVED & SENT

SIGNATURE:
Shikeb Saddozai
SECTION D: SUPERVISOR’S REVIEW

RECEIVED SY SUPERVISOR (NAME):

SIGNATURE:
Lirones COL Lassa t/27[ 20
ev COR IS steer 31243 : Orttn Are

Qvarlsbbe, Per Caw (S secon BIZ3) ih te Way reg uh Bogie when vnabte
Eines cle aecin fhe Lbvarys , Laborers yea Brae, were wok aisle fon = peeps abetey
Weeeuwdree lo ZO = Nannon p2p, Waa a6 ire

 

 

DATE: DATE RETURNED:

U2t/t0

 

 

 

 

 

 

 

 

a 7 ; ¢_ rus

CG a

4 tA

to uyt

it

leona

lod S 2c8 Af) te be eo om, Pee?

aN at a wl

nw

e} an SK re of

y

yn ody Phd, 17 re fed

Distribution: Original - Return to Inmate/Parolee; Canary - nmate/Parolee's 2nd Copy, Pink - Staff Members Copy; Goldenrod - Inmate/Parolee's 1st Copy.
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 53 of 96
. EXHIBIT - D

EXHIBIT p

LIGTyuxg

q
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 54 of 96

STATE of CALIFORNIA

O | G OFFICE of the Roy W. Wesley, Inspectar General
INSPECTOR GENERAL Bryan B. Beyer, Chief Deputy Inspector General

Independent Prison Oversight i

Regional Offices

Sacramento
Bakersfield
Rancho Cucamonga

February 4, 2020

Shikeb Saddozai, AY1590
California State Prison - Corcoran
P.O. Box 8800

Corcoran, CA 93212-8309

Dear Shikeb Saddozai,

The Office of the Inspector General (OIG) received your voice messages on December 5", 8",
20", 23, and 26" of 2019, and on January 13, 2020. You allege that you reported a leak in your
cell, but staff took no action, you have not received a response to a few of your appeals, Form
22s are not available, you have been retaliated against for submitting appeals for being on
lockdown status for more than 15 days, your property was confiscated on November 12, 2019
when it did not follow you when you were transferred from Ironwood State Prison (ISP) to
California State Prison, Corcoran, and that certain ISP correctional staff attempted to intimidate
you into withdrawing an appeal during a telephone interview. We have conducted a review into
the issues you raised. Based on our review of your complaint, we determined that no further
intervention is warranted by our office at this time. We apologize for our delay in responding to
your correspondence.

When conducting our reviews, we document and review the alleged activity, review applicable
policies and procedures, and request additional documentation from the California Department of
Corrections and Rehabilitation (CDCR), as needed. Our reviews may also require us to request
an inmate appeals tracking system report from the department to ensure that inmates have access
to formal administrative remedies.

We also attempt to determine if you have attempted to obtain resolution to your complaint by
filing a CDCR Form 22, Inmate/Parolee Request for Interview, Item or Service or CDCR 1824,
Request for Reasonable Accommodation. If your request was unsuccessful, we encourage you to
utilize your available administrative grievance remedies by filing a CDCR 602, Inmate/Parolee
Appeal form. You should continue the administrative grievance process until you have received
a final decision by the CDCR's third level of review. If you have received a response by the third
level of review and believe the department failed to appropriately address your concerns, you
may choose to resubmit your complaint to our office and include the reasons why the
department's response was inappropriate.

Gavin Newsom, Governor

10111 Old Placerville Road, Suite 110
Sacramento, Califomia 95827
Telephone: (916) 255-1102
WWwW.0ig.ca.gov

 
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 55 of 96

STATE of CALIFORNIA
O | G OFFICE of the Roy W. Wesley, Inspector General
INSPECTOR GENERAL Bryan B. Beyer, Chief Deputy Inspector General

eye nda m ey ietl|iy 4 :

Regional Offices

 

Sacramento
Bakersfield

The OIG is an independent State of California government agency established by law. °°"? u2™9"92

Our primary responsibility is the independent oversight of California's youth and adult
correctional agencies, including the CDCR, the Board of Parole Hearings, and the Prison
Industry Authority. As part of our statutory mandates, the OIG oversees the internal affairs
investigations and employee disciplinary process of the CDCR, monitors CDCR's use-of-force
review process, and conducts reviews of the department's policies, practices, and procedures. The
OIG is not an investigative agency and does not pursue legal action on behalf of inmates.

Thank you for bringing your concerns to our attention.

INTAKE AND REVIEW UNIT
Office of the Inspector General

MM: XX-XXXXXXX-PI
XX-XXXXXXX-PI
XX-XXXXXXX-PI
XX-XXXXXXX-PI
XX-XXXXXXX-PI
XX-XXXXXXX-PI

Gavin Newsom, Governor
10111 Old Piacerville Road, Suite 110
Sacramento, Califomia 95827

Telephone: (916) 255-1102
www.oig.ca.gov

 
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 56 of 96

STATE of CALIFORNIA
O G OFFICE of the Roy W. Wesley, Inspector General
i INSPECTOR GENERAL Bryan B, Beyer, Chief Deputy Inspector General

CUCU TT gaye eer et (lg

Regional Offices
Sacramento

Bakersfiald

Rancho Cucamonga

January 15, 2020

Shikeb Saddozai, AY1590
California State Prison - Corcoran
P.O. Box 8800

Corcoran, CA 93212-8309

Dear Shikeb Saddozai,

The Office of the Inspector General (OIG) has received your correspondence dated
September 29, 2019 concerning access to the law library, living conditions and medical
treatment while you were previously housed at Ironwood State Prison.

We conducted a review into the issues you raised and determined no further intervention is

warranted by our office at this time. In the future, we encourage you to utilize the available

administrative grievance remedies until you have received a final decision by the California
Department of Corrections and Rehabilitation (CDCR) third level of review.

If your appeal is screened out, we recommend you follow the instructions provided by appeals
staff and resubmit your appeal to the appeals office within 30 days. If you wish to do so, you
may use a CDCR Form 22 as a receipt when submitting your CDCR Form 602 appeal to
institutional staff. Please contact your correctional counselor for advice and assistance regarding
questions about the process or the status of your appeal/grievance.

If your appeal is canceled, and you dispute the reasons for canceling your appeal, you may file a
new appeal disputing the appeal coordinator's reasons for cancelation, explaining why the
cancelation was improper or why the appeal should have been processed. You should attach the
original appeal and the cancelation notice with any documentation supporting your claim that the
appeal was improperly rejected, and submit the whole package to the appeals coordinator. Please
note, you must appeal the cancelation within 30 days of the issuance of the CDCR Form 695
(Screening For: CDCR Form 602 Inmate/Parolee Appeals).

Regarding concerns with appeal issues submitted to our office, please include copies of
supporting documents such as copies of submitted CDCR Form 602 appeal form and/or CDCR
Form 22, if applicable. Also, do not send us originals, as we will not be able to return them.

Gavin Newsom, Governor

10111 Old Placerville Road, Suite 110
Sacramento, Califomia 95827
Telephone: (916) 255-1102

WWW. oid.ca.aov

 
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 57 of 96

STATE of CALIFORNIA
OFFICE of the Roy W. Wesley, Inspector General
O | G INSPECTOR GENERAL Bryan 8. Bayer, Chief Deputy Inspector General

Independent Prison Oversight

Gavin Newsom, Governor

Regional Offices

 

Sacramento
Bakersfiald
The OIG is an independent State of California government agency established by law, *2"°h2 Cucamonga
Our primary responsibility is the independent oversight of California's youth and adult
correctional agencies, including the CDCR, the Board of Parole Hearings, and the Prison
Industry Authority. As part of our statutory mandates, the OIG oversees the internal affairs
investigations and employee disciplinary process of the CDCR, monitors CDCR's use-of-force
review process, and conducts reviews of CDCR's policies, practices, and procedures. The OIG is
not an investigative agency and does not pursue legal action on behalf of inmates.

Thank you for bringing your concerns to our attention, The Office of the Inspector General
considers this matter closed.

INTAKE AND REVIEW UNIT
Office of the Inspector General

MM : XX-XXXXXXX-PI

10111 Old Placerville Read, Suite 110

Sacramento, California 95827

Telephone: (916) 255-1102

WWW. Oid.ca.aov

 
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 58 of 96

STATE of CALIFORNIA

O OFFICE of the Roy W. Wesley, Inspector General
i INSPECTOR GENERAL Bryan B. Beyer, Chief Deputy Inspector General

Pern en bir Ree ttl : :

Regional Offices

Sacramento
Bakersfield
Rancho Cucamonga

January 15, 2020

Shikeb Saddozai, AY1590
California State Prison - Corcoran
P.O. Box 8800

Corcoran, CA 93212-8309

Dear Shikeb Saddozai,

The Office of the Inspector General has received your correspondence dated September 11, 2019
concerning your allegation that certain custody officers illegally confiscated much of your
property at the California Correctional Institution in preparation for your transfer to Wasco State
Prison.

Before this office will consider taking any action on your concerns, you must first demonstrate
your attempts to obtain resolution to your issues by completing the formal administrative process
with the California Department of Corrections and Rehabilitation (CDCR), such as filing a

CDCR Form 22, CDCR 602 Inmate/Parolee Appeal, or CDCR 1824 Request for Reasonable
Accommodation.

We encourage you to continue using available administrative grievance remedies until you have
received a final decision by the third level of review. If your appeal was screened out in the last
30 days, we recommend you follow the instructions provided by appeals staff and resubmit your
appeal to the appeals office. If you wish to do so, you may use a CDCR Form 22 as a receipt
when submitting your CDCR Form 602 appeal to institutional staff. Please contact your
correctional counselor for advice and assistance regarding questions about the process or the
status of your appeal/grievance.

If your appeal has been cancelled, and you dispute the reasons for cancelling your appeal, you
may file a new appeal disputing the appeal coordinator's reasons for cancelation, explaining why
the cancelation was improper or why the appeal should have been processed. You should attach
the original appeal and the cancelation notice with any documentation supporting your claim that
the appeal was improperly rejected, and submit the whole package to the appeals coordinator.
Please note, you must appeal the cancelation within 30 days of the issuance of the CDCR Form
695 (Screening For: CDCR Form 602 Inmate/Parolee Appeals).

In the future, regarding concerns with appeal issues submitted to our office, please include copies

Gavin Newsom, Governor

10111 Old Placerville Road, Suite 110
Sacramento, Califomia 95827
Telephone: (914) 255-1102
www.oig.ca.gov

 
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 59 of 96

STATE of CALIFORNIA

- OFFICE of the Roy W. Wesley, Inspector General
O I G INSPECTOR GENERAL Bryan B. Beyer, Chief Deputy Inspector General

eich a eRe eel 14 : :

 

 

Regional Offices

Sacramento
Bakersfield

of supporting documents such as copies of submitted CDCR Form 602 appeal form Rancho Cucamonga

and/or CDCR Form 22, if applicable. Also, do not send us originals, as we will not be
able to return them.

Once a decision has been rendered by the third level of review, if you believe the CDCR failed to
appropriately address your concerns, you may choose to resubmit your complaint to this office.

Thank you for bringing your concerns to our attention.

INTAKE AND REVIEW UNIT
Office of the Inspector General

MM : XX-XXXXXXX-PI

Gavin Newsom, Governor

10111 Old Placerville Road, Suite 110
Sacramento, Califomia 95827
Telephone: (916) 255-1102
www.oig.ca.gov

 

 
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 60 of 96

STATE of CALIFORNIA
, O | G OFFICE of the Roy W. Wesley, Inspector General

INSPECTOR GENERAL Bryan B. Beyer, Chief Deputy Inspector General

 

ee sare at et

Gavin Newsom, Governor

 

Regional Offices

Sacramento
Bakersfield
Rancho Cucamonga

January 15, 2020

Shikeb Saddozai, AY1590
California State Prison - Corcoran
P.O. Box 8800

Corcoran, CA 93212-8309

Dear Shikeb Saddozai,

The Office of the Inspector General has received your correspondence dated October 28, 2019
explaining your safety concern and threats and retaliation by certain custody staff while you were
previously house at Ironwood State Prison.

We conducted a review into the issues you raised and determined no further intervention is
warranted by our office at this time.

Thank you for bringing your concerns to our attention. The Office of the Inspector General
considers this matter closed.

INTAKE AND REVIEW UNIT
Office of the Inspector General

MM : XX-XXXXXXX-PI

 

 

10111 Old Placerville Road, Suite 110
Sacramento, Califomia 95827
Telephone: (916) 255-1102
www.oig.ca.gov

 
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 61 of 96

.

STATE OF CALIFORNIA . . DEPARTMENT OF CORRECTIONS AND REHABILITATION
INMATE/PAROLEE APPEAL

CDCR 602 (REV. 03/12) Lae a8 . Side 1
TAB USE ONLY Tia SR Te EEE eee

 

  

 

 

You may appeal any California Department of Corrections and Rehabilitation (CDCR) decision, action, condition, policy or regulation that has a material
adverse effect upon your welfare and for which there is no other prescribed method of departmental review/remedy available. See California Code of
Regulations (CCR), Title 15, Section 3084.1. You must send this appeal and any supporting documents to the Appeals Coordinator (AC) within 30 calendar
days of the event that led to the filing of this appeal. If additional space is needed, only one CDCR Form 602-A will be a gocenioe ‘Refer to CCR 3084 for further
guidance with the appeal process. No reprisals will be taken for using the appeal process. ie

 

' Appeal is subject to rejection if one row of text per line is exceeded. ‘ WRITE, PRINT, or TYPE CLEARLY in black or blue ink.
Name (Last, First): ethan L ca Phy CDC Number: - UnivCell Number: - Assignment: CS&P- Appe al:
. Saddozai Shikeb A¥15906 OSP-3A01-203L] Coordinator

 

 

 

. State briefly the subject of your appeal (Example: damaged TV, job removal, etc.):
ILLEGAL -SEIZURE/CONFISCATION/WITHHOLDING OF PROPERTY
A. Explain your issue (If you need more space, use Section A of the CDCR 602-A): 00 Or ADOUE De 2
,2019,1I submitted CDCR-602-Appeal to Corcoran State Pr ison(CSP)
Appeal Coordinator,and my appeal was ignored witoout c
‘asaresult I am resubmitting appeal.On Nov-21,Dec-3,11,17,
"B. Action requested (If you need more space, use Section B of the CDCR602-A):_ 1 Fequest ta
following actions: (1)I request return,and compens
any property confiscated,destroyed pursuant to. D.G.!

 

¥

 

 

4
-Eidue ‘to transfer between “institutions of. the department
Supporting Documents: Refer to CCR 3084.3.
[8] Yes, I have attached supporting documents. .
4 List supporting documents attached (e.g., CDC 1083, Inmate Property Inventory; CDC 128-G, Classifi cation riGhianal:
CDCR-22-Form(s) CDCR-1858-form
CDCR-128B-form

 

0 No, ! have not attached any supporting documents. Reason :

 

 

 

STAFF USE ONLY

Inmate/Parolee Signature: 4 ZL ddozar Date Submitted: 12-29-2019
~[-—_] By placing my initials in this box, | waive my right to receive an interview.

 

 

C. First Level - Staff Use Only ‘ . Staff - Check One: Is CDCR 602-A Attached? [] Yes [No
This appeal has been:

(C Bypassed at the First Level of Review. Go to Section E. .

(1 Rejected (See attached letter for instruction) Date: Date: Date: _ — : Date:

(1 Cancelled (See attached letter) Date: . .

C0 Accepted at the First Level of Review.

Assigned to: Title: Date Assigned: Date Due:

First Level Responder: Complete a First Level response. Include Interviewer's name, title, interview date, location, and complete the section below.
Date of Interview: Interview Location:

 

 

 

 

 

 

Your appeal issue is: (] Granted OO Granted in Part 0 Denied O Other:
See attached letter. If dissatisfied with First Level response, complete Section D.
Interviewer: Title: Signature: Date completed:
(Print Name)
Reviewer: Title: Signature:
(Print Name)

Date received by AC:

 

AC Use Only

Date mailed/delivarad ta annallant i t

 

 
 

° Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 62 of 96

‘STATE OF CALIFORNIA - : _DEPARTMENT OF CORRECTIONS AND REHABILITATION

INMATE/PAROLEE APPEAL FORM ATTACHMENT
CDCR 602-A (REV. 03/12) ~

‘Side 1

 

[AB USE ONLY

 

BEFOR St “USE ONLY

 

 

 

 

Attach this form to the CDCR 602, only if more space is 5 needed. Only: ore CDCR 602-A may be ised. |

Danes

Appeal is subject to rejection if one row of text per ine is exceeded. - Sines te ’ - WRITE, PRINT, or TYPE CLEARLY In black or r blue ink.

 

"Name (Last, First) wT ee ew ate Dp Maye says fF COG Number - UnivCell Number, wr:

Saddozai. ee Shikeb . 2 AY1590._ ksp=3A01- 203L..

 

 

“| Assanment CSP =A rappeal
|Coordinator..

 

A Continuation of CDCR 602, ‘Section A only (Explain your issue) : and:2 1,0 f 2019, while in...

(CSP)custody, Release-& ~Recéiving(R&R)was provided advance no- |

tices,via -inmate: reques ts,for return-of my ‘personal property. °

- (R&R)OFficer-T. NOLAND, incharge of inmate-property,out of delié
berate indifference withheld my personal-property outside fay ,
ae cess/control, upon arrival: to(CSP)during institutional tran-

-sfer, knew: upon notices; contained my: legal. documents; “needed to To
prosecute active court-deadlines, appeals. ‘complaints, whileself -

represented .Dec-22,2019, upon return of property, NOLAND, forced
me to sien property return form(CDCR-1083) involuntarily under ©
force/threat/fear,prior to-taking accounting: of my property,in
-addition‘to damaging my legal documents by cutting through box-

.es,and confiscated property item~BOOSTAROO, allowable within in] -

-stitutions without a hearing in opposition to seizure. NOLAND,
repeatedly reviewed ,& threatened.to seize my confidential- leg-
al documents , legal mail, relating to my active.cases,& failed to.
note theft/damages of property during transfer, upon request, de
nied my right to réftise to sign forms,or accept my signature,re-
sulting me to sign" WITHOUT PREJUDICE" due to threat/coercion,

inmaterParotes § Signature: —- _ de =) = Date Submitted:

 

  

 

12-29-2019"

t

AFF USE ONLY |

Ss

 

B. Continuation of CDCR 602, Section B only (Action requested): (RER)at prior institution v accounted for all
propeety allowed at receivénginstitutsonsag that copy of CDCR-1083-form ind-

icate quantity of each property item,failed to be applied,and: that copy of
property form be provided upon inmates transfers.(2)I request account of

property be taken prior to signing property forms (3)I reques& staff compit
aint in conjunétion with this appéaltbe applied against OFFC.NOLAND,due to
issues described are out of retaliation to punishme for complaininz, directly

related transviring fron event,and due to sroperty bavingn: my lezal documents

wonile on direst appeal ,withheld deliberately From my possession effects my
personal libarty,thereby warcants emergency appeal action.(4)I requast a

declaration that the acts and omissions violated CDCR policyand

my State,&

 

Federal Constituttonal rights under the ist,4th, 5th,6th,8th,&14th, Amendments.

InmateiParolee Signature: _ At A & ddo at Date Submitted: 12~

29-2019

 

 
 

"AdOD YSL. S,ae;qeg/a}ewU] - porUapOg ‘Ado> SHEQWEWN HEIS - YUld ‘Adod pug s,aajqegsojewuy - Aeuzp “BE[JE/SJEWU] 0} LUNJoy - ;eUBLICQ :VoNNqUISIG

 

 

 

 

 

 

 

‘G3NUNLIY AlVO TUUALYNOIS ‘a1vO X43WWN) HOSIAURENS AG GIATIOIN

Ma3lA3y S.YOSIANSdNS *d NOILOSS

 

 

 

 

 

 

 

*GAaLLUWENS Z1va *BUNLVNDIS

 

 

 

 

 

“AdOD
AUVNVO TREE dda “IVINS A@ YO NOSUSd NI YOSIAYIdNS SANIONOdSTY OL TAVMUOI ONY ASNOdSdY JIV.LS HLIM JAUDVSIC NOA AH NOSYa4 SqIAO’d

M3IAZY YOSIAMAdNS YOd LSANOIY °O NOILOIS

 

 

 

 

 

 

 

 

 

 

'3NHNL3Y 31vG BUNWNOIS alva ISAVN JIVLE ONIGNOGSSU

: AJSNOdS3y ASVLS °‘€ NOILOSS
Cwm snse Yeoswaa (3N0 S719uI0) b \OT - L\ - Uwe ee Dut INAD 2S 3 BIND -d $2
eee) _> :AMBANIG JO GOHISH on “ONWWaaUSATEC 2160: PS "h-¥ “o : ‘WOHM 01 - O30UVMYOS 41

 

za

 

!

— ! 7 fo E . ee \
on (ano arauro) f ~~ ' \ 7 ir ¢ C foo a , wy TY et f. a
/ M * a 1 a fe “ ee
i4avis SIMIONy OL azquvmuos igunuvnois raiva "BWW davis Nid ‘Ae G3A303N

(agouvaaivinNl OLa0o GOUNTATOO JAIO NV MOTE XO SLITWINOD OL JI¥LS) AdV1S OL GTUBAITIG O

biel LT: TZ (aviv ava UU NN: : JING} RYN ION 3 3 BSVASN - -AS9 “O01 Gassauadv “TWIN HONOWHL LNaS SA)

suv yyy ATIVAN SI LSANO TA Al GAGIAOYa' Ia THM Lardy ONge MOB SLY RGOdAY NOAH) ASANTE JO GOHLAIN
BS Cary Cty aM SIUTPI ID LAO) ye" ee + SUPSSTR PART TT’ Kye nd 1¥ eh oy arg "Ky
~-datt NOY JO WITT ALOT SHOU UtION = TIT GO" (S38) Prpinad Ae COTE BOE LI PIAA TIY
Aur vO AW jo ven yed e043 oO IUOU yt Pe ard ove an APU) PU COTE) Pte aha UVTATUN)
3 ATOR AUT 5 ioe ti = SPUTIT A 79 "Te ysUTy WITTY Ce A Cf on YP (eF8) LU es

 

ol

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2 So TAF vy oy Pay Yr TATU ae: 2) “ aI fouTss Pg a“ PH HOS oN ww a
PARIS SAVOY SS TINTS TF ent ay MaTAD FANT qu} Ss Thay oP HOT 17 yx TOSI UT)
w({} itn 59) ryt PST = ~ UT yt
WY WW N i t “G 7 Oy ) eg 6 De / ‘ 1 em YO NOSV3Y YO OFLS3ND3Y WALI YO SOIAMAS BH! ALWIS ATYW370
NLT ALSIdOSd WI 3 T] —o—nows sano hoe oo Ww] TE9E TIVE)
10.14 'SIOUVAMNSWANIZNOD 3O NOILIGNOD “Tet 3‘) JidOL _. sLNSWNOISSY oe < 1__HABMNN G2BONISNOH
VZOPRYO OFS aes} IF AS RIES Pres Jy 1 S
“guniynois TYBEWNN 909 (aN ASULs) {3H Lew) hud) ARN
LISAND3Y 33 1ONVd/ALVANI ‘VW NOLLOSS
(60/01) 22 yOdD

JOIANZS YO W3LI ‘MAIAMALNI YOd LS3NDIY SI IONVd/SLVWNI
NOLLVUTI8VH3Y ONY SNOILISYYOS 4O INSWLvd3d VINYOSIMVO JO FLVLS
Case “48 icv- mane BEF, pecument Pep A Filed OPS agg & 6 Aer, 26 uaa

Gores (CCR.IS§ S985 -CE WIZ aK4))

 

 

 

STATE OF CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION
INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE
CDCR 22 (10/09)
SECTION A: INMATE/PAROLEE REQUEST
NAME (Print): (LAST NAME) (FIRST NAME) CDC NUMBER: SIGNATURE:
t oa. “ va Aa CY
aia Jt Zea Kh Keo \y AY iS {3 Shike | Ih OZ ca
HOUSING/BED NUMBER: Lo yg Pp - ASSIGNMENT: TGPIC (LE MAIL, CONDITION OF CONFINEMENT/PAROLE, ETC.}:
. - HOURS FROM. To. C Lom. a
Sho. 2O8L OuUrt Vfaec

 

 

 

 

 

 

CLEARLY STATE THE SERVICE OR ITEM REQUESTED OR REASON FOR INTERVIEW:

Attn CS?P- litiaahan Céatdiaator -~Goree ,
Please dake NOTICE: 1 an dAcuiorately abckructed! Cram Compliant with Court
Orders | clérmana WiPase na! OM NAIC force ‘onal l(Rnd\ of Grace Nalan,
nen a ‘Wiean Oe 2 nk cored withheld my Oraperty putside my

 
 

 

Parr 9 2

METHOD OF DELIVERY (CHECK APPROPRIATE BOX) **NO RECEIPT MILL BE PROVIDED IF REQUEST IS MAILED **

 

 

 

 

 

 

 

oe
JK SENT THROUGH MAIL: ADDRESSED TO: © 7 -{ HigVihion © Ctildadtor ~holeé patemaitep: {27 Zh, Zoul< Y
C1 DELIVERED TO STAFF (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO INMATE/PAROLEB:
RECEIVED BY: PRINT STAFF NAME: DATE: SIGNATURE:* ! FORWARDED TO ANOTHER STAFF?
- ei Wo foe Jat VL 4 (CIRCLE ONE) ‘e) no
IF FORWARDED - TQ WHOM: DATE DELIVER = METHOD OF DELIVERY:
C ° fs. h. Le : a ‘. f GS (2 2 2. i - 79 ol cy (CIRCLE ONE) IN PERSON f‘BY US MAIL [~~
or bai Gasion Ceol divater- OO & |
a -
SECTION B: STAFF RESPONSE
RESPONDING STAFF NAME: DATE: SIGNATURE: DATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

SECTION C: REQUEST FOR SUPERVISOR REVIEW

PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR IN PERSON OR BY US MAIL. KEEP FINAL CANARY
COPY.

 

 

 

 

 

SIGNATURE: OATE SUBMITTEO:

 

SECTION D: SUPERVISOR’S REVIEW

RECEIVED BY SUPERVISOR (NAME): DATE: SIGNATURE: OATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

 

Distribution: Original - Return to Inmate/Parolee; Canary - Inmate/Parolee's 2nd Copy; Pink - Staff Members Copy; Goldenrod - inmate/Parolee's 1st Copy.
Case 5:18.¢y-95558-BLFS Pocumefta@, Filed. 0906/20., Page B5.0196.:....
_ : : ; ‘y - aan ne

a

DEPARTMENT OF CORRECTIONS AND REHABILITATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STATE OF CALIFORNIA
INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE
CDCR 22 (10/09)
SECTION A: INMATE/PAROLEE REQUEST
NAME (Print): (LAST NAME} _ (FIRST NAME} CDC NUMBER: SIGNATURE:
i oo “ pon ae ee ee ee
Saddez cay Shi¥e vo A y poet ah (to ty as wa wees
HOUSING/BED NUMBER: C S P - ASSIGNMENT: ae- TOPIC (1.2. MAIL, CONDITION OF CONFINEMENTIPAROLE, etc):
a eat, URS Fi ys : é
45-203 Laticecet iors Coo atcineat og MOUS FROM——T9 Dome 25$t> Couct

CLEARLY STATE THE SERVICE OR ITEM REQUESTED OR REASON FOR INTERVIEW: a ’ ry 5 ’ . %; . .

A TN: C3P- Gbor, ne 5 Mirage
ASSIC® fin fecievives Ac a 4: A atay ley ple badilite laud Lio cary iAitlin
Carcorun Stale Priada ot ve to my PCENid: LS ae ALS CE ai E65 Oy mvited on
NloYmber 2b a. 2a 2 ie 3A: Yala lav 3GtM Gavi le i Ao Of): ddAe me
Arce 66 Yrs précis, nee Tram prose Cub ng eee “Cou Agadlings 4i50 whith

wis alerte \ 4; Te Aging Athe- ry carves CC-\, Alex Ns Coe - Zz -Fiue ms or U-Sa te ry
s Available Within. ASayune d Unit. Indiglution of CLQIS SS B28, QI6O. pilbe.,

 

METHOD 6 OF DELIVERY (CHECK APPROPRIA’ v7, BOX) 5) NO RECEIPT WILL BE PROVIDED IF REQUEST IS MAILED ae f
SENT THROUGH MAIL: ADDRESSED TO: Won Capris patemaep: 12 02, ZOl4
DELIVERED TO STAFF (STAFF TO COMPLE’ c 2 BELOW AND GI¥# GOLDENROD COPY TO INMATE/PAROLEE):

 

 

 

 

 

 

 

 

 

 

 

 

 

RECEIVED BY: PRINT STAFF NAME: DATE: " SIGNATURE, FORWARDED TO ANOTHER STAFF?
! whe : : we an C 4
f \ \ 2 J : a -. {CIRCLE ONE) \yes NO
i Mo ; ; . : 7 ; ;
IF CoD. TO WHOM: DATE OELIVEREQiMAILED: METHOD OF DELIVERY:
f? i a
/ rode bey 5 fryer CIRCLE ONE) IN PERSON, © BY US MAIL
CSp- Lt bi’ CLT 7 VC OOF fin hiak (2-62 -7oIl4 ‘ ne
SECTION B: STAFF RESPONSE
RESPONDING STAFF NAME: DATE: SIGNATURE: DATE RETURNED:
*
me
Fe.

 

 

 

 

 

SECTION C: REQUEST FOR SUPERVISOR REVIEW
PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR IN PERSON OR BY US MAIL. KEEP FINAL CANARY

 

 

 

 

 

 

 

COPY.

SIGNATURE: DATE SUSMITTED: .
SECTION D: SUPERVISOR’S REVIEW

RECEIVED BY SUPERVISOR (NAME): DATE: SIGNATURE: DATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

Distribution: Original - Return to inmate/Parolee; Canary - Inmate/Parolee's 2nd Copy; Pink - Staff Members Copy; Goldenrod - Inmate/Parolee's ist Copy.
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 66 of 96

 

 

 

 

 

STATE OF CALIFORNIA |... ieee we Regt ace me pari mentee me ©. Ged im WMS Re Jas es .- + DEPARTMENT OF CORRECTIONS AND REHABILITATION
INMATE/PAROLEE APPEAL reste me xe tgs,
Goohade (BEY. 03/12)... ct i genes ager iloty pce “eretbe wverioeaan t net wi ici ere mean STE

  

 

 

You .may .appeal any California Department of Corrections and Rehabilitation (CDCR) decision, action, condition, ‘policy or regulation that has a material
- adverse effect | upon. your welfare and for-which there .is no other prescribed method of departmental teview/remedy available. See California Code of
Regulations’ (CCR), Title 15, Section 3084. 1. You, must send this’ appeal. and any ‘supporting documents to the ‘Appeals Coordinator (AC) within 90 ‘Calendar
days of the event that led to the ‘filing of this appeal. If additional Space is needed, o only one CDCR Form 602. ‘A will be poreried eter. to ccR s084 for further

 

 

 

 

 

 

 

 

 

‘ guidance with the appeal process. No reprisals will be taken for using the repent process. : i pbne Pen ie se |
wf Appeal is sublet to paeetion if one row of text per line is exceeded. - nie HES ‘WRITE, ‘PRINT, or TYPE CLEARLY i in black or blue ink.’
1 ¢Name (Last, First eS alate y S7P cg] CDC Numbe a ices oon :
zene Dey a pAUeR GL ddan rye lumber: s een Number: 3 ; Assignment. S P-~ Appea j
(ciSaddozais Se) seeshikeb “"AY1590.. CSP- 3a01- =2031 Coordinator}

| State briefly the subject of your appeal (Example: Saga. TV, job removal, etc.): -

' TLUEGALAS ELZURE/CON FISCATION/W ITHHOLDING OF MYLEGA L DOCUMENTS
-A. Explain your.issue (If you need more space, use Section A of the CDCR 602-A); UN .Or-ADOUT Dec=1 2 eae
I'submitted.CDCR-602-appeal, to Corcoran State Prison(CSP)Appe-
al-Coordinator »and Appeal.was ignored without response,as a re-
sult. L-am-resubmitting appeal:.On Dec=-18,2019,,while in (CSP)...
~B...Action requested (If you need more space, use Section B of the CDCR 602-A): I. request the
following actions: (i)I request staff complaint for miscondus
ct.filed. against. Reverie ~Philis. Romerg, Pursuant Eo Penal - Gode§§_
148: 6 and 832% 5% CODE ‘request Correctional: ‘Counselor= "Romero,

pnt

 

 

 

 

 

ONLY

 

   

Supporting Documents: Refer to CCR 3084, igen we nas gente yt Seog ial a geese
£1 Yes, | have attached supporting documents. oe me gm
List supporting documents attached (e.g., cpc 1083, Inmate Broparty jnenien coc 128- G, Classifi ication Chrono): SS

CDCR 22 =Form(s) gis Isletas :GDCR: 1858- Form

   

 

(ore ieee ep gpg

 

srs th het

 

   

 

 

 

STAFF USE

 

olee Sign: = Date Submitted: 12-29-2019"
-By placing my initials i in this box, | waive my right to receive an interview.

InmaterParclee Signature:

   

 

Fife ini le bmne ena ya denn

 

' c. First Level - Staff Use Only. GETS Seer 3 a Staff - Check One: Is CDCR 602-A Attached? [] Yes --[]No
This appeal has been: : , : .

oO Bypassed | at the First Level of Review. Go to Section E. :

(1 Rejected (See attached letter for paethuption) Date: Date: ser we Dater eter eco ve (Date:
Cancelled (See. attached letter) Date: - me SA Aenean nt Hnaicd at thet eRe mcrae aeeginet ewes Wie Snanudiie gine aimee yet

(C1 Accepted at the First Level of Review.

Assigned to: Title: Date Assigned: Date Due:

ee

 

First Level Responder: Complete a First Level response. Include Interviewer’s name, title, interview date, location, and complete the section below.

Date of Interview: Interview Location:

 

 

 

 

 

 

 

Your appeal issue is: [] Granted C) Granted in Part OO Denied C Other:

See attached letter. If dissatisfied with First Level response, complete Section D.
Interviewer: Title: i : i
I ewel aan itle Signature: Date completed:
Reviewer: Po anes at zcaTitle: -*.-- Signature:

Pint ae) an a

Date received cy AC:

 

AC Use Only . ;
Date mailed/delivered to appellant_- / . _/

 

 

 

 
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 67 of 96

_ STATE OF CALIFORNIA j DEPARTMENT OF CORRECTIONS AND REHABILITATION
INMATE/PAROLEE APPEAL FORM ATTACHMENT '
CDCR 602-A (REV. 03/12) Side 1

 

 

IAB USE ONLY |:Institution/Parole Region:

 

 

 

ae
FOR STAFF USE ONLY |

 

 

Attach this form to the CDCR 602, only if more space is needed. Only one CDCR 602-A may be used. 0S eo

Appeal is subject to rejection if one row of text per line is exceeded. : WRITE, PRINT, or TYPE CLEARLY it black or blue ink.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name (Last, First): a . CDC Number, | Unit/Cell Number: - « * ' | Assignment: Cc S p -App ea l
pSaddozaicw: 22/52 eShikeb ob] AY1590.42:168 P-3A01-203L4 Goordinator:
A. Continuation of COCR 602, Section A only (Explain your issue) ; CUS tod y correct ional-

- counselor-P.Romero,illegally-seized,and-confiscated-confid-- SSS
ential-legal documents addressed,and faxed to me from my >
possession: preventing me from knowing-the nature of trans- <a
mission,out of deliberate indifference to deprive my ‘right =
to legal correspondence without reason,and out of retaliat-
ory,and discriminatory animus to obstruct my access to the ©
courts. reo

LL

ies i“

=

LL.

LL.

jf

inimateParoles Signature: aa daddoyei Date Submitted: vy) :

12-29-2019 cae

 

 

B. Continuation of CDCR 602, Section B only (Action requested): CO be removed as my assigned correction-

 

al counselor of record due to irreconcialable conflict generated by couns-  _
elor-P.Romero,intentionally to obstruct my access to the courts on active
degal deadlines. (3)I request that the U.S.DISTRICT. COURT,NORTHERN DISTRICT
OF CALIFORNIA, be notified of CCi-P.Romero's obstruction of my legal docu-
ments on of December,18,2019,as a showing of good cause for my failure in
responding to court actions not within my control.(4)I request a declarat-
don tnat the acts andromissions violated CDCR policyv.and my State and Fed-
eral Constitutional rizhts under the First,Fourth,Fifth,Sixth,and® Four-
teantn Amendments.

 

 

 

Inmate/Parolee Signature: a ZL adds Zee Date Submitted: _12-29-2019

 
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 68 of 96

STATE OF CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION

RIGHTS AND RESPONSIBILITY STATEMENT
COCR 1858 (Rev. 10/06)

RIGHTS AND RESPONSIBILITY STATEMENT

The Califomia Department of Corrections and Rehabilitation has added departmental language (shown
inside brackets, in non-boldface type) for clarification purposes.

Pursuant to Penal Code 148.6, anyone wishing to file an allegation of misconduct by a depart-
mental peace officer must read, sign and submit the following statement:

YOU HAVE THE RIGHT TO MAKE A COMPLAINT AGAINST A POLICE OFFICER [this includes a
departmental peace officer] FOR ANY IMPROPER POLICE [or peace] OFFICER CONDUCT,
CALIFORNIA LAW REQUIRES THIS AGENCY TO HAVE A PROCEDURE TO INVESTIGATE
CITIZENS’ [or inmates'/parolees'] COMPLAINTS, YOU HAVE A RIGHT TO A WRITTEN DESCRIPTION
OF THIS PROCEDURE. THIS AGENCY MAY FIND AFTER INVESTIGATION THAT THERE IS NOT
ENOUGH EVIDENCE TO WARRANT ACTION ON YOUR COMPLAINT; EVEN IF THAT IS THE CASE,
YOU HAVE THE RIGHT TO MAKE THE COMPLAINT AND HAVE IT INVESTIGATED IF YOU BELIEVE
AN OFFICER BEHAVED IMPROPERLY. CITIZEN (or inmate/parolee] COMPLAINTS AND ANY
REPORTS OR FINDINGS RELATING TO COMPLAINTS MUST BE RETAINED BY THIS AGENCY FOR
AT LEAST FIVE YEARS.

 

 

 

 

 

 

 

COMPLAINANT'S PRINTED NAME COMPLAINANT'S SIGNATURE DATE SIGNED

INMATE/PAROLEE PRINTED NAME Dd peo LEE'S th COC NUMBER |DATE SIGNED .
Shikeb Saddozai ayvisa0 | 08-24-2019
RECEIVING STAFF'S PRINTED NAME RECEIVING owen SIGNATURE DATE SIGNED °
DISTRIBUTION:

ORIGINAL -

Public - Institution Head/Parole Administrator
inmate/Parolee - Attach to COC form 602
Employee - Institution Head/Parole Administrator
COPY - Complainant
Case 5:16-qyr05558, BLF cf SEP BS OE(2R sO? LIK ky)
. Buras

STATE OF CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION
INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE
CDCR 22 (10/09)

SECTION A: INMATE/PAROLEE REQUEST

 

 

 

 

 

 

 

 

 

 

 

 

 

NAME (Print): (LAST NAME) (FIRST NAME) CDC NUMBER: SIGNATURE:
. | A £4 pA, wf ey rn C diay e'
Saddozai Shikel ANISdA pnikel Saddozai
HOUSING/BEO NUMBER: tc gS P - ASSIGNMENT: TOPIC (LE. MatL, CONDITION OF CONFINEMENT/PAROLE, ETc.)
r ~ HOURS FROM To gC { af £ C . md om +
SAhl- 203 OTA omplain
CLEARLY STATE THE SERVICE OR ITEM REQUESTED OR REASON FOR INTERVIEW:
Pe Set: ke. | wince 2 DS Cerin in 2014
AN OL Xi fit wake hy psi, Ot L- Cotter horn Counselsc- & Rameco, Failed anh
ce fuser ced ld Las, ite Teaticit= L ery AL scuMmerts Adele s< sed 14Q 1 Me Add

 

 

Orde col mes Sg nigh Ere Ca coments wilWGut ¢ opportunity ts (P48 what Tow4as
Staining and corhecated and opiged Lenal as Cunems from ny onccecai/ 30,

PLN Has tie om Kav wing Date of Toansmissian and Acorns (he Aan act
Agteccd ny law. COCR=Compiant Forns are oubof sicck an Unit Bigige Yeo St,

METHOD OF DELIVERY (CHECK APPROPRIATE BOX) **NO RECEIPT WILL BE PROVIDED IF REQUEST IS MAILED **

 

 

 

 

 

 

 

 

SENT THROUGH MAIL: ADDRESSED TO:_C_Sy-? — Cas nd =D. Burns patemanep: LZ 1B \ \4
ELIVERED TO STAFF (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO INMATE/PAROLEE):
RECEIVED BY: PRINT STAFF NAME: OATE: SIGNATURE: FORWARDED TO ANOTHER STAFF?
| : \ {CIRCLE ONE) ° yes xO

IF FORWARDED ~ TO WHCM: OaTE OELIVERED/MAILED: METHOD OF OELIVERY:

rf eo co tT os 2 & j LY f _ “} (CIRCLE CNE) iN PERSON ( US MAIL
CSP: Faal iby Capt wn- VeKucns i2 “1014 ers
SECTION B: STAFF RESPONSE
RESPONDING STAFF NAME: DATE: SIGNATURE: DATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

 

SECTION C: REQUEST FOR SUPERVISOR REVIEW

PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR IN PERSON OR BY US MAIL. KEEP FINAL CANARY
Copy.

 

 

 

 

SIGNATURE: OATE SUBMITTED:

 

SECTION D: SUPERVISOR’S REVIEW

RECEIVED BY SUPERVISOR (NAME): DATE: SIGNATURE; DATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

 

Distribution: Original - Return to Inmate/Parolee; Canary - inmate/Parolee's 2nd Copy; Pink - Staff Members Copy; Goldenrod - inmate/Parolee's 1st Copy.

 
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 70 of 96

t

DECLARATION BY PERSON IN STATE CUSTODY

I, Tarbon Allen ,declare under penalty of perjury:

1.

2.

9.

I am an inmate in the legal custody of the California Department
of Corrections and Rehabilitation and currently confined at the,
Corcoran State Prison, in Corcoran California.

I have personal knowledge of the facts stated in my declaration
and could and would competently testify to these facts if called

as a witness.

At all times relevant, while in the custody of Corcoran State
Prison, I followed prison procedures when filing an inmate
complaint by submitting a CDCR-602-Appeal/complaint form and
accurately describing specific issues under appeal and the

relief requested.

Upon completion of CDCR-602-Appeal, I submitted my written
complaint into a readily accessible deposit box located within
housing unit for processing by institution designated appeals
coordinator. .

My appeals to appeal coordinator have went ignored without a
receipt log number showing that it has been accepted and processed
or returned rejected and canceled with no remedy.

Rejected and canceled appeals have been returned back to me through
institutional bulk mail, frequently failing to meet time limits

nor is my appeal complaint sealed in a confidential-legal envelope
and left visible for correctional officers whom the complaint is
about to review my appeal outside my presence prior to passing

out mail and inviting additional reprisal actions. —

Reasons as detirmined by appeal coordinator for rejecting and
canceling my appeal are cited in the CDCR-695-Screening form
attached to my complaint have demanded me to remove facts from
my complaint describing violations causing me to compromise the
integrity of my complaint and has denied me opportunity to
exhaust my administrative remédies needed inorder for me to
initiate a civil action.

The delay and or denial of my submitted appeals have exceeded the
time for anticipated actions or decisions by appeal coordinator
allowing injurious actions against me to continue without immediate
corrective measures which has caused me pain and suffering.

I make this declaration,freely,voluntarily,and without inducements.

I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE STATE OF CALIFORNIA
THAT THE FOREGOING IS TRUE AND CORRECT AND THAT THIS DECLARATION WAS EXECUTED

ON :

February 22,2020 Kings County ,Syagve 7 pis fornia.

Z\

TARBON ALLEN #

+ ALU
9.

Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 71 of 96

t

DECLARATION BY PERSON IN STATE CUSTODY

David Garrett ,declare under penalty of perjury:

I am an inmate in the legal custody of the California Department
of Corrections and Rehabilitation and currently confined at the,
Corcoran State Prison, in Corcoran California.

I have personal knowledge of the facts stated in my declaration
and could and would competently testify to these facts if called
as a witness.

At all times relevant, while in the custody of Corcoran State
Prison, I followed prison procedures when filing an inmate
complaint by submitting a CDCR-602-Appeal/complaint form and
accurately describing specific issues under appeal and the
relief requested.

Upon completion of CDCR-602-Appeal, I submitted my written
complaint into a readily accessible deposit box located within
housing unit for processing by institution designated appeals
coordinator. oo .

My appeals to appeal coordinator have went ignored without a
receipt log number showing that it has been accepted and Processed
or returned rejected and canceled with no remedy.

Rejected and canceled appeals have been returned back to me through
institutional bulk mail, frequently failing to meet time limits

nor is my appeal complaint sealed in a confidential-legal envelope
and left visible for correctional officers whom the complaint is
about to review my appeal outside my presence prior to passing

out mail and inviting additional reprisal actions.

Reasons as detirmined by appeal coordinator for rejecting and
canceling my appeal are cited in the CDCR-695-Screening form
attached to my complaint have demanded me to remove facts from
my complaint describing violations causing me to compromise the
integrity of my complaint and has denied me opportunity to
exhaust my administrative remédies needed inorder for me to
initiate a civil action.

The delay and or denial of my submitted appeals have exceeded the
time for anticipated actions or decisions by appeal coordinator
allowing injurious actions against me to continue without immediate

corrective measures which has caused me pain and suffering,

I make this declaration,freely,voluntarily,and without inducements.

I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE STATE OF CALIFORNIA
THAT THE FOREGOING IS TRUE AND CORRECT AND THAT THIS DECLARATION WAS EXECUTED
ON ; February 21,2020 Kings County,State of California,

“DAVID GARRETT, CDCR#A56897
9.

Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 72 of 96

é

DECLARATION BY PERSON IN STATE CUSTODY

Salgado G.Jimmar ,declare under penalty of perjury:

I am an inmate in the legal custody of the California Department
of Corrections and Rehabilitation and currently confined at the,
Corcoran State Prison, in Corcoran California.

I have personal knowledge of the facts stated in my declaration
and could and would competently testify to these facts if called

as a witness,

At all times relevant, while in the custody of Corcoran State
Prison, I followed prison procedures when filing an inmate
complaint by submitting a CDCR-602-Appeal/complaint form and
accurately describing specific issues under appeal and the

relief requested.

Upon completion of CDCR-602-Appeal, I submitted my written
complaint into a readily accessible deposit box located within
housing unit for Processing by institution designated appeals
coordinator.

My appeals to appeal coordinator have went ignored without a
receipt log number showing that it has been accepted and processed
Or returned rejected and canceled with no remedy,

Rejected and canceled appeals have been returned back to me through
institutional bulk mail, frequently failing to meet time limits

nor is my appeal complaint sealed in a confidential-legal envelope
and left visible for correctional officers whom the complaint is
about to review my appeal outside my presence prior to passing

out mail and inviting additional reprisal actions.

Reasons as detirmined by appeal coordinator for rejecting and
canceling my appeal are cited in the CDCR-695~-Screening form
attached to my complaint have demanded me to remove facts from
my complaint describing violations causing me to compromise the
integrity of my complaint and has denied me opportunity to
exhaust my administrative remédies needed inorder for me to
initiate a civil action.

The delay and or denial of my submitted appeals have exceeded the
time for anticipated actions or decisions by appeal coordinator
allowing injurious actions against me to continue without immediate
corrective measures which has caused me pain and suffering.

I make this declaration, freely,voluntarily,and without inducements.

I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE STATE OF CALIFORNIA
THAT THE FOREGOING IS TRUE AND CORRECT AND THAT THIS DECLARATION WAS EXECUTED
ON : February 22,2020 Kings meet of California.

lta

SALGADS G.JIMMAR , CDOCR#V29950
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 73 of 96

t

DECLARATION BY PERSON IN STATE CUSTODY

I, Tiwon McGhee ,declare under penalty of perjury:

1. I am an inmate in the legal custody

of the California Department

of Corrections and Rehabilitation and currently confined at the,
Corcoran State Prison, in Corcoran California.

2. I have personal knowledge of the facts stated in my declaration
and could and would competently testify to these facts if called

as a witness.

3. At all times relevant, while in the

custody of Corcoran State

Prison, I followed prison procedures when filing an inmate
complaint by submitting a CDCR-602-Appeal/complaint form and
accurately describing specific issues under appeal and the

relief requested.

4. Upon completion of CDCR-602-Appeal,
complaint into a readily accessible

I submitted my written
deposit box located within

housing unit for processing by institution designated appeals

coordinator.

5. My appeals to appeal coordinator have went ignored without a
receipt log number showing that it has been accepted and processed
or returned rejected and canceled with no remedy,.

6. Rejected and canceled appeals have been returned back to me through

institutional bulk mail, frequently

failing to meet time Limits

nor is my appeal complaint sealed in a confidential-legal envelope
and left visible for correctional officers whom the complaint is
about to review my appeal outside my presence prior to passing
out mail and inviting additional reprisal actions.

7. Reasons as detirmined by appeal coordinator for rejecting and
canceling my appeal are cited in the CDCR-695-Screening form
attached to my complaint have demanded me to remove facts from
my complaint describing violations causing me to compromise the
integrity of my complaint and has denied me opportunity to
exhaust my administrative remédies needed inorder for me to

initiate a civil action.

8. The delay and or denial of my submitted appeals have exceeded the
time for anticipated actions or decisions by appeal coordinator
allowing injurious actions against me to continue without immediate
corrective measures which has caused me pain and suffering,

9. I make this declaration,freely,voluntarily,and without inducements.

I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE STATE OF CALIFORNIA

THAT THE FOREGOING IS TRUE AND CORRECT AND

THAT THIS DECLARATION WAS EXECUTED

ON : February 21,2020 Kings County,State of California.

Qumr ne koo,

TIWON MCGHEE, CDCR#B19253°
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 74 of 96

‘

DECLARATION BY PERSON IN STATE CUSTODY

I, Charles J.Proctor ,declare under penalty of perjury:

1.

2.

I am an inmate in the legal custody of the California Department
of Corrections and Rehabilitation and currently confined at the,
Corcoran State Prison, in Corcoran California.

I have personal knowledge of the facts stated in my declaration
and could and would competently testify to these facts if called

as a witness,

At all times relevant, while in the custody of Corcoran State
Prison, I followed prison procedures when filing an inmate
complaint by submitting a CDCR-602-Appeal/complaint form and
accurately describing specific issues under appeal and the

relief requested.

Upon completion of CDCR-602-Appeal, I submitted my written
complaint into a readily accessible deposit box located within
housing unit for processing by institution designated appeals
coordinator.

My appeals to appeal coordinator have went ignored without a
receipt log number showing that it has been accepted and processed
or returned rejected and canceled with no remedy.

Rejected and canceled appeals have been returned back to me through
institutional bulk mail, frequently failing to meet time limits

nor is my appeal complaint sealed in a confidential-legal envelope
and left visible for correctional officers whom the complaint is
about to review my appeal outside my presence prior to passing

out mail and inviting additional reprisal actions.

Reasons as detirmined by appeal coordinator for rejecting and
canceling my appeal are cited in the CDCR-695-Screening form
attached to my complaint have demanded me to remove facts from
my complaint describing violations causing me to compromise the
integrity of my complaint and has denied me opportunity to
exhaust my administrative remédies needed inorder for me to
initiate a civil action.

The delay and or denial of my submitted appeals have exceeded the

time for anticipated actions or decisions by appeal coordinator
allowing injurious actions against me to continue without immediate
corrective measures which has caused me pain and suffering.

9. I make this declaration, freely,voluntarily,and without inducements.

I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE STATE OF CALIFORNIA
THAT THE FOREGOING IS TRUE AND CORRECT AND THAT THIS DECLARATION WAS EXECUTED

ON :

February 21,2020 Kings County,State of California.

Cha dee 0. Oeelep

CHARLES J. (PROCTOR, CDCR#AV3363
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 75 of 96
DECLARATION BY PERSON IN STATE CUSTODY

I, Douglas Oliver ,declare under penalty of perjury:

1, I am an inmate in the legal custody of the California Department
of Corrections and Rehabilitation and currently confined at the,
Corcoran State Prison, in Corcoran California.

2. I have personal knowledge of the facts stated in my declaration
and could and would competently testify to these facts if called

as a witness.

3. At all times relevant, while in the custody of Corcoran State
Prison, I followed prison procedures when Filing an inmate
complaint by submitting a CDCR-602-Appeal/complaint form and
accurately describing specific issues under appeal and the
relief requested.

4. Upon completion of CDCR-602-Appeal, I submitted my written
complaint into a readily accessible deposit box located within
housing unit for processing by institution designated appeals
coordinator.

a. My appeals to appeal coordinator have went ignored without a
receipt log number showing that it has been accepted and processed
or returned rejected and canceled with no remedy.

6. Rejected and canceled appeals have been returned back to me through
institutional bulk mail, frequently failing to meet time limits
nor is my appeal complaint sealed in a confidential-legal envelope
and left visible for correctional officers whom the complaint is
about to review my appeal outside my presence prior to passing
out mail and inviting additional reprisal actions.

7. Reasons as detirmined by appeal coordinator for rejecting and
canceling my appeal are cited in the CDCR-695-Screening form
attached to my complaint have demanded me to remove facts from
my complaint describing violations causing me to compromise the
integrity of my complaint and has denied me Opportunity to
exhaust my administrative remédies needed inorder for me to
initiate a civil action.

8. The delay and or denial of my submitted appeals have exceeded the
time for anticipated actions or decisions by appeal coordinator
allowing injurious actions against me to continue without immediate

corrective measures which has caused me pain and suffering.
9. I make this declaration, freely,voluntarily,and without inducements.

I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE STATE OF CALIFORNIA
THAT THE FOREGOING IS TRUE AND CORRECT AND THAT THIS DECLARATION WAS EXECUTED
ON :_ February 21,2020 Kings County,State of Cali ni

   
 

 

OLIVER , CDCR#BJ7142

 
9.

Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 76 of 96

'

DECLARATION BY PERSON IN STATE CUSTODY

Leon Morris ,declare under penalty of perjury:

I am an inmate in the legal custody of the California Department
of Corrections and Rehabilitation and currently confined at the,
Corcoran State Prison, in Corcoran California.

I have personal knowledge of the facts stated in my declaration
and could and would competently testify to these facts if called

as a witness.

At all times relevant, while in the custody of Corcoran State
Prison, I followed prison procedures when filing an inmate
complaint by submitting a CDCR-602-Appeal/complaint form and
accurately describing specific issues under appeal and the
relief requested.

Upon completion of CDCR-602-Appeal, I submitted my written
complaint into a readily accessible deposit box located within
housing unit for processing by institution designated appeals
coordinator.

My appeals to appeal coordinator have went ignored without a
receipt log number showing that it has been accepted and processed
or returned rejected and canceled with no remedy.

Rejected and canceled appeals have been returned back to me through
institutional bulk mail, frequently failing to meet time Limits

nor is my appeal complaint sealed in a confidential-legal envelope
and left visible for correctional officers whom the complaint is
about to review my appeal outside my presence prior to passing

out mail and inviting additional reprisal actions.

Reasons as detirmined by appeal coordinator for rejecting and
canceling my appeal are cited in the CDCR-695-Screening form
attached to my complaint have demanded me to remove facts from
my complaint describing violations causing me to compromise the
integrity of my complaint and has denied me opportunity to
exhaust my administrative remédies needed inorder for me to
initiate a civil action.

The delay and or denial of my submitted appeals have exceeded the
time for anticipated actions or decisions by appeal coordinator
allowing injurious actions against me to continue without immediate
corrective measures which has caused me pain and suffering,

I make this declaration, freely,voluntarily,and without inducements.

I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE STATE OF CALIFORNIA
THAT THE FOREGOING IS TRUE AND CORRECT AND THAT THIS DECLARATION WAS EXECUTED

ON :

February 21,2020 Kings County,State of California,

abe Rate

LEON MORRIS -CDCR#P54809
a
9.

Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 77 of 96

f

DECLARATION BY PERSON IN STATE CUSTODY

Timothy Davis ,declare under penalty of perjury:

I am an inmate in the legal custody of the California Department
of Corrections and Rehabilitation and currently confined at the,
Corcoran State Prison, in Corcoran California.

I have personal knowledge of the facts stated in my declaration
and could and would competently testify to these facts if called

as a witness.

At all times relevant, while in the custody of Corcoran State
Prison, I followed prison procedures when filing an inmate
complaint by submitting a CDCR-602-Appeal/complaint form and
accurately describing specific issues under appeal and the

relief requested.

Upon completion of CDCR-602-Appeal, I submitted my written
complaint into a readily accessible deposit box located within
housing unit for processing by institution designated appeals
coordinator. .

My appeals to appeal coordinator have went ignored without a
receipt log number showing that it has been accepted and processed
or returned rejected and canceled with no remedy.

Rejected and canceled appeals have been returned back to me through
institutional bulk mail, frequently failing to meet time limits

nor is my appeal complaint sealed in a confidential-legal envelope
and left visible for correctional officers whom the complaint is
about to review my appeal outside my presence prior to passing

out mail and inviting additional reprisal actions.

Reasons as detirmined by appeal coordinator for rejecting and
canceling my appeal are cited in the CDCR-695-Screening form
attached to my complaint have demanded me to remove facts from
my complaint describing violations causing me to compromise the
integrity of my complaint and has denied me opportunity to
exhaust my administrative remédies needed inorder for me to
initiate a civil action.

The delay and or denial of my submitted appeals have exceeded the
time for anticipated actions or decisions by appeal coordinator
allowing injurious actions against me to continue without immediate
corrective measures which has caused me pain and suffering.

I make this declaration,freely,voluntarily,and without inducements.

I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE STATE OF CALIFORNIA
THAT THE FOREGOING IS TRUE AND CORRECT AND THAT THIS DECLARATION WAS EXECUTED
ON : February 21,2020 Kings County,State of California,

TIMOTHY DAVIS, ChORPESEVG
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 78 of 96

i

DECLARATION BY PERSON IN STATE CUSTODY

I, Mark Allmond ,declare under penalty of perjury:

1, I am an inmate in the legal custody of the California Department
of Corrections and Rehabilitation and currently confined at the,
Corcoran State Prison, in Corcoran California.

2. I have personal knowledge of the facts stated in my declaration
and could and would competently testify to these facts if called

as a witness.

3. At all times relevant, while in the custody of Corcoran State
Prison, I followed prison procedures when filing an inmate
complaint by submitting a CDCR-602-Appeal/complaint form and
accurately describing specific issues under appeal and the

relief requested.

4. Upon completion of CDCR-602-Appeal, I submitted my written
complaint into a readily accessible deposit box located within
housing unit for processing by institution designated appeals ,
coordinator.

5. My appeals to appeal coordinator have went ignored without a
receipt log number showing that it has been accepted and processed
or returned rejected and canceled with no remedy.

6. Rejected and canceled appeals have been returned back to me through
institutional bulk mail, frequently failing to meet time limits
nor is my appeal complaint sealed in a confidential-legal envelope
and left visible for correctional officers whom the complaint is
about to review my appeal outside my presence prior to passing
out mail and inviting additional reprisal actions.

7, Reasons as detirmined by appeal coordinator for rejecting and
canceling my appeal are cited in the CDCR-695-Screening form
attached to my complaint have demanded me to remove facts from
my complaint describing violations causing me to compromise the
integrity of my complaint and has denied me opportunity to
exhaust my administrative remédies needed inorder for me to
initiate a civil action.

8. The delay and or denial of my submitted appeals have exceeded the
time for anticipated actions or decisions by appeal coordinator
allowing injurious actions against me to continue without immediate
corrective measures which has caused me pain and suffering.

9. I make this declaration, freely,voluntarily,and without inducements.

I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE STATE OF CALAFORNIA
THAT THE FOREGOING IS TRUE AND CORRECT AND THAT THIS DECLARAT ee

ON :_ February 21,2020 Kings OY, o WW rn

t
MARK ALLMOND, CDCR#BHO059

 
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 79 of 96

t

DECLARATION BY PERSON IN STATE CUSTODY -

I, Allen C.Slocum »declare under penalty of perjury:

1.

2.

9.

I am an inmate in the legal custody of the California Department
of Corrections and Rehabilitation and currently confined at the,
Corcoran State Prison, in Corcoran California.

I have personal knowledge of the facts stated in my declaration
and could and would competently testify to these facts if called

as a witness.

At all times relevant, while in the custody of Corcoran State
Prison, I followed prison procedures when filing an inmate
complaint by submitting a CDCR-602-Appeal/complaint form and
accurately describing specific issues under appeal and the

relief requested.

Upon completion of CDCR-602-Appeal, I submitted my written
complaint into a readily accessible deposit box located within
housing unit for processing by institution designated appeals
coordinator.

My appeals to appeal coordinator have went ignored without a
receipt log number showing that it has been accepted and processed
or returned rejected and canceled with no remedy.

Rejected and canceled appeals have been returned back to me through
institutional bulk mail, frequently failing to meet time limits

nor is my appeal complaint sealed in a confidential-legal envelope
and left visible for correctional officers whom the complaint is
about to review my appeal outside my presence prior to passing

out mail and inviting additional reprisal actions.

Reasons as detirmined by appeal coordinator for rejecting and
canceling my appeal are cited in the CDCR-695-Screening form
attached to my complaint have demanded me to remove facts from
my complaint describing violations causing me to compromise the
integrity of my complaint and has denied me opportunity to
exhaust my administrative remédies needed inorder for me to
initiate a civil action.

The delay and or denial of my submitted appeals have exceeded the

time for anticipated actions or decisions by appeal coordinator
allowing injurious: actions against me to continue without immediate
corrective measures which has caused me pain and suffering.

I make this declaration, freely,voluntarily,and without inducements,

I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE STATE OF CALIFORNIA
THAT THE FOREGOING IS TRUE AND CORRECT AND THAT THIS DECLARATION WAS EXECUTED
ON : February 21,2020 Kings County,State of California.

———

ALLEN C. SLOCUM, CDCR#T70063
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 80 of 96

‘

DECLARATION BY PERSON IN STATE CUSTODY

I, Paul Pierto ,declare under penalty of perjury:

1. I am an inmate in the legal custody of the California Department
of Corrections and Rehabilitation and currently confined at the,
Corcoran State Prison, in Corcoran California.

2. I have personal knowledge of the facts stated in my declaration
and could and would competently testify to these facts if called

as a witness.

3. At all times relevant, while in the custody of Corcoran State
Prison, I followed prison procedures when Filing an inmate
complaint by submitting a CDCR-602-Appeal/complaint form and
accurately describing specific issues under appeal and the

relief requested.

. 4, Upon completion of CDCR-602-Appeal, I submitted my written
complaint into a readily accessible deposit box located within
housing unit for processing by institution designated appeals
coordinator.

5. My appeals to appeal coordinator have went ignored without a
receipt log number showing that it has been accepted and processed
or returned rejected and canceled with no remedy.

6. Rejected and canceled appeals have been returned back to me through
institutional bulk mail, frequently failing to meet time limits
nor is my appeal complaint sealed in a confidential-legal envelope
and left visible for correctional officers whom the complaint is
about to review my appeal outside my presence prior to passing
out mail and inviting additional reprisal actions. —

7. Reasons as detirmined by appeal coordinator for rejecting and
canceling my appeal are cited in the CDCR-695-Screening form
attached to my complaint have demanded me to remove facts from
my complaint describing violations causing me to compromise the
integrity of my complaint and has denied me opportunity to
exhaust my administrative remédies needed inorder for me to
initiate a civil action.

8. The delay and or denial of my submitted appeals have exceeded the
time for anticipated actions or decisions by appeal coordinator
allowing injurious actions against me to continue without immediate
corrective measures which has caused me pain and suffering,

9. I make this declaration, freely,voluntarily,and without inducements.

I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE STATE OF CALIFORNIA
THAT THE FOREGOING IS TRUE AND CORRECT AND THAT THIS DECLARATION WAS EXECUTED

ON : February 21,2020 Kings County, lifo

  

 
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 81 of 96

t

DECLARATION BY PERSON IN STATE CUSTODY

I, Shikeb Saddozai »declare under Penalty of perjury:

1. I am an inmate in the legal custody of the California Department

of Corrections and Rehabilitation and currently confined at the,

Corcoran State Prison, in Corcoran California.

2. I have personal knowledge of the facts Stated in my declaration
and could and would competently testify to these facts if called
4s a witness,

3. At all times relevant, while in the custody of Corcoran State
Prison, I followed prison procedures when filing an inmate
complaint by Submitting a CDCR~602-Appeal/complaint form and
accurately describing specific issues under appeal and the

relief requested,

4. Upon completion of CDCR-602-Appeal, I submitted my written
complaint into a readily accessible deposit box located within

housing unit for Processing by institution designated appeals
coordinator. OS

5. My..appeals to appeal coordinator. have went-ignored without a
receipt log number Showing that it has been accepted and Processed
Or returned rejected and canceled with no remedy.

8. The delay and or denial of my submitted appeals have exceeded the
time for anticipated actions or decisions by appeal coordinator
allowing injurious actions against me to continue without immediate
corrective measures which has caused me pain and suffering.

9. I make this declaration, freely ,voluntarily,and without inducements.

I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE STATE OF CALIFORNIA
THAT THE FOREGOING IS TRUE AND CORRECT AND THAT THIS DECLARATION WAS EXECUTED
ON : February 21,2020 Kings County,State of California,

4. A odde ceed

Shikeb Saddozai , CDCR#AY1590
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 82 of 96

EXHIBIT &

Exhibit -

E

LIGlHXa

a
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 83 of 96

CIM - California Institution for Men

Patient: SADDOZAI, SHIKEB
DOB/Age/Sex: 4/21/1977 / 42 years / Male CDCR: AY1590

 

Mental Health IDTT MPage Forms

MH MTP Visiting Restrictions: No
MH Restriction Justification : Patient is ASU status.
MHLowerRationale : Patient shall be retained in MHCB due to recent reports of suicidal ideation. Patient does not appear to
require placement at a higher LOC at this time as he has already demonstrated significant improvement in his mood since his
placement in the MHCB. Patient shall be deemed appropriate for a lower LOC (CCCMS) when he has completed a safety
plan and demonstrates improvements in sleep and interest in pleasurable activities; treatment team shall also monitor his
adjustment to his new medication regiment.

Churchwell, Jason Psychologist - 11/14/2019 10:34 PST
Collateral Information
Input from other CDCR disciplines : RN: Discussed inhaler.

CCI: Clinician shall email SGT concerning law library access. Patient is NDS status and allowed a phone call on Saturday.
Churchwell, Jason Psychologist - 11/14/2019 11:47 PST
Clinical Summary & Case Formulation
Clinical Summary: Patient is a 42-year old ME male who reported that he was experiencing depression due to safety
concerns, which resulted in issues with custody staff. As a result of depression, patient reports decreased sleep, lack of
interest in activities, and feelings of hopelessness; he denied suicidal ideation. Nursing staff reports that patient complained
of depression and increased anxiety due to staff issues. Clinical staff reports that patient reported sucidal ideation, including
5x the day that he was admitted. Patient was previously GP/non-MHSDS but was CCCMS in 2018 for about 3 weeks and
found it beneficial to talk to someone; he recently asked to be placed at CCCMS again. Patient denies a history of drug use.
Patient was recently placed in ASU for safety concerns. Patient has no history of SA or SIB. Patient does not meet the
criteria for PC2602 and has agreed to start a medication regiment (Vistaril). Patient shall be retained in MHCB due to recent
reports of suicidal ideation. Patient does not appear to require placement at a higher LOC at this time as he has already
demonstrated significant improvement in his mood since his placement in the MHCB. Patient shall be deemed appropriate for
a lower LOC (CCCMS) when he has completed a safety plan and demonstrates improvements in sleep and interest in
pleasurable activities; treatment team shall also monitor his adjustment to his new medication regiment.
Predisposing Factors : Juvenile criminal history
Perpetuating Factors: \ncarceration issues
Precipitating Factors: Staff issues, safety concerns, legal issues
Protective Factors: Family support, self-effecacy, coping skills, future oriented
Case Formulation: Patient appears to generally function without mental health issues, but has had issues related to his
incarceration, including feeling that he was unjustly imprisoned and then having difficulty with other inmates. Patient may
benefit from therapy focused on processing his feelings and emotions and/or a medication regiment to reduce
anxiety/depression.
Churchwell, Jason Psychologist - 11/14/2019 10:34 PST
Goal Setting with Patient
Contributed to goals and plan: Yes
Aware of plan content: Yes
Present at team meeting: Yes
Refused to participate: No
Unable to participate: No
Inmate-patient’s comments : Patient was agreeable with treatment plan. Complained of cold temperature; MHMD shail
inquire about wool blanket.
Churchwell, Jason Psychologist - 11/14/2019 11:47 PST
IPOC Indicator MH MTP
MH Master Treatment Plan: Done

 

Report Request ID: 25487943 Print Date/Time: 1/9/2020 09:57 PST

WARNING: This report contains confidential, proprietary, and/or legally privileged
information intended for the recipient only.
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 84 of 96

CIM - California Institution for Men

 

Patient: SADDOZAI, SHIKEB
DOB/Age/Sex: 4/21/1977 /42years / Male CDCR: AY1590
| Mental Health IDTT MPage Forms

 

Thought Content & Perceptions
Thought Process MH :  Linear/Goal Directed
Thought Content MH: Appropriate to situation
Thought Content Comments MH: denies any SI or HI.
Delusions MH: None Apparent
Delusions Comments MH: denies any Pl
Perceptual Disturbances MH : None Apparent
Perceptual Comments MH: denies any AVH. Patient is not RTIS.

Ulicny, Kort Psychiatrist - 11/13/2019 12:09 PST
Insight and Judgment
Insight MH: Partial - minimizes problems or need for treatment
Judgment: Fair

Ulicny, Kort Psychiatrist - 11/13/2019 12:09 PST
Intellectual Functioning
Intellectual Functioning Appears: 1B. Average intelligence, 2A. Reasons abstractly, 3A. Short-term memory intact

Ulicny, Kort Psychiatrist - 11/13/2019 12:09 PST
Functional Impairments
Mobility: Independent
Sensory Deficits: None

Ulicny, Kort Psychiatrist - 11/13/2019 12:09 PST
Assessment and Plan
Psychiatry Assessment: 42yo Afghan Male, with a h/o adjustment disorder, in CCCMS in the past for 56 days only in 2018,
with no past suicide attempts, MHCB admissions, DSH admissions or psychiatric treatment of hospitalizations in the
community, with no known past substance use disorders, who was referred by ISP SNY mainline (non-mhsds) to CIM MHCB
for SI and depression in the context of feeting unsafe on his yard and feeling mistreated by custody officers. Patient denied
ever having any suicidal ideations in his life or recently but did endorse having anxiety and depressed mood due to negative
interactions he is having with custody staff and other inmates at ISP for the past 2 weeks.

Working diagnosis of Adjustment disorder, with mixed anxiety and depressed mood.

MHMD Intake Tasks: Labs Ordered

Psychiatry Plan: 1. Continue in MHCB for safety, observation and treatment given his ongoing functional deficits of anxiety
and depressed mood.

2. Cuffing status/TTM: Patient is currently ASU/Maximum security status and therefore will remain in TTM and cuffed status in
MHCB.

3. Observation/Precautions: Discontinue SP and advance to full issue given patient is not having any S!, states he was never
having SI, hasn't had any past SA or SIB, and hasn't had any OTO behaviors recently.

4. Medications: Start on Vistari! 25mg po qhs for anxiety.

5. Continue supportive therapy which was provided today. Continue to work on building therapeutic rapport with I/P.
Encouraged full unit programming and encouraged patient to come out to every confidential assessment/treatment session.
6. Master Registry, polypharmacy, and drug drug interactions were reviewed. Continue to follow labs and EKG as per MAPIP
requirements. Continue to monitor for any drug drug interactions or adverse effects.

7. Medical: Patient denies any acute medical issues today.

8. Treatment plan goals and objectives to be discussed with patient in his initial IDTT tomorrow.

9. Will refer to the appropriate level of care. Ongoing discussion with treatment team. Continue weekly IDTT and q3 day
MHMD individual follow-up appointments while in MHCB.

10. DDP Status/Adaptive Supports: patient has a TABE of 4.4, is NCF and without DPPV. Patient does not require any

 

Report Request ID: 25487943 Print Date/Time: 1/9/2020 09:57 PST

WARNING: This report contains confidential, proprietary, and/or legally privileged
information intended for the recipient only.
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 85 of 96

COR - California State Prison, Corcoran

Patient: SADDOZAI, SHIKEB
DOB/Age/Sex: 4/21/1977 / 42 years / Male CDCR: AY1590

 

Mental Health IDTT MPage Forms

Min Psychiatrist; Catalog Code: hydrOXYzine ; Order Di/Tm:
11/21/2019 11:53:39

Higher Level of Care Considerations
The IP is unable to function at LOC: No
Requires structured inpatient psy care: No
Demonstrate chronic psychiatric symptoms : No
Currently ina MHCB: No
3 or more MHCEB referrals in last 6 mos: No
3 or more 115s in the last 3 mos: No
Ref not made CAL: 0
fs pt EOP or MHCB LOC: No

Pittenger, Terri Psychologist - 12/5/2019 13:22 PST
Transfer/Discharge Planning Recommendations
Transfer/Discharge to: : No change
MH MTP Yard Restrictions: No
MH MTP Phone Cail Restrictions : No
MH MTP Visiting Restrictions : No
MHLowerRationale : pt reported he is not receiving proper placements and/or tx by custody and cdcr placements. pt admits
that he would benefit from coping skills and reality testing skills to assist with same.

Pittenger, Terri Psychologist - 12/5/2019 13:22 PST
Collateral Information
Input from other CDCR disciplines: cc1, pt appears motivated by secondary gain to gain location close to home

Pittenger, Terri Psychologist - 12/5/2019 13:22 PST
Clinical Summary & Case Formulation
Clinical Summary: Patient is a 42-year old ME male who admitted to the MHCB aftor reporting that he was experiencing
depression due to safety concerns, which resulted in issues with custody staff. As a result of depression, patient reported
decreased sleep, lack of interest in activities, and feelings of hopelessness. Nursing staff reported that patient complained of
depression and increased anxiety due to staff issues. Clinical staff reported that patient reported sucidal ideation, including
5x the day that he was admitted. Patient was previously GP/non-MHSDS but was CCCMS in 2018 for about 3 weeks and
found it beneficial to talk to someone; he recently asked to be placed at CCCMS again. Patient denies a history of drug use.
Patient was recently placed in ASU for safety concerns. Patient has no history of SA or SIB. Patient does not meet the
criteria for PC2602. Patient no longer meets that criteria for placement in the MHCB as he is denying suicidal ideation and
appears able to function at a lower LOC. Thus, patient also does not meet the criteria for a higher LOC. Patient has
completed a safety plan and has returned to engaging in pleasurable activities, including reading and writing. Patient's sleep
appears to have improved but does not appear to have returned to normal; however, patient has reported that it has been
difficult to sleep in the MHCB due to the cold temperature.
Predisposing Factors: Juvenile criminal history
Perpetuating Factors: \ncarceration issues
Precipitating Factors: Staff issues, safety concerns, legal issues
Protective Factors: Family support, self-effecacy, coping skills, future oriented
Case Formulation: Patient appears to generally function without mental health issues, but has had issues related to his
incarceration, including feeling that he was unjustly imprisoned and then having difficulty with other inmates. Patient may
benefit from therapy focused on processing his feelings and emotions and/or a medication regiment to reduce
anxiety/depression.

 

Report Request ID: 25487909 Print Date/Time: 1/9/2020 09:57 PST

WARNING: This report contains confidential, proprietary, and/or legally privileged
information intended for the recipient only.
Case 5:18-cv-05558-BLF , Document 30 Filed 03/06/20 Page 86 of 96
EXHIBIT ~ F

EXHIBIT F

LI@IHXa

A
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 87 of 96

COR - California State Prison, Corcoran

Patient: SADDOZAI, SHIKEB
DOB/Age/Sex: 4/21/1977 / 42 years / Male CDCR: AY 1590

 

Mental Health IDTT MPage Forms

Pittenger, Terri Psychologist - 12/5/2019 13:22 PST

Goal Setting with Patient
Contributed to goals and plan: Yes
Aware of plan content: Yes
Present at team meeting: Yes
Refused to participate: No
Unable to participate: No
Pittenger, Terri Psychologist - 12/5/2019 13:22 PST
IPOC Indicator MH MTP

MH Master Treatment Plan: Done
Pittenger, Terri Psychologist - 12/5/2019 13:22 PST

 

MHMD Initial Assessment Entered On: 12/18/2019 11:34 PST
Performed On: 12/18/2019 11:22 PST by Marchak, Marina Psychiatrist

4

Patient Encounter Information
ENCTR Information : Encounter Info: Patient Name: SHIKEB SADDOZAI,DOB: 04/21/1977,,FIN:
10000001011927570AY 1590, Facility: COR,Encounter Type: Institutional Encounter
Marchak, Marina Psychiatrist - 12/18/2019 11:22 PST
General Information
MH Assessment Reason: Transfering from another institution
Information given by MH: Patient
Transfer Documents Received/Reviewed : Criminal Record/C-file, COCR Health Record, Other: soms erms
Marchak, Marina Psychiatrist - 12/18/2019 11:22 PST
Presenting Problem/Symptoms
Presenting Problem MH: COR 3A ML CCCMS
Patient transferred from CIM November 21, 2019.
Patient is non compliant with Vistaril due to feeling restless in the middle of the night.
"| feel anxious, can't sleep at night. | can't do this strenuous work in the Kitchen Hall".
Patient has hearing difficulties.
He states, that his "job is too stressful".
Patient states, that he used to report it to the case manager, but nothing changed.
History of Present fllness : Per records: No MH Hx, all prev CDCR GP placements
Per IP: No MH Hx. Reported onset of dep/anx more recently since assault by other inmates, and increase in dep/stress and
decrease in sleep/appetite as a result of living situation (IP c/o small cell, dirty condition, dirty linen) and interaction with staff
and perceived mistreatment by officers.

_ Pending ASU placement, but now reporting Si w/ no plan or intent.
Pregnancy Status: N/A
Breastfeeding: N/A
Marchak, Marina Psychiatrist - 12/18/2019 11:22 PST

 

Report Request ID: 25487909 . Print Date/Time: 1/9/2020 09:57 PST

WARNING: This report contains confidential, proprietary, and/or legally privileged
information intended for the recipient only.
, Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 88 of 96

® California Correctional Health Care Services
Patient Discharge Instructions
Name:SADDOZAI, SHIKEB Current Date: 01/15/20 14:12:00

DOB: 04/21/77 CDCR: AY1590

Reason For Visit: 1:Weakness of right hand; 2:Difficulty hearing; 3:tmpacted cerumen in right ear; 4:Poor vision;
5:Asthma; 6:Adjustment disorders, With mixed anxiety and depressed mood; 7:|mpaired physical mobility; Pain

Recommendations and arrangements for future care

Devices/Equipment:

Provider Comment:

MEDICATIONS:
During the course of your visit your medication list was updated with the most current information.

Start Taking These Medications:
ibuprofen 200 mg Tab NP (ibuprofen NURSE OTC PROTOCOL)

* For Pain: Take 2 tab (Total Dose = 400 mg), by mouth every 4 hours on your own as needed for pain
* Start Date: January 15, 2020
* Take for. 3 day(s)

Comments: if mild to moderate muscle pain or cramps, without weakness or fever, Not to exceed 6 doses in 24 hours. Best taken with food.

mometasone 100 mcg/inh Aerosol 120 puffs (mometasone 100 mcg/inh inhalation aerosol)
+ For Asthma: Take 2 puff (Total Dose = 200 mcg), Inhalation twice a day on your own
* Start Date: January 14, 2020
* Take for: 180 day(s)

Comments: Rinse mouth after use.

Continue taking these Medications:

benzocaine-menthol 15 mg-3.6 mg Lozenge (Cepacol Sore Throat Pain Relief Cherry 15 mg-3.6 mg mucous
membrane lozenge)

+ For Sore throat: Take 1 lozenge, by mouth every 2 hours while awake on your own as needed for sore throat

« Start Date: January 09, 2020

* Take for: 7 day(s)

Person Full Name SADDOZAI, SHIKEB 1 of & 01/15/2020 14:12:02
CDCR {Encounter Alias) AY 1590
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 89 of 96

e

California Correctional Health Care Services
Patient Discharge Instructions
Name: SADDOZAI, SHIKEB Current Date: 12/13/19 13:27:02

DOB: 04/21/77 CDCR: AY1590

Reason For Visit: Athletes foot; Left hip pain; Low back pain; Neck pain

Recommendations and arrangements for future care

Devices/Equipment:

Provider Comment:

MEDICATIONS:
During the course of your visit your medication list was updated with the most current information.

Start Taking These Medications:
tolnaftate 1% Cream NP (tolnaftate 1% cream NURSE OTC PROTOCOL)

* For Athletes foot: Take 1 app, on the skin twice a day on your own
* Start Date: December 13, 2019
* Take for: 28 day(s)

Comments: If condition worsens, discontinue topical cream and notify physician.

Continue taking these Medications:

hydrOXYzine pamoate 25 mg Cap (Vistaril)
* For Anxiety: Take 1 cap (Total Dose = 25 mg), by mouth once a day at bedtime from a nurse
* Start Date: November 21, 2019

* Take for: 30 day(s)
Comments: May cause drowsiness. Alcohol may intensify this effect. Use care when operating dangerous machinery. Obtain medical advice

before taking any non-prescription drugs as some may affect the action of this medication.

hydrocortisone topical 1% Cream NP (hydrocortisone 1% cream NURSE OTC PROTOCOL)
* For Itching: Take 1 app, on the skin three times a day on your own
* Start Date: December 09, 2019
* Take for: 14 day(s)

Comments: Use while symptoms persist.

Person Full Name SADDOZAI, SHIKEB 1of9 12/13/2019 13:27:05
CDCR (Encounter Alias) AY 1590
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 90 of 96

ay
levalbuterol 45 mcg/puff Aerosol 15 gm (Xopenex HFA 45 meg/inh inhalation aerosol)
* For Asthma: Take 1 puff (Total Dose = 45 mcg), by mouth 6 times a day on your own as needed for shortness of
breath or wheezing
* Start Date: November 23, 2019
* Take for. 30 day(s)

Comments: Asthma rescue inhaler — Not for daily use. inhale 1 puffs by mouth 6 times a day as needed for shortness of breathwheezing. Talk
to provider if using more than twice weekly. inhaler should last at least 90 days **Request Refill** "1 for 1 exchange”

mometasone 100 mcg/inh Aerosol 120 puffs (mometasone 100 mcg/inh inhalation aerosol)
* For Asthma: Take 1 puff (Total Dose = 100 mcg), by mouth once a day on your own
* Start Date: November 22, 2019
* Take for. 180 day(s)

Comments: Rinse mouth after use.

SADDOZAI, SHIKEB has been given the following list of follow-up instructions, prescriptions, and patient
education materials:

Follow-up Appointments

7362 Medical Routine Follow Up 20 .
12/16/19 14:40:00 PST, *14 days, 12/23/19 23:59:00 PST, 137.252.9.70.201912050617510870746884848, back, nec

k and hip pain, hair loss on arms

7362 RN Initial Visit (Symptomatic)
12/13/19 12:30:00 PST, 1 business day, 170.71.227.35.201912051317032424528064508#1.00, 12/16/19 23:59:00 PS
T, | have severe pains in my foot causing me to limp. Discomfort preventing me from sleeping. Continue having pain i

nmy hip, back and neck th...
Interfacility Transfer Medical Eval 40 (Medium/Low Risk) PCP (w/in 30 days)

12/16/19 15:00:00 PST, 12/20/19 23:59:00 PST, New arrival on 11-21-19. MHCB discharge from CIM with Hx of asthm
a; 7362: claims vision, hearing and mobility impairments

Chronos

Person Full Name SADDOZAI, SHIKEB 2 of 9 12/13/2019 13:27:05
COCR (Encounter Alias) AY 1590
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 91 of 96-

. California Correctional Health Care Services
Patient Discharge Instructions
Name: SADDOZAI, SHIKEB Current Date: 12/18/19 09:45:10

DOB: 04/21/77 CDCR: AY1590

Reason For Visit: Foot pain; Numbness of finger

Recommendations and arrangements for future care

Devices/Equipment:

Provider Comment:

MEDICATIONS:
During the course of your visit your medication list was updated with the most current information.

Continue taking these Medications:

acetaminophen
* For Pain: Take 1 tab (Total Dose = 325 mg), by mouth three times a day on your own
* Start Date: December 15, 2019
* Take for. 14 day(s)

Comments: Do not drink alcoholic beverages when taking this medication. Contains Acetaminophen. Don't use with other drugs that contain
Acetaminophen (prescription or nonprescription)untess doctor approves. Too much can cause liver damage. Do not take other

ACETAMINOPHEN containing products at the same time without first checking with your doctor. Check all medicine labels carefully.

capsaicin 0.025% Cream 60 gm (capsaicin 0.025% topical cream)
* For Left hip pain, Low back pain, Neck pain: Take 1 app, on the skin three times a day on your own
* Start Date: December 17, 2019
* Take for. 30 day(s)

Comments: Wash hands thoroughly after application

hydrOXYzine pamoate 25 mg Cap (Vistaril)

* For Anxiety: Take 1 cap (Total Dose = 25 mg), by mouth once a day at bedtime from a nurse

« Start Date: November 21, 2019

* Take for: 30 day(s)
Comments: May cause drowsiness. Alcohol may intensify this effect. Use care when operating dangerous machinery. Obtain medical advice
before taking any non-prescription drugs as some may affect the action of this medication.

Person Full Name SADDOZAI!, SHIKEB 1of 8 12/18/2019 09:45:12
CDCR (Encounter Alias) AY 1590
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 92 of 96

2

Lay-In - Text SADDOZAI, SHIKEB - AY1590

Lay-In Entered On: 12/16/2019 16:03 PST
Performed On: 12/16/2019 16:02 PST by Bencito, Cony NP

Patient Encounter Information
ENCTR information: Encounter Info: Patient Name: SHIKEB SADDOZAI,DOB: 04/21/1977,,FIN:

10000001011927570AY 1590,Facility: COR,Encounter Type: Institutonal Encounter

Bencito, Cony NP - 12/16/2019 16:02 PST

Lay-In
injured at Work: No
Work Siatus : Return to work no restrictions

Retum to Work Start Date: 12/30/2019 PST
Bencito, Cony NP - 12/16/2019 16:02 PST

Completed Action List:

* Perform by Bencito, Cony NP on December 16, 2019 16:02 PST
* Sign by Bencito, Cony NP on December 16, 2019 16:02 PST

* VERIFY by Bencito, Cony NP on December 16, 2019 16:02 PST

Result type: Lay-in - Text

Result date: December 16, 2019 16:02 PST

Result status: Auth (Verified)

Result title: Lay-in

Performed by: Bencito, Cony NP on December 16, 2019 16:02 PST

Verified by: Bencito, Cony NP on December 16, 2019 16:02 PST

Printed by: Bencito, Cony NP Page 1 of 1

Printed on: 12/16/2019 16:03 PST
. Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 93 of 96

a

Lay-In - Text SADDOZAI, SHIKEB - AY1590

Lay-In Entered On: 1/14/2020 12:07 PST
Performed On: 1/14/2020 12:05 PST by Pearce, John P&S

Patient Encounter Information
ENCTR informaton: Encounter Info: Patient Name: SHIKEB SADDOZAI,DOB: 04/21/1977,,FIN:

40000001011927570AY1590,Facility: COR,Encounter Type: Institutional Encounter

Pearce, John P&S - 1/14/2020 12:05 PST

Lay-In
Injured at Work: No
Work Status : Other. documentrestictions
Resticted Work Start Date: 1/14/2020 PST
Pearce, John P&S - 1/14/2020 12:05 PST
Work Restrictions Grid
Firm Grasping : Notatall
(Comment right hand [Pearce, John P&S - 1/14/2020 12:05 PST] )
keyboarding: Notatall
(Comment right hand [Pearce, John P&S - 1/14/2020 12:05 PST] )
Lifting : Notatall
(Comment no lifting/carrying with Right arm/hand [Pearce, John P&S - 1/14/2020 12:05 PST] )
Repetitive Hand or Wrist Motions : Rarely
(Comment right hand [Pearce, John P&S - 1/14/2020 12:05 PST] )
Pearce, John P&S - 1/14/2020 12:05 PST
Work Status Comment: further evaluation of I/Ps limitations currently being ordered.
Pearce, John P&S - 1/14/2020 12:05 PST

Result type: Lay-In - Text

Result date: January 14, 2020 12:05 PST

Result status: Auth (Verified)

Result title: Lay-In .

Performed by: Pearce, John P&S on January 14, 2020 12:05 PST

Verified by: Pearce, John P&S on January 14, 2020 12:05 PST

Printed by: Pearce, John P&S Page 1 of 1

Printed on: 1/14/2020 12:07 PST
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 94 of 96
: . Page | of 8

 

SADOZA, SHIKEB

39 Y old Male, DOB: 04/21/1977
Account Number: 1241324
300 BRADFORD ST, MAGUIRRE CORRECTIONAL,
REDWOOD CITY, CA-94063
Home: 650-599-7340
Guarantor: MAGUIRE CORRECTIONS FAC, JAIL Payer
vor ID: 0
External Visit ID: 203236914
Appointment Facility: Plastic Surgery Clinic

 

San Mareo Medical Cenrer
A Coasmry System af Healtborre

 

12/02/2016 Kenton Dodyan Fong, MD

Reason for Appointment
1. f/u. Pt had EMG done. Pt is here for R ulnar nerve palsy. Pt denies
pain at this time. MSA II AVidrio

Current Medications
None

Past Medical History

Jail

Surgical History

None

History of Present Illness

- *Provider note::

Pt was rejected from Stanford hand due to status as Jail Pt per note
in July. Pt says he has had little improvement in hand function since

Family History his last visit.

Mother: alive Vital Signs

Social History _ Pain scale o/10.

Smoking Smoking Status J sd: . ‘
iajaz ease, Do vou Smoke: e— Examination
General:

Numbness still on dorsum of hand. Still loss of RF and SF
extension, IF and MF normal extension. Also loss of sensation in Ulnar

dist with SF and RF. However, intrinsic function present.

Allergies
N.K.D.A.
Hospitalization/Major

Diagnostic Procedure
No Hospitalization History.

Assessments
1. Radial neuropathy - G56.30 (Primary)
2. Ulnar neuropathy - G56.20

Treatment
1. Radial neuropathy
Notes: EMG shows partial ulnar and partial radial nerve loss of
function. Strang pattern that is c/w blast injury and partial radial nerve
injury. Now close to 1 year post injury with limited return of function. I
was hoping to get Stanford hand opinion to help with managment of
this patient. I would still recommend getting them involved. He most
likely at this point would benefit from tendon transfers to replace SF

. and RF extension. Again, I would refer to stanford for this procedure as
I do not perform.

' Preventive Medicine
i: ptid verified 2x.

' Follow Up
6 Weeks

 

Patient: SADOZA, SHIKEB DOB: 04/21/1977 Progress Note: Kenton Dodyan Fong, MD
Note generated by eClinicalWorks EMR/PM Software (www.eClinicalWorks.com)

12/02/2016
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 95 of 96
, . Page 2 of 8

Va

Leententan be.

- sa mer or bewes

Electronically signed by Kenton Dodyan Fong MD on
12/02/2016 at 03:43 PM PST

we

€

 

Sign off status: Completed

 

Plastic Surgery Clinic
222 West 39th Ave
San Mateo, CA 94403
Tel: 650-573-3982
Fax: 650-298-6896

 

 

Patient: SADOZA, SHIKEB DOB: 04/ 21/1977 Progress Note: Kenton Dodyan Fong, MD 12/02/2016
Note generated by eClinicalWorks EMR/PM Software (www.eClinicalWorks.com)

hitters fanaveren nanne ee ne eee
Case 5:18-cv-05558-BLF Document 30 Filed 03/06/20 Page 96 of 96

COR - California State Prison, Corcoran

Patient: SADDOZAI, SHIKEB
DOB/Age/Sex: 4/21/1977 / 42 years ? Male CDCR: AY1580

 

Assessment Forms

 

Borbolla, Olivia Borbolla, Olivia Borbolla, Olivia
RN - 12/9/2019} RN - 12/9/2019 RN - 12/9/2019
9:17 PST 9:17 PST 9:17 PST

 

 

 

 

 

 

7362 Identifier (1): 137.252.9.70.201912050617510870746884848
7362 Date Written (7): 12/5/2019 PST
7362 Date/ Time Received (1): 12/6/2019 07:00 PST
Date and Time Triaged: 12/6/2019 07:00 PST
_ 7362 Identifier (2): 137.252.9.47.201912010916395279016736278
7362 Date Written (2): 12/5/2019 PST
7362 Date/ Time Received (2): 12/7/2019 08:31 PST
7362 Date/ Time Triaged (2): 12/7/2019 08:31 PST
7362 Order Details Template : 7362 Orders
7362 RN Initial Visit (Symptomatic) - Completed _
-- 12/02/19 11:10:00 PST, 1 business day, 137.252.9.71.201912010217194162213392904#1.00, 12/03/19 23:59:00 PST,
Stating he has valley fever, pain on back, neck and bruising on arm and thigh due to slip and fall
7362 RN Initial Visit (Symptomatic) - Completed
-- 12/04/19 12:30:00 PST, 1 business day, 137.252.9.72.201912020317003 13612287671 1#1.00, 12/04/19 23:59:00 PST,
Having hearing, vision and mobility issues requesting medical, and has skin rash/infection on lower back/buttocks also
requesting cotton blank...
7362 RN Initial Visit (Symptomatic) - Ordered
-- 12/09/19 10:30:00 PST, 1 business day, 137.252.9.70.201912050617510870746884848#1.00, 12/09/19 23:59:00 PST,
Requesing meds RN/Dr visit, symptoms worsen. | am also experiencing flu like symptoms and pains on my left side hip as |
walk.
7362 Asymtomatic: No
Borbolla, Olivia RN - 12/9/2019 9:17 PST
Vitals/Ht/Wt
Temperature Temporal: 36.8 DegC(Converted to: 98.2 DegF)
Peripheral Pulse Rate: 80 bpm
Respiratory Rate: 16 br/min
Sp02: 99%
Systolic/Diastolic BP: 142 mmHg (HI)
Systolic/Diastolic BP: 88 mmHg
Mean Arterial Pressure, Cuff: 106 mmHg
Sp0O2 Location: Left hand
O2 Therapy: Room air
Pain Present: Yes actual or suspected pain
Weight Dosing: 90.26 kg(Converted to: 199 Ib 0 oz, 198.989 Ib)
Heighi/Length Dosing : 180.34 cm(Converted to: 5 ft 11 in, 5.92 ft, 71.00 in)
Weight Measured: 90.26 kg(Converted to: 199 Ib 0 oz, 198.989 Ib)
Height/Length Measured: 180.34 cm(Converted to: 5 ft 11 in, 5.92 ft, 71.00 in)

Body Mass Index Measured: 27.75 kg/m2
Borbolla, Olivia RN - 12/9/2019 9:17 PST

 

Legend: c=Corrected, @=Abnormal, C=Critical, L=Low, H=High, f=Result Comment, i=Interp Data, *=Performing Lab
Report Request ID: 25121509 Print Date/Time: 12/23/2019 11:42 PST

WARNING: This report contains confidential, proprietary, and/or legally privileged
information intended for the recipient only.
